EXHIBIT 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT


Dated as of March 2, 2012


Among


HARSCO CORPORATION,


THE LENDERS NAMED HEREIN,


CITIBANK, N.A.,
as Administrative Agent,


THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent


and


BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
HSBC BANK USA, NATIONAL ASSOCIATION,
ING BANK N.V., DUBLIN BRANCH,
JPMORGAN CHASE BANK, N.A. and
LLOYDS TSB BANK PLC,
 as Documentation Agents


____________________________


CITIGROUP GLOBAL MARKETS INC. and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners













--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
   
Definitions
   
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Terms Generally
26
SECTION 1.03.  Redenomination of Certain Alternative Currencies
27
   
ARTICLE II
   
The Credits
   
SECTION 2.01.  Commitments
27
SECTION 2.02.  Loans
28
SECTION 2.03.  Competitive Bid Procedure
29
SECTION 2.04.  Standby Borrowing Procedure
32
SECTION 2.05.  Interest Elections
33
SECTION 2.06.  Fees
35
SECTION 2.07.  Repayment of Loans
35
SECTION 2.08.  Interest on Loans
36
SECTION 2.09.  Default Interest
37
SECTION 2.10.  Alternate Rate of Interest
37
SECTION 2.11.  Termination and Reduction of Commitments
39
SECTION 2.12.  Prepayment
39
SECTION 2.13.  Reserve Requirements: Change in Circumstances
40
SECTION 2.14.  Change in Legality
42
SECTION 2.15.  Indemnity
43
SECTION 2.16.  Pro Rata Treatment
44
SECTION 2.17.  Sharing of Setoffs
45
SECTION 2.18.  Payments
45
SECTION 2.19.  Taxes
46
SECTION 2.20.  Assignment of Commitments Under Certain Circumstances
50
SECTION 2.21.  Borrowings by Approved Borrowers
51
SECTION 2.22.  Additional Costs
52
SECTION 2.23.  Increase in the Aggregate Commitments
53
SECTION 2.24.  Revolving Notes
54
SECTION 2.25.  Defaulting Lenders; Replacement of Lenders Under Certain
Circumstances.
55

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE III
   
Representations and Warranties
     
SECTION 3.01.  Corporate Existence
56
SECTION 3.02.  Financial Condition
56
SECTION 3.03.  Litigation
57
SECTION 3.04.  No Breach
57
SECTION 3.05.  Action
57
SECTION 3.06.  Approvals
57
SECTION 3.07.  Use of Credit
58
SECTION 3.08.  ERISA
58
SECTION 3.09.  Taxes
58
SECTION 3.10.  Investment Company Act
58
SECTION 3.11.  Material Agreements and Liens
58
SECTION 3.12.  Environmental Matters
59
SECTION 3.13.  Subsidiaries, etc
59
SECTION 3.14.  True and Complete Disclosure
60
SECTION 3.15.  Corporate Existence of Approved Borrower
60
SECTION 3.16.  No Breach
60
SECTION 3.17.  Action
61
SECTION 3.18.  Approvals
61
SECTION 3.19.  Taxes on Payments of Approved Borrowers
61
   
ARTICLE IV
   
Conditions of Effectiveness and Lending
   
SECTION 4.01.  Effective Date
61
SECTION 4.02.  First Borrowing by Each Approved Borrower
63
SECTION 4.03.  All Borrowings
64
   
ARTICLE V
   
Affirmative Covenants
   
SECTION 5.01.  Existence; Businesses and Properties
65
SECTION 5.02.  Insurance
66
SECTION 5.03.  Obligations and Taxes
66
SECTION 5.04.  Financial Statements, Reports, etc
66
SECTION 5.05.  Litigation and Other Notices
68
SECTION 5.06.  ERISA
68
SECTION 5.07.  Maintaining Records
68
SECTION 5.08.  Use of Proceeds
69
SECTION 5.09.  Subsidiary Guarantors
69

 
 
ii

--------------------------------------------------------------------------------

 
ARTICLE VI
   
Negative Covenants
   
SECTION 6.01.  Liens
69
SECTION 6.02.  Sale and Lease-Back Transactions
71
SECTION 6.03.  Mergers, Sales of Assets, etc
71
SECTION 6.04.  Lines of Business; Fiscal Year
73
SECTION 6.05.  Transactions with Affiliates
73
SECTION 6.06.  Total Debt to Total Capital Ratio
74
SECTION 6.07.  Subsidiary Debt
74
SECTION 6.08.  Total Consolidated EBITDA to Consolidated Interest Charges Ratio
74
   
ARTICLE VII
   
Events of Default
       
ARTICLE VIII
   
The Administrative Agent
   
SECTION 8.01.  Appointment and Authority
77
SECTION 8.02.  Administrative Agent Individually
77
SECTION 8.03.  Duties of Administrative Agent; Exculpatory Provisions
79
SECTION 8.04.  Reliance by Administrative Agent
80
SECTION 8.05.  Delegation of Duties
80
SECTION 8.06.  Resignation of Administrative Agent
81
SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders
82
SECTION 8.08.  Indemnification
83
SECTION 8.09.  No Other Duties, etc
83
SECTION 8.10.  Releases
83
   
ARTICLE IX
   
Guarantee
   
SECTION 9.01.  Guarantee
83
SECTION 9.02.  Obligations Unconditional
84
SECTION 9.03.  Reinstatement
85
SECTION 9.04.  Subrogation
85
SECTION 9.05.  Remedies
85
SECTION 9.06.  Continuing Guarantee
85
   

 
 
iii

--------------------------------------------------------------------------------

 
ARTICLE X
   
Miscellaneous
   
SECTION 10.01.  Notices
86
SECTION 10.02.  Survival of Agreement
88
SECTION 10.03.  Binding Effect
89
SECTION 10.04.  Successors and Assigns
89
SECTION 10.05.  Expenses; Indemnity
93
SECTION 10.06.  Right of Setoff
94
SECTION 10.07.  Applicable Law
95
SECTION 10.08.  Waivers: Amendment
95
SECTION 10.09.  Interest Rate Limitation
96
SECTION 10.10.  Entire Agreement
96
SECTION 10.11.  Waiver of Jury Trial
96
SECTION 10.12.  Severability
97
SECTION 10.13.  Judgment Currency
97
SECTION 10.14.  Counterparts
98
SECTION 10.15.  Headings
98
SECTION 10.16.  Jurisdiction: Consent to Service of Process
98
SECTION 10.17.  USA Patriot Act
99
SECTION 10.18.  No Fiduciary Relationship
99
SECTION 10.19.  Confidentiality
99
SECTION 10.20.  Cure of Defaulting Lender Status
100
SECTION 10.21.  Joint and Several Liability
101
SECTION 10.22.  Existing Credit Agreement Amended and Restated.
101

 
 


 
Schedules and Exhibits
 
Schedule 1.01
Administrative Agent’s Office
Schedule 2.01
Lenders; Commitments
Schedule 2.21
Approved Borrowers
Schedule 3.11(a)
Material Agreements
Schedule 3.11(b)
Liens
Schedule 3.13
Subsidiaries
Schedule 10.21
Permitted Reorganization
       
Exhibit A-1
Form of Competitive Bid Request
Exhibit A-2
Form of Notice of Competitive Bid Request
Exhibit A-3
Form of Competitive Bid
Exhibit A-4
Form of Competitive Bid/Accept Reject Letter
Exhibit A-5
Form of Standby Borrowing Request
Exhibit A-6
Form of Interest Election Request
Exhibit B
Form of Administrative Questionnaire
Exhibit C
Form of Assignment and Acceptance
Exhibit D
Mandatory Costs Rate

 
 
iv

--------------------------------------------------------------------------------

 
Exhibit E-1
Form of Opinion of General Counsel
Exhibit E-2
Form of Opinion of Jones, Day, Reavis & Pogue, counsel for the Company
Exhibit F-1
Form of Designation Letter
Exhibit F-2
Form of Termination Letter
Exhibit G
Form of Lender Joinder Agreement
Exhibit H
Form of Subsidiary Guaranty
Exhibit I
Form of Revolving Note
Exhibit J
Form of New Parent Assignment and Assumption Agreement

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
v

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT dated as of March 2, 2012 (as
amended, restated, supplemented, extended, replaced or otherwise modified from
time to time, this “Agreement”) among HARSCO CORPORATION, a Delaware corporation
(the “Company”), the lenders listed in Schedule 2.01 hereto (the “Lenders”),
CITIBANK, N.A., as administrative agent for the Lenders (in such capacity,
together with any successor Administrative Agent appointed pursuant to Section
8.06, the “Administrative Agent”), THE ROYAL BANK OF SCOTLAND PLC, as
syndication agent, and BANK OF TOKYO-MITSUBISHI UFJ, LTD., HSBC BANK USA,
NATIONAL ASSOCIATION, ING BANK N.V., DUBLIN BRANCH, JPMORGAN CHASE BANK, N.A.
and LLOYDS TSB BANK PLC, as documentation agents.
 
The Company has requested that in accordance with Section 10.08 of the
Existing  Credit Agreement (such term and all other capitalized terms not
otherwise defined have the meanings assigned to them in Article I hereof), the
Company, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement such that the Lenders shall continue to extend
credit to the Company in order to enable it to borrow Standby Loans on a standby
revolving credit basis from time to time during the Availability Period in an
aggregate principal amount at any time outstanding of up to $525,000,000, which
amount may be increased up to $550,000,000 pursuant to Section 2.23 (less the
aggregate principal amount of all outstanding Competitive Loans at such
time).  The Company has also requested the Lenders to continue to provide a
procedure pursuant to which the Company may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Company.  The proceeds of all
such borrowings are to be used for general corporate purposes, including the
repayment of Indebtedness from time to time.  The Lenders are willing to
continue to extend such credit to the Company on the terms and subject to the
conditions herein set forth.
 
Accordingly, the Company, the Lenders and the Administrative Agent agree as
follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
 
1

--------------------------------------------------------------------------------

 
“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Activities” shall have the meaning assigned to such term in Section 8.02(b).
 
“Adjusted EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Euros, for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the EURIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
Dollars or any Alternative Currency (other than Euros), for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing denominated in an Alternative Currency (other than Euros) for any
Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Agent’s Office” shall mean the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 1.01 hereto with respect to the Administrative Agent or such other
address, facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Company and the Lenders.
 
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B hereto.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).
 
 
2

--------------------------------------------------------------------------------

 
“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00
a.m. London time on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  For purposes hereof,  “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective.  “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability of the Administrative Agent to obtain sufficient
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist.
 
“Alternative Currency” shall mean Euros and Sterling.
 
“Alternative Currency Borrowing” shall mean a Borrowing comprised of Alternative
Currency Loans.  All Alternative Currency Borrowings shall be Eurocurrency
Borrowings.
 
“Alternative Currency Equivalent” shall mean, with respect to any amount of
Dollars on any date in relation to any specified Alternative Currency, the
amount of such specified Alternative Currency that may be purchased with such
amount of Dollars at the Spot Exchange Rate with respect to Dollars on such
date.  The term “Alternative Currency Equivalent” may be
 
 
3

--------------------------------------------------------------------------------

 
preceded by a reference to an Alternative Currency (e.g., “EUR Alternative
Currency Equivalent”), in which case the Alternative Currency so referenced
shall be the “specified” Alternative Currency.
 
“Alternative Currency Loan” shall mean any Loan denominated in an Alternative
Currency.
 
“Applicable Margin” shall mean on any date, (A) with respect to ABR Loans, the
greater of (i) zero and (ii) the difference between (x) the amount of basis
points per annum calculated as set forth in the table below under the heading
“Applicable Margin”, based upon the ratings applicable on such date to the
Company’s Index Debt, and (y) 100 basis points per annum and (B) with respect to
Eurocurrency Loans the amount of basis points per annum calculated as set forth
in the table below under the heading “Applicable Margin”, based upon the ratings
applicable on such date to the Company’s Index Debt:
 

 
Applicable Margin
(basis points
per annum)
Category 1
A or higher by S&P;
A2 or higher by Moody’s
100.0
Category 2
A- by S&P;
A3 by Moody’s
112.5
Category 3
BBB+ by S&P;
Baal by Moody’s
137.5
Category 4
BBB by S&P;
Baa2 by Moody’s
150.0
Category 5
BBB- by S&P;
Baa3 by Moody’s
175.0
Category 6
BB+ or lower by S&P;
Ba1 or lower by Moody’s
200.0



 
4

--------------------------------------------------------------------------------

 
 
For purposes of determining the Applicable Margin, (a) if either Moody’s or S&P
shall not have in effect a rating for Index Debt (other than because such rating
agency shall no longer be in the business of rating corporate debt obligations),
then such rating agency will be deemed to have established a rating for Index
Debt in Category 6; (b) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Margin shall be determined by reference to the higher (or numerically
lower) Category unless one of the ratings is two or more Categories lower (or
numerically higher) than the other, in which case the Applicable Margin shall be
determined by reference to the Category next below that of the higher (or
numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change.  Each change in the Applicable Margin
shall apply to all Eurocurrency Loans and ABR Loans that are outstanding at any
time during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of either Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend the references to specific ratings in this definition to reflect such
changed rating system or the nonavailability of ratings from such rating agency.
 
“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment at
such time.
 
“Approved Borrower” shall mean any wholly owned Subsidiary of the Company as to
which a Designation Letter shall have been delivered to the Administrative Agent
in accordance with Section 2.21 hereof and as to which a Termination Letter
shall not have been delivered to the Administrative Agent.
 
“Assigned Dollar Value” shall mean, in respect of any Borrowing denominated in
an Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such
Borrowing.  In the event that any Borrowing denominated in an Alternative
Currency shall be prepaid in part, the Assigned Dollar Value of such Borrowing
shall be allocated ratably to the prepaid portion of such Borrowing and the
portion of such Borrowing remaining outstanding.
 
 
5

--------------------------------------------------------------------------------

 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C hereto, or such other form as shall be approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Termination Date and the date of
termination of the Commitments.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrowers” shall mean the Company and each Approved Borrower.
 
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03).
 
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000
units) of such currency.
 
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units (or, in the case of Sterling, 500,000
units) of such currency.
 
“Borrowing Request” shall mean a Standby Borrowing Request or a Competitive Bid
Request.
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, and (b) when used in connection with a Loan denominated
in Euro, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euro.
 
 
6

--------------------------------------------------------------------------------

 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time have been occupied by
persons who were neither (i) nominated by the board of directors of the Company,
nor (ii) appointed by directors so nominated; or (c) any person or group shall
otherwise directly or indirectly Control the Company; provided, however, that a
Permitted Reorganization shall not constitute a Change in Control.
 
“Change in Law” shall mean the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency of competent jurisdiction charged
with the interpretation or administration thereof, or compliance by any Lender
(or any applicable lending office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency of competent jurisdiction; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Citigroup Parties” shall have the meaning assigned to such term in
Section 10.01(h).
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
7

--------------------------------------------------------------------------------

 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 hereto, as such Lender’s
Commitment may be permanently terminated, reduced or increased from time to time
pursuant to Section 2.11, Section 2.23 or Section 10.04.
 
“Committed Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount at such time of all outstanding
Standby Loans of such Lender denominated in Dollars, plus (b) the Assigned
Dollar Value at such time of the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender that are Alternative Currency Loans.
 
“Commitment Date” shall have the meaning assigned to such term in Section
2.23(b).
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).
 
“Commitment Fee Percentage” shall mean on any date, the applicable percentage
set forth below based upon the ratings applicable on such date to the Company’s
Index Debt:
 

 
Commitment Fee
Percentage
Category 1
A or higher by S&P;
A2 or higher by Moody’s
0.100%
Category 2
A- by S&P;
A3 by Moody’s
0.125%
Category 3
BBB+ by S&P;
Baal by Moody’s
0.175%
Category 4
BBB by S&P;
Baa2 by Moody’s
0.200%
Category 5
BBB- by S&P;
Baa3 by Moody’s
0.250%
Category 6
BB+ or lower by S&P;
Ba1 or lower by Moody’s
0.350%



 
8

--------------------------------------------------------------------------------

 
 
For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for Index Debt (other than because such rating agency shall no
longer be in the business of rating corporate debt obligations), then such
rating agency will be deemed to have established a rating for Index Debt in
Category 6; (b) if the ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Commitment Fee
Percentage shall be determined by reference to the higher (or numerically lower)
Category unless one of the ratings is two or more categories lower (or
numerically higher) than the other, in which case the Commitment Fee Percentage
shall be determined by reference to the Category next below that of the higher
(or numerically lower) of the two ratings; and (c) if any rating established or
deemed to have been established by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of either Moody’s or S&P), such
change shall be effective as of the date on which such change is first announced
by the rating agency making such change.  Each change in the Commitment Fee
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change.  If the rating system of either Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Lenders shall negotiate
in good faith to amend the references to specific ratings in this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency.
 
“Communications” shall have the meaning assigned to such term in
Section 10.01(c).
 
“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
 
 
9

--------------------------------------------------------------------------------

 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4 hereto.
 
“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurocurrency Loan, the
Competitive Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.
 
“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-l hereto.
 
“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by a Borrower under the bidding
procedure described in Section 2.03.
 
“Competitive Loan” shall mean a loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.03.  Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
 
“Competitive Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
 
“Consolidated EBITDA” shall mean, for any fiscal quarter, for the Company and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such fiscal quarter, plus (a) the following to the extent deducted in
calculating Consolidated Net Income: (i) Consolidated Interest Charges for such
period, (ii) the provision for Federal, state, local and foreign income or
excise taxes payable by the Company and its Subsidiaries for such period, (iii)
depreciation and amortization expense, (iv) losses for extraordinary or
nonrecurring items or asset sales and (v) any non-cash items reducing
Consolidated Net Income for such period minus (b) the following to the extent
included in calculating such consolidated net income: (i) Federal, state, local
and foreign income or excise tax credits of the Company and its Subsidiaries for
such fiscal quarter, (ii) all non-cash items increasing Consolidated Net Income
for such period and (iii) gains from extraordinary or nonrecurring items or
asset sales.
 
 
10

--------------------------------------------------------------------------------

 
“Consolidated Interest Charges” shall mean, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP , and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
 
“Consolidated Net Income” shall mean, for any period, the net income of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
 
“Consolidated Tangible Assets” shall mean Tangible Assets of the Company and its
consolidated subsidiaries determined on a consolidated basis in accordance with
GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean, at any time, a Lender (i) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Standby Loan or make any other payment due hereunder (each, a “funding
obligation”), unless with respect to the making of a Standby Loan such Lender
has notified the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified (and calculated, if applicable) in such writing), (ii) that has
notified the Administrative Agent, the Company or any other Borrower in writing,
or has stated publicly, that it does not intend to comply with its funding
obligation hereunder or generally under other agreements in which it commits to
extend credit, unless with respect to the making of a Standby Loan such writing
or statement states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified (and calculated, if applicable) in such
writing or public statement), (iii) that has, for five or more Business Days
after written request of the
 
 
11

--------------------------------------------------------------------------------

 
Administrative Agent or the Company, failed to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder; provided that a Lender shall cease to be a
Defaulting Lender under this clause (iii) upon receipt by the Administrative
Agent and the Company of such written confirmation, or (iv) as to which a Lender
Insolvency Event has occurred and is continuing.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section 10.20)
upon written notification of such determination by the Administrative Agent to
the Company and the Lenders.
 
“Denomination Date” shall mean at anytime, in relation to any Alternative
Currency Borrowing, the date that is two Business Days before the later of
(a) the date such Borrowing is made and (b) the date of the most recent
conversion or continuation of such Borrowing pursuant to Section 2.05.
 
“Designation Letter” shall have the meaning assigned to such term in
Section 2.21.
 
“Dollar Equivalent” shall mean, with respect to an amount of any Alternative
Currency on any date, the amount of Dollars that may be purchased with such
amount of such Alternative Currency at the Spot Exchange Rate with respect to
such Alternative Currency on such date.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiaries” shall mean any Subsidiary organized or incorporated
under the laws of one of the States of the United States of America, the laws of
the District of Columbia or the Federal laws of the United States of America.
 
“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.
 
 
12

--------------------------------------------------------------------------------

 
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Company is a member and which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
 
“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Euros
for any Interest Period, (i) the interest rate per annum for deposits in Euros
which appears on Reuters Screen EURIBOR01 Page (or any successor page) as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period or, if
such a rate does not appear on such rate page, (ii) an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period.
 
“Euro” means the single currency of the European Union as constituted by the
treaty on European Union.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Competitive Loans.
 
“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to, in the case of  Eurocurrency Competitive
Loan denominated in Dollars or any Alternative
 
 
13

--------------------------------------------------------------------------------

 
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in accordance with the
provisions of Article II.
 
“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Standby Loan.
 
“Eurocurrency Standby Borrowing” shall mean a Standby Borrowing comprised of
Eurocurrency Standby Loans.
 
“Eurocurrency Standby Loan” shall mean any Standby Loan bearing interest at a
rate determined by reference to, in the case of  Eurocurrency Competitive Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.
 
 “Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Excluded Taxes” shall have the meaning assigned to such term in Section
2.19(a).
 
“Existing Credit Agreement” means that certain Three-Year Credit Agreement dated
as of December 17, 2009 among the Company, the lenders named therein, and
Citibank, N.A., as administrative agent, as amended, supplemented or otherwise
modified through the date hereof.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations with respect thereto or official administrative
interpretations thereof.
 
“Fees” shall mean the Administrative Fees and the Commitment Fee.
 
“Financial Officer” of any corporation shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such corporation.
 
“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum (expressed
in the form of a decimal to no more than four decimal places) specified by the
Lender making such Loan in its Competitive Bid.
 
 
14

--------------------------------------------------------------------------------

 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
 
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a Fixed
Rate.
 
“GAAP” shall mean United States generally accepted accounting principles,
applied on a basis consistent with the most recent financial statements referred
to in Section 3.02.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
 
“Guarantor” shall mean the Company in its capacity as the guarantor under
Section 9.01.
 
“Hazardous Materials” shall mean (A) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other substances identified by a Governmental
Authority of competent jurisdiction as ozone-depleting substances; or (B) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
 
“Increase Date” shall have the meaning assigned to such term in Section 2.23(a).
 
“Increasing Lender” shall have the meaning assigned to such term in Section
2.23(b).
 
 
15

--------------------------------------------------------------------------------

 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations of such person,
(i) all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements valued as determined in accordance with GAAP and
(j) all obligations of such person as an account party in respect of letters of
credit and bankers’ acceptances; provided, however, that Indebtedness shall not
include trade accounts payable in the ordinary course of business.  The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.
 
“Index Debt” shall mean, for any Person, senior, unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.
 
“Information” shall have the meaning assigned to such term in Section 10.19.
 
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Standby Borrowing in accordance with Section 2.05.
 
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days duration, as the case may be, been applicable
to such Loan and, in addition, any date on which such Loan shall be prepaid.
 
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect, (b) as to any ABR
 
 
16

--------------------------------------------------------------------------------

 
Borrowing, the period commencing on the date of such Borrowing and ending on the
earlier of (i) the next succeeding day which shall be the last day of any March,
June, September or December and (ii) the Termination Date and (c) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offer to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurocurrency
Loans only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day.  Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Standby Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has indicated its consent to or acquiescence in any
such proceeding or appointment; provided, that, for the avoidance of doubt,  a
Lender Insolvency Event shall not have occurred with respect to a Lender solely
(A) as the result of the acquisition or maintenance of an ownership interest in
such Lender or its Parent Company or the exercise of control over a Lender or
its Parent Company by a Governmental Authority or an instrumentality thereof or
(B) in the case of a solvent Lender, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority or instrumentality thereof under or based on the law of the country
where such Lender or its Parent Company is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case where such action does not result in or provide such
Lender or its Parent Company with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its Parent Company (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
 
 
17

--------------------------------------------------------------------------------

 
“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros) for any Interest Period, (i) the
interest rate per annum for deposits for a maturity most nearly comparable to
such Interest Period in the currency in which such Borrowing is denominated
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m., London time, on the Quotation Day for such Interest Period or, if such a
rate does not appear on the Bloomberg’s British Banker’s Association rate page,
(ii) an interest rate per annum (rounded upwards, if necessary, to the next 1/16
of 1%) equal to the rate at which deposits in the currency in which such
Borrowing is denominated approximately equal in principal amount to the Loan of
the Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period.
 
“Lien” shall mean with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” shall mean any Competitive Loan or Standby Loan.
 
“Loan Documents” shall mean (i) this Agreement, (ii) the Fee Letter dated
February 3, 2012 among Citigroup Global Markets Inc., RBS Securities Inc., The
Royal Bank of Scotland plc and the Company, (iii) the Agent Fee Letter dated
February 3, 2012  between Citigroup Global Markets Inc. and the Company, (iv)
each Revolving Note, and (v) to the extent executed and delivered pursuant to
Schedule 10.21 hereto, the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
 
“Mandatory Costs Rate” shall have the meaning assigned to such term in Exhibit
D.
 
“Margin Stock” shall have the meaning given such term under Regulation U.
 
 “Material Adverse Change” or “Material Adverse Effect” shall mean (a) a
materially adverse change in, or a materially adverse effect on, the business,
assets, operations, performance or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole or (b) a material impairment of
the ability of the Company, any Approved Borrower or any Material Subsidiary to
perform any of its respective obligations under any Loan Document to which it is
or becomes a party.
 
 
18

--------------------------------------------------------------------------------

 
“Material Subsidiary” means (x) any Subsidiary (a) the consolidated assets of
which equal 5% or more of the consolidated assets of the Borrower and the
Subsidiaries as of the last day of the most recent fiscal quarter of the
Borrower or (b) the consolidated revenues of which equal 5% or more of the
consolidated revenues of the Borrower and the Subsidiaries for the most recent
period of four consecutive fiscal quarters for which financial statements have
been delivered under Section 5.04 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal quarters ended
December 31, 2011); provided that if at the end of the most recent fiscal
quarter or for the most recent period of four consecutive fiscal quarters the
consolidated assets or consolidated revenues of all Subsidiaries that under
clauses (a) and (b) above would not constitute Material Subsidiaries shall have
exceeded 10% of the consolidated assets or 10% of the consolidated revenues of
the Borrower and the Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
assets until such excess shall have been eliminated and (y) any Subsidiary
Guarantor.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate (other than
one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
 
“Net Worth” shall mean, as at any date, the sum for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following:
 
(a)  the amount of common stock; plus
 
(b)  the amount of any preferred stock that does not have any requirement for
the Company to purchase, redeem, retire or otherwise acquire the same; plus
 
(c)  the amount of additional paid-in capital and retained earnings (or, in the
case of an additional paid-in capital or retained earnings deficit, minus the
amount of such deficit); plus
 
 
19

--------------------------------------------------------------------------------

 
(d)  cumulative translation adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); plus
 
(e)  cumulative pension liability adjustments (or, in the case of negative
adjustments, minus the amount of such adjustments); minus
 
(f)  the cost of treasury stock; plus
 
(g)  the amount of unrealized gain from cash flow hedges (or, in the case of
losses, minus the amount of unrealized losses); plus
 
(h)  the amount of unrealized gain from marketable securities (or, in the case
of losses, minus the amount of unrealized losses); plus
 
(i)  the amount of non-controlling interests.
 
“New Lender” shall have the meaning assigned to such term in Section 2.23(d).
 
“New Parent” shall have the meaning assigned to such term in Schedule 10.21
hereto.
 
“New Parent Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement in the form of Exhibit J hereto.
 
“Obligation Currency” shall have the meaning assigned to such term in
Section 10.13.
 
“Operating Subsidiary” shall mean, at any time, each Domestic Subsidiary of the
New Parent at such time that is not a Special Purpose Entity.
 
“Other Taxes” shall have the meaning assigned to such term in Section 2.19(b).
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Permitted Investments” shall mean (i) securities issued directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), (ii) Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any
 
 
20

--------------------------------------------------------------------------------

 
bank whose short-term commercial paper rating from S&P is at least investment
grade or the equivalent thereof (any such bank, an “Approved Lender”), (iii)
commercial paper issued by any Lender or Approved Lender or by the parent
company of any Lender or Approved Lender and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least investment grade or the equivalent thereof, (iv)
investment grade bonds and preferred stock of investment grade companies,
including municipal bonds, corporate bonds, and treasury bonds, (v) foreign
investments that are of similar type of, and that have a rating comparable to,
any of the investments referred to in the preceding clauses (i) through (iv)
above, (vi) investments in money market funds substantially all of the assets of
which are comprised of securities of the types described in clauses (i) through
(v) above, and (vii) other securities and financial instruments which offer a
security comparable to those listed above.
 
“Permitted Reorganization” shall have the meaning assigned to such term in
Schedule 10.21 hereto.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
which is maintained for current or former employees, or any beneficiary thereof,
of the Company or any ERISA Affiliate.
 
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.23(b).
 
“Public Lender” shall have the meaning assigned to such term in
Section 10.01(e).
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day that is two Business Days prior to the first day of
such Interest Period.
 
“Register” shall have the meaning given such term in Section 10.04(d).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
 
21

--------------------------------------------------------------------------------

 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).
 
“Requested Commitment Increase” shall have the meaning assigned to such term in
Section 2.23(a).
 
“Required Lenders” shall mean, at any time, Lenders having Commitments
representing a majority of the Total Commitment or, for purposes of acceleration
pursuant to clause (ii) of Article VII or after the termination of the
Commitments, Lenders holding Standby Loans representing a majority of the
aggregate principal amount of the Standby Loans outstanding.  For purposes of
determining the Required Lenders, any Standby Loans denominated in an
Alternative Currency shall be translated into Dollars at the Spot Exchange Rate
in effect on the applicable Denomination Date.
 
“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
 
“Revolving Note”  shall mean a promissory note substantially in the form of
Exhibit I hereto made by one or more Borrowers in favor of a Lender, to the
extent requested by such Lender pursuant to Section 2.24.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a Division of the
McGraw-Hill Companies Inc.
 
“Special Purpose Entity” shall mean a person formed for a specific purpose or
objective or for a specific transaction or specific type of transaction (e.g., a
finance subsidiary or a subsidiary whose only asset is intellectual property);
provided that a holding company shall not constitute a Special Purpose Entity.
 
“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such
 
 
22

--------------------------------------------------------------------------------

 
day by Citibank, N.A., as Administrative Agent, for such Alternative Currency,
and (b) with respect to Dollars in relation to any specified Alternative
Currency, the spot rate at which such specified Alternative Currency is offered
on such day by Citibank, N.A., as Administrative Agent, for Dollars.  For
purposes of determining the Spot Exchange Rate in connection with an Alternative
Currency Borrowing, such Spot Exchange Rate shall be determined as of the
Denomination Date for such Borrowing with respect to transactions in the
applicable Alternative Currency that will settle on the date of such Borrowing,
and, upon the Company’s request, the Administrative Agent shall inform the
Company of such Spot Exchange Rate.
 
“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.
 
“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5 hereto.
 
“Standby Loan” shall mean a revolving loan made by a Lender pursuant to
Section 2.04.  Each Standby Loan shall be a Eurocurrency Standby Loan or an ABR
Loan.
 
“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to Regulation D.  Eurocurrency
Loans shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under Regulation D or any other applicable law, rule
or regulation.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.
 
“Sterling” or “GBP” shall mean lawful money of the United Kingdom.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
 
23

--------------------------------------------------------------------------------

 
“Subsidiary” shall mean any subsidiary of the Company.
 
“Subsidiary Consolidated Indebtedness” shall mean Subsidiary Debt of the
Company’s consolidated subsidiaries determined on a consolidated basis in
accordance with GAAP.
 
“Subsidiary Debt” shall mean, with respect to the Company’s consolidated
subsidiaries, at any time and without duplication, the aggregate outstanding
principal amount of all Indebtedness of such consolidated subsidiaries at such
time described in clauses (a), (b), (c), (g) and (h) of the definition of the
term “Indebtedness”, other than:
 
(i)           Indebtedness owed by Subsidiaries to the Company or to other
Subsidiaries;
 
(ii)           Indebtedness in respect of that certain Credit Agreement dated as
of December 15, 2000 between Harsco Investment Limited and Harsco Finance BV, as
borrowers, and The National Westminster Bank plc, as the same has been amended
and is in effect on the Effective Date;
 
(iii)           Indebtedness of Harsco Finance BV or Harsco International
Finance BV, so long as (A) such persons are Subsidiaries whose sole purposes are
to (x) finance the non-U.S. operations of the Company and/or Subsidiaries
through intercompany loans and/or (y) provide financing to the Company and/or
(z) provide cash management and related intercompany services to the Company
and/or Subsidiaries, and (B) such persons neither acquire nor maintain any
assets other than (x) intercompany accounts receivable and notes receivable, (y)
cash, cash equivalents (as determined in accordance with GAAP) and Permitted
Investments acquired or maintained solely as a result of their provision, if
any, of cash management services, and (z) equity investments in wholly-owned
Subsidiaries that are themselves Special Purpose Entities;
 
(iv)           Indebtedness incurred after the Effective Date in connection with
the acquisition of a person or property as long as such Indebtedness existed
prior to such acquisition and was not created in anticipation thereof;
 
(v)           Indebtedness (including Indebtedness which constitutes Capital
Lease Obligations) incurred to provide all or a portion of the purchase price or
cost of construction of an asset; provided that such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset plus
related transaction costs;
 
 
24

--------------------------------------------------------------------------------

 
(vi)           Guarantees of (A) Subsidiary Consolidated Indebtedness and (B)
Indebtedness of the Company or any successor entity in connection with, and upon
giving effect to, a Permitted Reorganization; or
 
(vii)           any refunding or refinancing of any Indebtedness described in
any of clauses (i) through (v) above, so long as such refunding or refinancing
does not increase the principal amount thereof.
 
“Subsidiary Guarantor” shall mean, on and after the date on which the Subsidiary
Guaranty is required to be delivered pursuant to Schedule 10.21 hereto, each
Operating Subsidiary.
 
“Subsidiary Guaranty” shall mean an unconditional guarantee by each Subsidiary
Guarantor of the obligations of the New Parent and the other Borrowers under
this Agreement and the other Loan Documents in substantially the form of Exhibit
H hereto.
 
“Tangible Assets” shall mean, with respect to any person at any time, the total
assets of such person at such time after deducting (a) goodwill and (b)
intangible assets.
 
“Taxes” shall have the meaning assigned to such term in Section 2.19(a).
 
“Termination Date” shall mean March 2, 2017.
 
“Termination Letter” shall have the meaning assigned to such term in
Section 2.21.
 
“Total Capital” shall mean, at any time, Net Worth plus Total Debt.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.  As of the Effective Date, the Total
Commitment shall equal $525,000,000.
 
“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Subsidiaries at such time (other than
Indebtedness described in clause (i) or (j) of the definition of the term
“Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP; provided that the term “Total Debt” shall include any
preferred stock that provides for the mandatory purchase, retirement, redemption
or other acquisition of the same by the Company or any Subsidiary (other than
preferred stock held by the Company or any Subsidiary).
 
 
25

--------------------------------------------------------------------------------

 
“Transactions” shall mean the execution, delivery and performance by the Company
of this Agreement, the execution and delivery by the Company and the Approved
Borrowers of each Designation Letter, the borrowing of Loans and the use of the
proceeds thereof, and in connection with a Permitted Reorganization, the
execution and delivery of the New Parent Assignment and Assumption Agreement and
the Subsidiary Guaranty.
 
“Transferee” shall have the meaning assigned to such term in Section 2.19(a).
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowings are denominated.  For purposes hereof, “rate” shall
include the LIBO Rate, the Alternate Base Rate and the Fixed Rate, and
“currency” shall include Dollars and any Alternative Currency permitted
hereunder.
 
“United States” or “U.S.” shall mean the United States of America.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP.  If any change in the accounting
principles used in the preparation of the consolidated financial statements of
the Company referred to in Section 5.04(a) or (b) is hereafter required by the
rules, regulations, pronouncements and opinions contained in the Financial
Accounting Standards Board Codification, and such change is adopted by the
Company with the agreement of the Company’s accountants and results in a change
in any of the calculations required by Section 6.06 or 6.07 (or the related
defined terms) that would not have resulted had such accounting change not
occurred,
 
 
26

--------------------------------------------------------------------------------

 
then, to the extent a reconciliation of such change is not reflected by the
Company in its consolidated financial statements so as to reflect what the
applicable calculation would have been had such change not occurred, the Company
shall provide such reconciliation in the compliance certificate to be delivered
pursuant to Section 5.04(c) for so long as such accounting change remains in
effect.
 
SECTION 1.03. Redenomination of Certain Alternative Currencies.  (a)  Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
 
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent in consultation with the Company may
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Standby Loans to the Borrowers from time to
time during the Availability Period, in Dollars or one or more Alternative
Currencies (as specified in the Borrowing Requests with respect thereto), in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Committed Credit Exposure exceeding such Lender’s Commitment, subject,
however, to the conditions that (i) at no time shall (A) the sum of (I) the
aggregate Committed Credit Exposure of all the Lenders, plus (II) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all Lenders, exceed (B) the Total Commitment and
(ii) at all times the outstanding aggregate principal amount of all Standby
Loans made by each Lender shall equal such Lender’s
 
 
27

--------------------------------------------------------------------------------

 
Applicable Percentage of the outstanding aggregate principal amount of all
Standby Loans made pursuant to Section 2.04.  Each Lender’s Commitment is set
forth opposite its name in Schedule 2.01 hereto.  Such Commitments may be
terminated, reduced or increased from time to time pursuant to Section 2.11,
Section 2.23 or Section 10.04.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, pay or prepay
and reborrow Standby Loans.
 
SECTION 2.02. Loans.  (a) Each Standby Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Standby Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.03.  The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount equal
to the remaining balance of the available applicable Commitments.
 
(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans or ABR Loans, as the Borrowers
may request pursuant to Section 2.03 or 2.04, as applicable.  Each Lender may at
its option make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided, however, that none of the
Borrowers shall be entitled to request any Borrowing which, if made, would
result in an aggregate of more than ten separate Standby Loans of any Lender
being outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods or denominated in different
currencies, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
 
(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer to such account as the Administrative Agent may
designate in federal funds (in the case of any Loan denominated in Dollars) or
such other immediately available funds as may then be customary for the
settlement of international transactions in the relevant currency not later than
11:00 a.m., New York City time, in the case of fundings to an account in New
York City, or 11:00 a.m., local time, in the case of fundings to an account in
another jurisdiction, and the Administrative Agent
 
 
28

--------------------------------------------------------------------------------

 
shall by 12:00 (noon), New York City time, in the case of fundings to an account
in New York City, or 12:00 (noon), local time, in the case of fundings to an
account in another jurisdiction, credit the amounts so received to an
account(designated by the applicable Borrower in the applicable Borrowing
Request, which account must be in the country of the currency of the Loan (it
being understood that the funding may be for the credit of an account outside
such country) or in a country that is a member of the European Union, in the
case of Borrowings denominated in Euros, or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.  Competitive
Loans shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.03 in the amounts so accepted and Standby Loans
shall be made by the Lenders pro rata in accordance with Section 2.16.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency.  If the Administrative Agent
shall have so made funds available then to the extent that such Lender shall not
have made such portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon in
such currency, for each day from the date such amount is made available to the
applicable Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
a rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
 
(d) Notwithstanding any other provision of this Agreement, none of the Borrowers
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Termination Date.
 
SECTION 2.03. Competitive Bid Procedure.  (a)  In order to request Competitive
Bids, a Borrower shall hand deliver,  telecopy or send in *pdf format via
electronic mail to the Administrative Agent a duly completed Competitive Bid
Request in the form of Exhibit A-l hereto, to be received by the Administrative
Agent (i) in the case of a Eurocurrency Competitive
 
 
29

--------------------------------------------------------------------------------

 
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before a proposed Competitive Borrowing.  No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request.  A Competitive Bid Request that
does not conform substantially to the format of Exhibit A-l hereto may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the applicable Borrower of such rejection by
telecopier.  Such request shall in each case refer to this Agreement and specify
(A) whether the Borrowing then being requested is to be a Eurocurrency Borrowing
or a Fixed Rate Borrowing, (B) the date of such Borrowing (which shall be a
Business Day), (C) the aggregate principal amount of such Borrowing, (D) the
currency of such Borrowing and (E) the Interest Period with respect thereto
(which may not end after the Termination Date).  If no election as to the
currency of Borrowing is specified in any Competitive Bid Request, then the
applicable Borrower shall be deemed to have requested Borrowings in
Dollars.  Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall invite by telecopier (in
the form set forth in Exhibit A-2 hereto) the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request.
 
(b) Each Lender may, in its sole discretion, make one or more Competitive Bids
to a Borrower responsive to a Competitive Bid Request.  Each Competitive Bid by
a Lender must be received by the Administrative Agent via telecopier, in the
form of Exhibit A-3 hereto, (i) in the case of a Eurocurrency Competitive
Borrowing not later than 11:00 a.m., New York City time, three Business Days
before a proposed Competitive Borrowing and (ii) in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Competitive Borrowing.  Multiple bids will be accepted by the
Administrative Agent.  Competitive Bids that do not conform substantially to the
format of Exhibit A-3 hereto may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the applicable Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable.  Each Competitive Bid shall refer to this
Agreement and specify (A) the principal amount (which (x) shall be in a minimum
principal amount of the Borrowing Minimum and in an integral multiple of the
Borrowing Multiple, (y) shall be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in both the Alternative Currency and the
Assigned Dollar Value thereof and (z) may equal the entire principal amount of
the Competitive Borrowing requested by the applicable Borrower) of the
Competitive Loan or Loans that the Lender is willing to make to the applicable
Borrower, (B) the Competitive Bid Rate or Rates at which the Lender is prepared
to make the Competitive Loan or Loans and
 
 
30

--------------------------------------------------------------------------------

 
(C) the Interest Period and the last day thereof.  If any Lender shall elect not
to make a Competitive Bid, such Lender shall so notify the Administrative Agent
by telecopier (I) in the case of Eurocurrency Competitive Loans, not later than
11:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (II) in the case of Fixed Rate Loans, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided, however, that failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Loan as part of such
Competitive Borrowing.  A Competitive Bid submitted by a Lender pursuant to this
paragraph (b) shall be irrevocable.
 
(c) The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Lender that made each bid.  The Administrative
Agent shall send a copy of all Competitive Bids to the applicable Borrower for
its records as soon as practicable after completion of the bidding process set
forth in this Section 2.03.
 
(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier or in *pdf format
sent via electronic mail in the form of a Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any of or all the
bids referred to in paragraph (c) above, (x) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:30 a.m., New York City time, three
Business Days before a proposed Competitive Borrowing, and (y) in the case of a
Fixed Rate Borrowing, not later than 11:30 a.m., New York City time, on the day
of a proposed Competitive Borrowing; provided, however, that (i) the failure by
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) such Borrower shall not
accept a bid made at a particular Competitive Bid Rate if such Borrower has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
such Borrower shall accept a bid or bids made at a particular Competitive Bid
Rate but the amount of such bid or bids shall cause the total amount of bids to
be accepted by such Borrower to exceed the amount specified in the Competitive
Bid Request, then such Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids accepted with respect to such Competitive
Bid Request, which acceptance, in the case of multiple bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such bid
at such Competitive Bid Rate, and (v) except pursuant to clause (iv) above, no
 
 
31

--------------------------------------------------------------------------------

 
bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
(x) a minimum principal amount of the Borrowing Minimum and an integral multiple
of the Borrowing Multiple or (y) an aggregate principal amount equal to the
remaining balance of the available applicable Commitments; provided further,
however, that if a Competitive Loan must be in an amount less than the Borrowing
Minimum because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of 1,000,000 units (or, in the case of Sterling, 500,000
units) of the applicable currency or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) the amounts shall
be rounded to integral multiples of 1,000,000 units (or, in the case of
Sterling, 500,000 units) of the applicable currency in a manner which shall be
in the discretion of the applicable Borrower.  A notice given by the applicable
Borrower pursuant to this paragraph (d) shall be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.
 
(f) A Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request.
 
(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
 
(h) All notices required by this Section 2.03 shall be given in accordance with
Section 10.01.
 
SECTION 2.04. Standby Borrowing Procedure.  In order to request a Standby
Borrowing, a Borrower shall hand deliver, telecopy or send in *pdf format via
electronic mail to the Administrative Agent a duly completed Standby Borrowing
Request in the form of Exhibit A-5 hereto, to be received by the Administrative
Agent (a) in the case of a Eurocurrency Standby Borrowing, not later than 11:00
a.m., New York City time, three Business Days before a proposed borrowing and
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed borrowing.  No Fixed Rate Loan shall be
requested or made pursuant to a Standby Borrowing Request.  Such notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to be a
 
 
32

--------------------------------------------------------------------------------

 
Eurocurrency Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the aggregate principal amount of the
Borrowing (which shall be in a minimum principal amount of the Borrowing Minimum
and in an integral multiple of the Borrowing Multiple), (iv) the currency of
such Borrowing (which, in the case of an ABR Borrowing, shall be Dollars) and
(v) if such Borrowing is to be a Eurocurrency Borrowing, the Interest Period
with respect thereto.  If no election as to the currency of Borrowing is
specified in any Standby Borrowing Request, then the applicable Borrower shall
be deemed to have requested Borrowings in Dollars.  If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing if denominated in Dollars or a Eurocurrency Borrowing if denominated
in an Alternative Currency.  If no Interest Period with respect to any
Eurocurrency Borrowing is specified, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.04 (and the contents thereof), of each Lender’s
portion of the requested Borrowing and, in the case of an Alternative Currency
Borrowing, of the Dollar Equivalent of the Alternative Currency amount specified
in the applicable Standby Borrowing Request and the Spot Exchange Rate utilized
to determine such Dollar Equivalent.  If the Dollar Equivalent of a Lender’s
portion of any such Borrowing would exceed such Lender’s remaining available
applicable Commitment, then such Lender’s portion of such Borrowing shall be
reduced to the Alternative Currency Equivalent of such Lender’s remaining
available Commitment.
 
SECTION 2.05. Interest Elections.  (a)  Each Standby Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Standby Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Standby Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone, telecopy or in
*pdf format sent via electronic mail by the time that a Borrowing Request would
be required under Section 2.04 if such Borrower were requesting a Standby
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election
 
 
33

--------------------------------------------------------------------------------

 
Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery, telecopy or in *pdf format sent via electronic mail to the
Administrative Agent of a written Interest Election Request substantially in the
form of Exhibit A-6 hereto.  Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to (i) change the currency of any
Borrowing or (ii) elect an Interest Period for Eurocurrency Loans that would end
after the Termination Date.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the
 
 
34

--------------------------------------------------------------------------------

 
request of the Required Lenders, so notifies the Company in writing, then, so
long as an Event of Default is continuing (i) no outstanding Standby Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
SECTION 2.06. Fees.  (a)  The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
and on the Termination Date and any other date on which the Loans of such Lender
shall be repaid (or on the date of termination of such Lender’s Commitment if
such Lender has no Standby Loans outstanding after such date), a commitment fee
(a “Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Commitment of such Lender (whether or not the conditions
set forth in Section 4.01 shall have been satisfied), during the preceding
quarter (or shorter period commencing with the date hereof or ending with the
date on which the Commitment of such Lender shall be terminated).  All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Commitment of such Lender is terminated.  Anything herein to the
contrary notwithstanding, during such period that a Lender is a Defaulting
Lender, such Defaulting Lender will not be entitled to any Commitment Fees
accruing during such period (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees).
 
(b) The Company agrees to pay the Administrative Agent, for its own account, the
fees set forth in the Agent Fee Letter dated February 3, 2012 between Citigroup
Global Markets Inc. and the Company (the “Administrative Fees”) at the times and
in the amounts set forth therein.
 
(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.07. Repayment of Loans.  (a)  Each Borrower agrees to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Standby Loan of such Lender on the Termination Date and
(ii) each Competitive Loan of such Lender on the last day of the Interest Period
applicable to such Loan.  Each Loan shall bear interest from the date of the
Borrowing of which such Loan is a part on the outstanding principal balance
thereof as set forth in Section 2.08.
 
 
35

--------------------------------------------------------------------------------

 
(b) Each Lender shall, and is hereby authorized by the Borrowers to, maintain,
in accordance with its usual practice, records evidencing the indebtedness of
each Borrower to such Lender hereunder from time to time, including the date,
amount, currency and Type of and the Interest Period applicable to each Loan
made by such Lender from time to time and the amounts of principal and interest
paid to such Lender from time to time in respect of each such Loan.
 
(c) The entries made in the records maintained pursuant to paragraph (b) of this
Section 2.07 and in the Register maintained by the Administrative Agent pursuant
to Section 10.04(d) shall be prima facie evidence of the existence and amounts
of the obligations of each Borrower to which such entries relate; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
or to make any entry in such records or the Register, as applicable, or any
error therein shall not in any manner affect the obligation of any Borrower to
repay any Loans in accordance with the terms of this Agreement.
 
SECTION 2.08. Interest on Loans.  (a)  Subject to the provisions of
Section 2.09, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days, at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan in Dollars or any Alternative Currency (other than Euros), the
Adjusted LIBO Rate for the Interest Period in effect for the Borrowing of which
such Loan is part plus the Applicable Margin from time to time in effect, (ii)
in the case of each Eurocurrency Standby Loan in Euros, the Adjusted EURIBO Rate
for the Interest Period in effect for the Borrowing of which such Loan is part
plus the Applicable Margin from time to time in effect, (iii) in the case of
each Eurocurrency Competitive Loan denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate for the Interest Period in effect for
the Borrowing of which such Loan is a part plus the Competitive Margin offered
by the Lender making such Loan and accepted by the applicable Borrower pursuant
to Section 2.03 and (iv) in the case of each Eurocurrency Competitive Loan
denominated in Euros, the EURIBO Rate for the Interest Period in effect for the
Borrowing of which such Loan is a part plus the Competitive Margin offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.
 
(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate, when determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin from
time to time in effect with respect to ABR Loans.
 
 
36

--------------------------------------------------------------------------------

 
(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.
 
(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan except as otherwise provided in this Agreement.  In
the event of any conversion of any Eurocurrency Standby Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.  The applicable LIBO Rate,
EURIBO Rate or Alternate Base Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.09. Default Interest.  If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Alternate
Base Rate plus 2% per annum (or, in the case of the principal of any Loan, if
higher, the rate of interest otherwise applicable, or most recently applicable,
to such Loan hereunder plus 2% per annum).
 
SECTION 2.10. Alternate Rate of Interest.  (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Type the Administrative
Agent shall have determined that Dollar deposits or deposits in the Alternative
Currency in which such Borrowing is to be denominated in the principal amounts
of the Loans comprising such Borrowing are not generally available in the London
interbank market, or that reasonable means do not exist for ascertaining the
LIBO Rate or EURIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
applicable Borrower and the Lenders and, until the Administrative Agent shall
have advised the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
or effect and shall be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency shall be deemed to be a request for an ABR Borrowing
 
 
37

--------------------------------------------------------------------------------

 
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing to, or continuation of any Standby Borrowing
as, a Eurocurrency Borrowing shall be ineffective, and unless repaid such
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the affected
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period plus the Applicable Margin.
 
(b) In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurocurrency Borrowing of any
Type the Administrative Agent shall have been advised by the Required Lenders
that the rates at which Dollar deposits or deposits in the Alternative Currency
in which such Borrowing is to be denominated in the principal amounts of the
Loans comprising such Borrowing are being offered will not adequately and fairly
reflect the cost to such Lenders of making or maintaining Eurocurrency Loans
during such Interest Period, the Administrative Agent, may in consultation with
the affected Lenders, give written or telecopy notice of such determination to
the Company, the applicable Borrower and the Lenders and until the
Administrative Agent shall have advised the Company, the applicable Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any request by a Borrower for a Eurocurrency Competitive Borrowing pursuant
to Section 2.03 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for an ABR Borrowing denominated in
Dollars and (iii) any Interest Election Request that requests the conversion of
any Standby Borrowing to, or continuation of any Standby Borrowing as, a
Eurocurrency Borrowing may be deemed ineffective, and unless repaid such
Borrowing may be converted to or continued on the last day of the Interest
Period applicable thereto (A) if such Borrowing is denominated in Dollars, as an
ABR Borrowing, or (B) if such Borrowing is denominated in any Alternative
Currency, as a Borrowing bearing interest at such rate as the Administrative
Agent shall determine adequately and fairly reflects the cost to the Lenders of
making or maintaining their Loans included in such Borrowing for such Interest
Period, as notified to the Company no later than one Business Day prior to the
last day of such applicable Interest Period, plus the Applicable Margin.
 
Each determination by the Administrative Agent under this Section 2.10 shall be
conclusive absent manifest error.
 
 
38

--------------------------------------------------------------------------------

 
SECTION 2.11. Termination and Reduction of Commitments.  (a)Unless previously
terminated, the Commitments shall terminate on the Termination Date.
 
(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Administrative Agent, the Company (on behalf of all the Borrowers)
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitment; provided, however, that (i) each
partial reduction of the Total Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) no such
termination or reduction shall be made which would reduce the Total Commitment
to an amount less than the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Loans denominated in Alternative Currencies) of the
Competitive Loans and Standby Loans.  Notwithstanding the foregoing, as long as
no Default or Event of Default is continuing, the Company may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), it being understood that such termination will not
be deemed to be a waiver or release of any claim any of the Borrowers or the
Administrative Agent may have against such Defaulting Lender.
 
(c) Subject to the last sentence of Section 2.11(b), reduction in the Total
Commitment hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments.  Subject to the last sentence of Section 2.06(a),
the Company shall pay to the Administrative Agent for the account of the
Lenders, on the date of each termination or reduction, the Commitment Fees on
the amount of the Commitments so terminated or reduced accrued to but not
including the date of such termination or reduction.
 
(d) A Commitment terminated or reduced under this Section 2.11 may not be
reinstated.
 
SECTION 2.12. Prepayment.  (a)  Each Borrower shall have the right at any time
and from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent: (i) in the case of
Eurocurrency Loans before 11:00 a.m., New York City time, three Business Days
prior to prepayment and (ii) in the case of ABR Loans, before 11:00 a.m., New
York City time, one Business Day prior to prepayment; provided, however, that
each partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000.  The Borrowers shall not have the right
to prepay any Competitive Borrowing.
 
 
39

--------------------------------------------------------------------------------

 
(b) If the sum of (i) the aggregate Committed Credit Exposure of all the Lenders
and (ii) the outstanding aggregate principal amount or Assigned Dollar Value of
all Competitive Loans made by all the Lenders shall at any time exceed the Total
Commitment, then (A) on the last day of any Interest Period for any Eurocurrency
Standby Borrowing and (B) on any other date in the event any ABR Borrowing shall
be outstanding, the Borrowers shall prepay Standby Loans in an amount equal to
the lesser of (x) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (i) or (ii), as applicable.  If, on
any date, the sum of (1) the aggregate Committed Credit Exposure of all the
Lenders and (2) the outstanding aggregate principal amount or Assigned Dollar
Value of all Competitive Loans made by all the Lenders shall exceed 105% of the
Total Commitment, then the Borrowers shall, not later than the third Business
Day following the date notice of such excess is received from the Administrative
Agent, prepay one or more Standby Borrowings in an aggregate principal amount
sufficient to eliminate such excess.
 
(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11(b), the Company shall (or shall cause each responsible Borrower to)
pay or prepay so much of the Standby Borrowings as shall be necessary in order
that the aggregate outstanding principal amount of all Loans will not exceed the
Total Commitment after giving effect to such termination or reduction.
 
(d) Each notice of prepayment under this Section 2.12 shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing (or portion thereof) by the amount stated therein on the
date stated therein.  All prepayments under this Section 2.12 shall be subject
to Section 2.15 but otherwise without premium or penalty.
 
SECTION 2.13. Reserve Requirements: Change in
Circumstances.  (a)  Notwithstanding any other provision herein, if after the
date of this Agreement any Change in Law shall (i) change the basis of taxation
of payments to any Lender (or any lending office of any Lender) of the principal
of or interest on any Eurocurrency Loan or Fixed Rate Loan made by such Lender
or any Fees or other amounts payable hereunder (other than changes in respect of
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or by any political subdivision or
taxing authority therein), or (ii) subject any Lender to any Taxes on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto,  or (iii)  impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by such Lender
 
 
40

--------------------------------------------------------------------------------

 
(or any lending office of such Lender), or (iv) impose on such Lender or the
London interbank market any other condition affecting this Agreement or any
Eurocurrency Loan or Fixed Rate Loan made by such Lender, and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Loan or Fixed Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Company shall (or shall cause the Borrowers to) pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered, provided that any such payment
with respect to taxes shall not include any Excluded Taxes and shall be without
duplication of payments made under Section 2.19.  Notwithstanding the foregoing,
no Lender shall be entitled to request compensation under this paragraph with
respect to any Competitive Loan if it shall have been aware of the change giving
rise to such request at the time of submission of the Competitive Bid pursuant
to which such Competitive Loan shall have been made.
 
(b) If any Lender shall have determined that a Change in Law after the date
hereof or the adoption after the date hereof of any other law, rule, regulation
or guideline regarding capital adequacy or liquidity, or any change in any of
the foregoing or in the interpretation or administration of any of the foregoing
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender (or
any lending office of such Lender) or any Lender’s holding company with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender pursuant hereto
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such applicability, adoption, change or compliance (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity) by an amount
deemed by such Lender to be material, then from time to time the Company shall
(or shall cause the responsible Borrower to) pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
 
(c) A certificate of a Lender setting forth such amount or amounts as shall be
necessary to compensate such Lender as specified in paragraph (a) or (b) above,
as the case may be, shall be delivered to the Company and shall be conclusive
absent manifest error.  The Company shall (or shall cause the responsible
Borrower to) pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.
 
 
41

--------------------------------------------------------------------------------

 
(d) Except as provided below in this paragraph (d), failure on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to any
period shall not constitute a waiver of such Lender’s right to demand
compensation with respect to such period or any other period.  The protection of
this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.  No Lender shall be entitled to compensation under this Section 2.13
for any costs incurred or reductions suffered with respect to any date unless it
shall have notified the Company that it will demand compensation for such costs
or reductions not more than ninety days after the later of (i) such date and
(ii) the date on which it shall have, or should have, become aware of such costs
or reductions (except that if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the ninety-day period referred to above
shall be extended to include the period of retroactive effect thereof).
 
SECTION 2.14. Change in Legality.  (a)  Notwithstanding any other provision
herein, if, after the date hereof, (i) any Change in Law shall make it unlawful
for any Lender to make or maintain any Eurocurrency Loan or Alternative Currency
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurocurrency Loan or Alternative Currency Loan, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it impracticable for any
Lender to make Loans denominated in such Alternative Currency or to any
Borrower, then, by written notice to the Company and to the Administrative
Agent, such Lender may:
 
(i) declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon such Lender shall
not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans and any request by a Borrower
for a Eurocurrency Standby Borrowing or Alternative Currency Borrowing (in the
affected currency or currencies or to the affected Borrower), as the case may
be, shall, as to such Lender only, be deemed a request for an ABR Loan or a Loan
denominated in Dollars, as the case may be, unless such declaration shall be
subsequently withdrawn (or, if a Loan to the requesting Borrower cannot be made
for the reasons specified above, such request shall be deemed to have been
withdrawn); and
 
 
42

--------------------------------------------------------------------------------

 
(ii) require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to ABR Loans denominated in Dollars in
which event all such Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower) shall be
automatically converted to ABR Loans denominated in Dollars as of the effective
date of such notice as provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the ABR Loans or Loans denominated in Dollars, as the case may
be, made by such Lender in lieu of, or resulting from the conversion of, such
Eurocurrency Loans or Loans denominated in Dollars, as the case may be.  In the
event any Alternative Currency Loan is converted into a Loan denominated in
Dollars pursuant to this Section, (A) the principal amount of such Loan shall be
deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.
 
(b) For purposes of this Section 2.14, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.
 
SECTION 2.15. Indemnity.  Each Borrower shall indemnify each Lender against any
loss or reasonable expense which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower (other than any such failure
caused by a default by such Lender) to borrow or to convert or continue any Loan
hereunder after irrevocable notice of such borrowing, conversion or continuation
has been given pursuant to Section 2.03 or 2.04, (b) any payment, prepayment,
conversion or transfer of a Eurocurrency Loan or Fixed Rate Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period applicable thereto, (c) any
default in payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise) or (d) the assignment of any Eurocurrency Loan
 
 
43

--------------------------------------------------------------------------------

 
other than on the last day of an Interest Period therefor as a result of a
request by the Company pursuant to Section 2.20(b), including, in each such
case, any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a Eurocurrency Loan or Fixed
Rate Loan but excluding any loss of profit or anticipated profit such as the
Applicable Margin.  Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted,
transferred or not borrowed (assumed to be the LIBO Rate or, in the case of a
Fixed Rate Loan, the fixed rate of interest applicable thereto) for the period
from the date of such payment, prepayment, conversion, transfer or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow, convert or continue, the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted, transferred or
not borrowed for such period or Interest Period, as the case may be.  A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.
 
SECTION 2.16. Pro Rata Treatment.  Except as required under Section 2.14, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Commitments and each conversion of any
Borrowing into, or continuation of, a Standby Borrowing of any Type, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans).  Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing.  Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.  For purposes of determining (i) the aggregate available
Commitments of the Lenders at any time and (ii) the available Commitment of each
Lender, each outstanding Competitive Borrowing shall be deemed to have utilized
the Commitments of the Lenders (including those Lenders which shall not have
made Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Commitments; provided, however, that for purposes of determining
payments of Commitment Fees under Section 2.06,
 
 
44

--------------------------------------------------------------------------------

 
each outstanding Competitive Borrowing shall be deemed to have utilized the
Commitments of only the Lenders that have made Competitive Loans comprising such
Competitive Borrowing (it being understood that the Commitment of Lenders which
shall not have made Loans as part of such Competitive Borrowing shall not be
deemed utilized as a result of such Competitive Borrowing).  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar (or comparable unit
of any applicable Alternative Currency) amount.
 
SECTION 2.17. Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Standby
Loans as a result of which the unpaid principal portion of its Standby Loans
shall be proportionately less than the unpaid principal portion of the Standby
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Standby Loans of such
other Lender, so that the aggregate unpaid principal amount of the Standby Loans
and participations in the Standby Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Standby Loans then
outstanding as the principal amount of its Standby Loans prior to such exercise
of banker’s lien, setoff or counterclaim or other event was to the principal
amount of all Standby Loans outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.17
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest.  Each
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Standby Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender by reason thereof as fully as if such Lender had made a Standby Loan
directly to such Borrower in the amount of such participation.
 
SECTION 2.18. Payments.  (a)  Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under each other Loan Document not later than 12:00 noon, local
time at the place of payment, on the date when due
 
 
45

--------------------------------------------------------------------------------

 
in immediately available funds.  Each such payment shall be made to the
Administrative Agent’s Office.  Each such payment (other than principal of and
interest on Alternative Currency Loans, which shall be made in the applicable
Alternative Currency) shall be made in Dollars.  Each such payment will be made
without setoff, counterclaim or other deduction.
 
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
 
SECTION 2.19. Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower to or for the account of any Lender or the
Administrative Agent hereunder shall be made, in accordance with Section 2.18,
free and clear of and without deduction for any and all current or future taxes,
levies, imposts, deductions, assessments, duties, fees, withholdings or other
charge of whatever nature now or hereafter imposed, and all liabilities with
respect thereto, including any interest, additions to tax or penalties
applicable thereto, but excluding (i) income taxes imposed on the net income of
the Administrative Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such individual or entity, a
“Transferee”)), franchise and gross margin taxes imposed in lieu of tax on the
net income of the Administrative Agent or any Lender (or Transferee), in each
case by the jurisdiction under the laws of which the Administrative Agent or
such Lender (or Transferee) is organized, domiciled, resident or doing business
or any political subdivision thereof and, in the case of any Lender (or
Transferee), by the jurisdiction in which its applicable lending office is
located, (ii) any branch profits tax imposed by the United States or any similar
tax imposed by any other jurisdiction described in clause (i) above on any
Lender, any Transferee or the Administrative Agent, (iii) any taxes imposed as a
result of such Lender’s (or Transferee’s) willful misconduct, (iv) any U.S.
federal withholding taxes imposed under FATCA or (v) any taxes attributable to
such Lender’s (or Transferee’s) failure to comply with clauses (g), (i), (k) or
(l) of this Section 2.19 (all such excluded taxes, levies, imposts, deductions,
assessments, duties, fees, withholdings, other charges and liabilities,
interest, additional to tax and penalties, collectively or individually,
“Excluded Taxes” and all such nonexcluded taxes, levies, imposts, deductions,
assessments, duties, fees, withholdings, other charges and liabilities,
interest, additions to tax and penalties, collectively or individually,
“Taxes”).  If any Borrower shall be required to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender (or any Transferee) or the
Administrative Agent, (i) the sum payable by such Borrower or any guarantor
thereof shall be increased by the amount (an “additional amount”) necessary so
that after
 
 
46

--------------------------------------------------------------------------------

 
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.19) such Lender (or Transferee) or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) each Borrower
(or any guarantor making such payments) shall make such deductions and
(iii) each Borrower (or any guarantor making such deductions) shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; provided that the Administrative Agent may make such deductions
and pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law on behalf of any Borrower (or any guarantor
making such payments).
 
(b) In addition, each Borrower agrees to bear and to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
recording, stamp, documentary, excise, transfer, sales, property or similar
taxes, charges or levies that arise from any payment made hereunder or under any
other Loan Document or from the execution, delivery or registration of,
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document (“Other Taxes”).
 
(c) The Borrowers will indemnify each Lender (or Transferee) and the
Administrative Agent, within 10 days after written demand therefor, for the full
amount of Taxes and Other Taxes paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, on or with respect to any payment by
or on account of any obligation of any Borrower hereunder or under any other
Loan Document (including Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any liability and any
penalties, interest and expenses (including reasonable attorney’s fees and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority except if incurred primarily as a result of the gross negligence or
willful misconduct of the recipient.  A certificate as to the amount of such
payment or liability prepared by the Administrative Agent, a Lender, or the
Administrative Agent on its behalf, absent manifest error, shall be final,
conclusive and binding for all purposes.
 
(d) If a Lender (or Transferee) or the Administrative Agent shall become aware
that it is entitled to claim a refund from a Governmental Authority in respect
of Taxes or Other Taxes as to which it has been indemnified by a Borrower, or
with respect to which any Borrower has paid additional amounts, pursuant to this
Section 2.19, it shall promptly notify the Company of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Company, make a claim to such Governmental Authority for such refund at the
Company’s expense.  If a Lender (or
 
 
47

--------------------------------------------------------------------------------

 
Transferee) or the Administrative Agent receives a refund (including pursuant to
a claim for refund made pursuant to the preceding sentence) in respect of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which any Borrower has paid additional amounts, in either case,
pursuant to this Section 2.19, it shall within 30 days from the date of such
receipt pay over such refund to the Company on behalf of the relevant Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 2.19 with respect to the Taxes or Other
Taxes giving rise to such refund), net of withholding taxes applicable to such
payment and all out-of-pocket expenses of such Lender (or Transferee) or the
Administrative Agent and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Company, upon the request of such Lender (or Transferee) or the
Administrative Agent, agrees to (or to cause the responsible Borrower to) repay
the amount paid over to the Company (plus penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender (or Transferee)
or the Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund (or portion thereof) to
such Governmental Authority.
 
(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by any Borrower to the relevant Governmental Authority, the Company will deliver
to the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment of the full amount thereof.
 
(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.19 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.
 
(g) Each Lender (or Transferee) or other person entitled to the benefit of this
Section 2.19 that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (a “Non-U.S.
Lender”) shall deliver to the Company and the Administrative Agent two copies of
either United States Internal Revenue Service Form W-8BEN, Form W-8ECI or Form
W-8IMY (or successor form), or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to the Company
(within the meaning of
 
 
48

--------------------------------------------------------------------------------

 
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments under this Agreement and the other Loan
Documents by any Borrower that is a United States person within the meaning of
Section 7701(a)(30) of the Code (a “U.S. Borrower”).  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”).  In addition, each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender.  Notwithstanding any other provision of this Section 2.19(g), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.19(g) that such Non-U.S. Lender is not legally able to deliver.
 
(h) No U.S. Borrower shall be required to indemnify any Non-U.S. Lender, or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to any Transferee or New Lending Office
that becomes a Transferee or New Lending Office as a result of an assignment,
participation, transfer or designation made at the request of the Company; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or additional amounts any Transferee, or Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Transferee, or Lender (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender to comply with the provisions of paragraph (g) above, except as a result
of a change in applicable law after the date such Lender became a party to this
Agreement, or in the case of a participant, after the date such participant
purchased the related participation interest.
 
(i) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to this Section 2.19 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any
 
 
49

--------------------------------------------------------------------------------

 
certificate or document reasonably requested in writing by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).
 
(j) Nothing contained in this Section 2.19 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).
 
(k) Each Lender (or Transferee) and other person entitled to the benefits of
this Section 2.19 that is neither a Non-U.S. Lender nor an “exempt recipient,”
within the meaning of Treasury Regulations section 1.6049-4(c), shall provide
the Company and the Administrative Agent two properly completed and executed
original copies of Internal Revenue Service Form W-9 (or any successor
form).  Such form shall be delivered on or before the date such Lender or other
person becomes a party to this Agreement (or, in the case of a Transferee that
is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder).
 
(l) If a payment made to a Lender (or Transferee) hereunder or any other
document to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender (or Transferee) were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender (or
Transferee) shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender (or Transferee) has complied with such Lender’s (or Transferee’s)
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.19(l), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
SECTION 2.20. Assignment of Commitments Under Certain Circumstances.  (a) Any
Lender (or Transferee) claiming any additional amounts payable pursuant to
Section 2.13, Section 2.19 or Section 2.22 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Company or to change the
 
 
50

--------------------------------------------------------------------------------

 
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender (or Transferee).
 
(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or the Borrowers shall be required to make
additional payments to any Lender under Section 2.19 or Section 2.22, the
Company shall have the right, at its own expense, upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04) all its interests, rights and obligations under this Agreement to
another financial institution acceptable to the Administrative Agent which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (ii) no
Event of Default shall have occurred and be continuing and (iii) the Company or
the assignee, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account or owed to it hereunder.
 
SECTION 2.21. Borrowings by Approved Borrowers.  The Company may, at any time or
from time to time, designate one or more wholly owned Subsidiaries as Borrowers
hereunder by furnishing to the Administrative Agent a letter (a “Designation
Letter”) substantially in the form of Exhibit F-l hereto, duly completed and
executed by the Company and such Subsidiary, whereupon each Subsidiary so
designated shall become an Approved Borrower.  As soon as practicable upon
receipt of any such Designation Letter, the Administrative Agent shall send a
copy thereof to each Lender.  There may be no more than ten Approved Borrowers
at any one time.  So long as all principal and interest on all Loans of any
Approved Borrower have been paid in full, the Company may terminate an Approved
Borrower’s status as an Approved Borrower by furnishing to the Administrative
Agent a letter (a “Termination Letter”), substantially in the form of
Exhibit F-2 hereto, duly completed and executed by the Company and such Approved
Borrower.  Any Termination Letter furnished in accordance with this Section 2.21
shall be effective upon receipt by the Administrative Agent.  Notwithstanding
the foregoing, the delivery of a Termination Letter with respect to any Approved
Borrower shall not affect any obligation of such Approved Borrower theretofore
incurred.  Each Subsidiary set forth in Schedule 2.21 hereto shall be deemed an
Approved Borrower until delivery of a Termination Letter with respect to such
Subsidiary.  Notwithstanding any other provision herein, no Lender shall be
required to make any Loan to an Approved Borrower if any applicable law or
regulation shall make it unlawful for any such Lender to make or maintain any
such Loan.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 2.22. Additional Costs.  (a)  If and so long as any Lender is required
to make special deposits with the Bank of England, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans in any Alternative Currency, such Lender may require the relevant Borrower
to pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.
 
(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
or regulation (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
reflected in the Statutory Reserve Rate or the Mandatory Costs Rate) in respect
of any of such Lender’s Eurocurrency Loans in any Alternative Currency, such
Lender may require the relevant Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
 
(d) If the cost to any Lender of making or maintaining any Loan to any Borrower
is increased (or the amount of any sum received or receivable by any Lender (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender to be material, by reason of the fact that such Borrower is
incorporated in, or conducts business in, a jurisdiction outside the United
States of America, such Borrower shall indemnify such Lender for such increased
cost or reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent).  A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 2.23. Increase in the Aggregate Commitments.  (a)  The Company may, at
any time prior to the Termination Date (including on the Effective Date), by
notice to the Administrative Agent, request that the aggregate amount of the
Commitments be increased by a minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (each a “Requested Commitment
Increase”), in each case to be effective as of a date that is no later than
90 days prior to the Termination Date (any date on which the aggregate
Commitments are increased pursuant to this Section 2.23, an “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
(i) that on and immediately following the Increase Date (A) in no event shall
the aggregate amount of the Commitments at any time exceed $550,000,000, and (B)
the representations and warranties set forth in Article III hereof shall be true
and correct in all material respects on and as of the date of the Increase Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, and
(ii) at the time of and immediately after giving effect to such Commitment
Increase, no Event of Default or Default shall have occurred and be
continuing.  Commitments may be increased pursuant to this Section 2.23 no more
than once.
 
(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Company for a Requested Commitment Increase, which notice shall include
(i) the proposed amount of the Requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date which shall be no later than 30 days after the
receipt by the Administrative Agent of notice from the Company pursuant to
Section 2.23(a) by which Lenders wishing to participate in the Requested
Commitment Increase must commit to an increase in the amount of their respective
Commitments (such date, the “Commitment Date”).  Each Lender that is willing to
participate in such Requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment (as to each Increasing Lender, its “Proposed Increase
Amount”).  If the aggregate Proposed Increase Amounts of all Increasing Lenders
exceeds the Requested Commitment Increase, then allocations among the Increasing
Lenders will be based on the ratio of each Increasing Lender’s Proposed Increase
Amount to the aggregate of all Proposed Increase Amounts.
 
(c) Promptly following the Commitment Date, the Administrative Agent shall
notify the Company as to the amount of the aggregate Proposed Increase
Amounts.  If the amount of the aggregate Proposed Increase Amounts is less than
the Requested Commitment Increase, then the Company may extend offers to third
party financial institutions to participate in any portion of the Requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
third party financial institution shall be in an amount equal to or greater than
$10,000,000.
 
 
53

--------------------------------------------------------------------------------

 
(d) On each Increase Date, (x) each third party financial institution that
accepts an offer to participate in a Requested Commitment Increase in accordance
with Section 2.23 (a “New Lender”) shall become a Lender party to this Agreement
as of such Increase Date, and (y) the Commitment of each Increasing Lender for
such Requested Commitment Increase shall be increased by the Increasing Lender’s
Proposed Increase Amount (or if less, the amount allocated to such Lender
pursuant to the last sentence of Section 2.23 as of such Increase Date);
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
 
(i) a Lender Joinder Agreement substantially in the form of Exhibit G hereto
from each New Lender if any, duly executed by such financial institution, the
Administrative Agent and the Company;
 
(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Company and the
Administrative Agent; and
 
(iii) a certificate of the Company, dated the Increase Date and signed by a
Financial Officer of the Company, confirming compliance with the conditions
precedent set forth in Section 2.23(a)(i)(B) and (a)(ii) above.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.23, the Administrative Agent
shall notify the Lenders (including, without limitation, each New Lender) and
the Company, at or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Increase Date, the aggregate amount of the Commitment increase
on such date and the aggregate amount of the Commitments after giving effect to
such increase, to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each New Lender (if any) on such date.  Commitments increased pursuant to this
Section 2.23 shall be deemed a “Commitment”.  On each Increase Date, Schedule
2.01 hereto shall be automatically deemed to be revised to reflect any increases
in the Commitments of the Lenders and any Commitments of New Lenders.  The
Administrative Agent shall distribute a copy of the revised Schedule 2.01 hereto
to the Company and each Lender (including each New Lender) not later than the
fifth Business Day following the applicable Increase Date.
 
SECTION 2.24. Revolving Notes.  Any Lender may request that Loans made by it (or
its Commitment) be evidenced by one or more Revolving Notes.  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Revolving Note or
Revolving Notes (but in any event in an aggregate face amount not to exceed the
Commitment of such Lender) payable to the order of such Lender or, if requested
by such Lender, to such Lender and its registered assigns.
 
 
54

--------------------------------------------------------------------------------

 
SECTION 2.25. Defaulting Lenders; Replacement of Lenders Under Certain
Circumstances.
 
(a) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply to any amount paid by the Borrowers or
otherwise received by the Administrative Agent for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts), which amount will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest bearing account until (subject
to Section 10.20) the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority:  first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement,  second to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, third to the payment of fees then due and payable to the
non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fourth to pay principal then
due and payable to the non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, fifth to the ratable
payment of other amounts then due and payable to the non-Defaulting Lenders, and
sixth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
 
(b) Without limiting the effect of Section 2.20(b), in the event that any Lender
becomes a Defaulting Lender or a Non-Consenting Lender (as defined below), the
Company shall have the right, at its own expense, upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04) all its interests, rights and obligations under this Agreement to
another financial institution acceptable to the Administrative Agent which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority, (ii) no
Event of Default shall have occurred and be continuing and (iii) the Company or
the assignee,
 
 
55

--------------------------------------------------------------------------------

 
as the case may be, shall pay to the affected Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.  For purposes of this Section
2.25(b), a “Non-Consenting Lender” shall mean any Lender that does not agree to
a consent, waiver, amendment or other modification to this Agreement or any
other Loan Document where (x) the Borrowers or the Administrative Agent have
requested that the Lenders consent to a departure or waiver of any of the
provisions of this Agreement or any other Loan Document or agree to any
amendment thereto, (y) the consent, waiver, amendment or other modification in
question requires the agreement of all affected Lenders in accordance with the
terms of Section 10.08 or all of the Lenders, as applicable, and (z) the
Required Lenders have agreed to such consent, waiver, amendment or other
modification.
 
ARTICLE III
 
Representations and Warranties
 
Part A.  Representations and Warranties of the Company.  The Company represents
and warrants to each of the Lenders that:
 
SECTION 3.01. Corporate Existence.  Each of the Company and its Subsidiaries:
(a) is a corporation, partnership or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could (either
individually or in the aggregate) have a Material Adverse Effect.
 
SECTION 3.02. Financial Condition.  Harsco Corporation has heretofore furnished
to each of the Lenders a consolidated balance sheet of Harsco Corporation and
its Subsidiaries as at December 31, 2011, and the related consolidated
statements of income, cash flows and changes in shareholders’ equity of Harsco
Corporation and its Subsidiaries for the fiscal year ended on such date, with
the opinion thereon of PricewaterhouseCoopers LLP.  All such financial
statements present fairly, in all material respects, the consolidated financial
condition of Harsco Corporation and its Subsidiaries as at such date and the
consolidated results of their operations for the fiscal year, all in accordance
with GAAP.  None of Harsco Corporation nor any of its Subsidiaries has on the
date hereof any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the balance sheets as at such date or the notes thereto.  Since December 31,
2011, there has been no Material Adverse Change.
 
 
56

--------------------------------------------------------------------------------

 
SECTION 3.03. Litigation.  Except as disclosed in note 11 of the audited annual
consolidated financial statements of Harsco Corporation included in Harsco
Corporation’s Form 10-K for the fiscal year ended December 31, 2011,  filed with
the Securities and Exchange Commission, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, now
pending or (to the knowledge of the Company) threatened against the Company or
any of its Subsidiaries that is materially likely to be adversely determined and
which, if adversely determined could (either individually or in the aggregate)
have a Material Adverse Effect.
 
SECTION 3.04. No Breach.  None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent (that has not heretofor been obtained) under, the charter or
by-laws of the Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or Governmental Authority, or any material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any of them or any of their assets or properties is bound or
to which any of them is subject, or constitute a default under any such
agreement or instrument.
 
SECTION 3.05. Action.  The Company has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement; the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes its legal, valid and binding obligation, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
SECTION 3.06. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any securities
exchange, are necessary for the execution, delivery or performance by the
Company of this Agreement or for the legality, validity or enforceability
hereof, other than authorizations, approvals, consents, and filings and
registrations that have already been obtained prior to the date hereof.
 
 
57

--------------------------------------------------------------------------------

 
SECTION 3.07. Use of Credit.  None of the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of the Loans
hereunder will be used to buy or carry any Margin Stock.
 
SECTION 3.08. ERISA.  Each Plan, and, to the knowledge of the Company, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or state law, and, except as
previously notified in writing in a notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), no event or condition has
occurred and is continuing as to which the Company would be under an obligation
to furnish a report to the Lenders under Section 5.06 hereof.
 
SECTION 3.09. Taxes.  As of the date hereof, Harsco Corporation and its Domestic
Subsidiaries are members of an affiliated group of corporations filing a
consolidated return for Federal income tax purposes, of which the Company is the
“common parent” (within the meaning of Section 1504 of the Code) of such
group.  To the knowledge of the Company, the Company and its Subsidiaries have
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid, accrued or reserved all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any of its Subsidiaries in accordance with GAAP.  The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of taxes
and other governmental charges are, in the opinion of the Company,
adequate.  The Company has in the ordinary course of business given extensions
or waivers of the statutes of limitations relating to payment of U.S. Federal
taxes and relating to various state, local and foreign taxes or impositions,
none of which might reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10. Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 3.11. Material Agreements and Liens.  (a)  Part A of Schedule 3.11
hereto is a complete and correct list, as of the date hereof, of each credit
agreement, loan agreement, indenture, guarantee, letter of credit or other
arrangement providing for or otherwise relating to any
 
 
58

--------------------------------------------------------------------------------

 
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guaranteed by, the Company or any of its Subsidiaries, the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $5,000,000, and the aggregate principal or face amount outstanding or
that may become outstanding under each such arrangement is correctly described
in Part A of such Schedule 3.11 hereto.
 
(b) Part B of Schedule 3.11 hereto is a complete and correct list, as of the
date hereof, of each Lien securing Indebtedness of any person, the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$5,000,000 and covering any property of the Company or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in Part B
of such Schedule 3.11 hereto.
 
SECTION 3.12. Environmental Matters.  (a)  Except as disclosed in the notes to
the audited annual consolidated financial statements of Harsco Corporation
included in Harsco Corporation’s Form 10-K for the fiscal year ended
December 31, 2011, filed with the Securities and Exchange Commission and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(b) Except as disclosed in writing to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), there has been no change in the
status of any matters relating to compliance with Environmental Laws that are
disclosed in the notes to the audited annual consolidated financial statements
of Harsco Corporation included in Harsco Corporation’s Form 10-K for the fiscal
year ended December 31, 2011, filed with the Securities and Exchange Commission
that, individually or in the aggregate, has resulted in, or materially increased
the likelihood of, a Material Adverse Effect.
 
SECTION 3.13. Subsidiaries, etc.  Set forth in Schedule 3.13 hereto is a
complete and correct list, as of the date hereof, of all of the Subsidiaries of
the Company, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such person and the percentage of ownership of such Subsidiary represented by
such ownership interests.
 
 
59

--------------------------------------------------------------------------------

 
SECTION 3.14. True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by the Company and its Subsidiaries to the Administrative Agent and the
Lenders in connection with this Agreement and the transactions contemplated
hereby will be true, complete and accurate in every material respect, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lenders (or to the
Administrative Agent for distribution to the Lenders) for use in connection with
the transactions contemplated hereby.
 
Part B.  Representations and Warranties of the Approved Borrowers.  Each
Approved Borrower represents and warrants to each of the Lenders as set forth in
Sections 3.15, 3.16, 3.17, 3.18 and 3.19 that:
 
SECTION 3.15. Corporate Existence of Approved Borrower.  It and each of its
Subsidiaries: (a) is a corporation, partnership or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.
 
SECTION 3.16. No Breach.  None of the execution and delivery of its Designation
Letter and this Agreement, the consummation of the transactions therein and
herein contemplated and compliance with the terms and provisions thereof and
hereof will conflict with or result in a breach of, or require any consent (that
has not heretofor been obtained) under, the charter or by­laws or other
organizational documents of such Approved Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority or agency, or any material agreement or instrument to
which such Approved Borrower or any of its Subsidiaries is a party or by which
any of them or their assets or properties is bound or to which any of them is
subject, or constitute a default under any such agreement or instrument.
 
 
60

--------------------------------------------------------------------------------

 
SECTION 3.17. Action.  Such Approved Borrower has all necessary corporate or
other power and authority to execute, deliver and perform its obligations under
its Designation Letter and this Agreement, and to perform its obligations
hereunder and thereunder; the execution and delivery by such Approved Borrower
of its Designation Letter and the performance by such Approved Borrower hereof
and thereof have been duly authorized by all necessary corporate or other action
on its part (including, without limitation, any required shareholder approvals);
and its Designation Letter, when executed and delivered by such Approved
Borrower, will constitute the legal, valid and binding obligation of such
Approved Borrower, enforceable against such Approved Borrower in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
SECTION 3.18. Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Approved Borrower of its Designation
Letter or this Agreement or for the validity or enforceability thereof, other
than authorizations, approvals, consents, and filings and registrations that
have already been obtained.
 
SECTION 3.19. Taxes on Payments of Approved Borrowers.  Except as disclosed to
the Lenders in writing prior to the delivery of such Approved Borrower’s
Designation Letter, there is no income, stamp or other tax of any country, or of
any taxing authority thereof or therein, imposed by or in the nature of
withholding or otherwise, which is imposed on any payment to be made by such
Approved Borrower pursuant hereto, or is imposed on or by virtue of the
execution, delivery or enforcement of its Designation Letter or this Agreement.
 
ARTICLE IV
 
Conditions of Effectiveness and Lending
 
SECTION 4.01. Effective Date.  The obligations of the Lenders under this
Agreement shall not become effective until the date on which each of the
following conditions shall have been satisfied (or waived in accordance with
Section 10.08):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
 
 
61

--------------------------------------------------------------------------------

 
(b) The Administrative Agent shall have received written opinions (each dated as
of the Effective Date and addressed to the Administrative Agent and the Lenders)
of (i) the general counsel of the Company, substantially in the form of
Exhibit E-l hereto and (ii) Jones Day, counsel for the Company, substantially in
the form of Exhibit E-2 hereto.  The Company hereby requests such counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of the Company, certified as of a recent date by the
Secretary of State of Delaware, and a certificate as to the good standing of the
Company as of a recent date, from the Secretary of State of Delaware; (ii) a
certificate of the Secretary or Assistant Secretary of the Company dated the
Effective Date certifying (A) that attached thereto is a true and complete copy
of the by-laws of the Company as in effect on the Effective Date and at all
times since a date prior to the date of the resolutions of the Company described
in item (B) below, (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the borrowings
hereunder by the Company, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of the Company have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of the Company executing this Agreement or
any other document delivered in connection herewith; (iii) a certificate of
another officer of the Company as to the incumbency and signature of the
Secretary or such Assistant Secretary of the Company executing the certificate
pursuant to (ii) above; and (iv) such other documents as the Lenders or counsel
for the Administrative Agent may reasonably request.
 
(d) The representations and warranties set forth in Article III hereof are true
and correct on and as of the Effective Date.
 
(e) No Event of Default or Default shall have occurred and be continuing on the
Effective Date.
 
(f) The Administrative Agent shall have received a certificate of the Company,
dated the Effective Date and signed by a Financial Officer of the Company,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
 
 
62

--------------------------------------------------------------------------------

 
(g) The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or the Lenders on or prior to such date.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing and any other provision herein to the
contrary, the obligations of the Lenders to make Loans to any Borrower hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.08) at or prior to 2:00 p.m., New York City
time, on March 2, 2012 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).
 
SECTION 4.02. First Borrowing by Each Approved Borrower.  On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the Lenders
to make Loans to such Approved Borrower are subject to the satisfaction (or
waiver in accordance with Section 10.08) of each of the conditions set forth in
Section 4.01 and the following further conditions:
 
(a) The Administrative Agent shall have received a favorable written opinion of
the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, to the effect set forth in Exhibit E-l hereto, subject
to necessary changes to reflect local law.
 
(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or such other analogous documents), including all
amendments thereto, of such Approved Borrower, certified as of a recent date by
the Secretary of State (or other appropriate Governmental Authority) of the
state (or country) of its organization or such other evidence as is reasonably
satisfactory to the Administrative Agent, and a certificate as to the good
standing (or other analogous certification to the extent available) of such
Approved Borrower as of a recent date, from such Secretary of State (or other
appropriate Governmental Authority) or such other evidence reasonably acceptable
to the Administrative Agent; (ii) a certificate of the Secretary or Assistant
Secretary of such Approved Borrower dated the date on which such Loans are to be
made and certifying (A) that attached thereto is a true and complete copy of the
by-laws (or such other analogous documents to the extent available) of such
Approved Borrower as in effect on the date of such certificate and at all times
since a date prior to the date of the resolution of such Approved Borrower
described in item (B) below, (B) that attached thereto is a true and complete
copy of resolutions adopted by the Board of Directors of such Approved Borrower
authorizing the execution, delivery and performance of the Designation Letter
delivered by such Approved Borrower and the borrowings hereunder by such
Approved Borrower, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation (or other
 
 
63

--------------------------------------------------------------------------------

 
analogous documents) of such Approved Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing (or
other analogous certification or such other evidence reasonably acceptable to
the Administrative Agent) furnished pursuant to clause (i) above, and (D) as to
the incumbency and specimen signature of each officer of such Approved Borrower
executing the Designation Letter delivered by such Approved Borrower or any
other document delivered in connection herewith or therewith; (iii) a
certificate of another officer of such Approved Borrower as to the incumbency
and signature of the Secretary or such Assistant Secretary of such Approved
Borrower executing the certificate pursuant to (ii) above; and (iv) such other
documents as the Lenders or counsel for the Administrative Agent, may reasonably
request.
 
(c) The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.
 
(d) The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Financial Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.03.
 
(e) To the extent required, the Company and/or such Approved Borrower shall have
executed and delivered one or more Revolving Notes to each Lender that has
requested delivery of the same pursuant to Section 2.24.
 
(f) The Administrative Agent shall have received such other documents or
information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.
 
Upon the satisfaction of the conditions precedent set forth in this
Section 4.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder.  The
rights and obligations of each Borrower hereunder shall remain in full force and
effect notwithstanding the addition of any new Borrower as a party to this
Agreement.
 
SECTION 4.03. All Borrowings.  On the date of each Borrowing (it being
understood that a continuation, conversion or other
 
 
64

--------------------------------------------------------------------------------

 
change in interest rate pursuant to Section 2.05 shall not be subject to this
Section 4.03), the obligations of the Lenders to make the Loans comprising such
Borrowing are subject to the satisfaction of the following conditions:
 
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable.
 
(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date; provided, however, that no representation as to either (i) the absence of
any Material Adverse Change in the financial condition of the Company, as
provided in the last sentence of Section 3.02, or (ii) the absence of any
pending or threatened legal or arbitral proceedings, or any proceedings by or
before any Governmental Authority, that could have a Material Adverse Effect on
the Company, as provided in Section 3.03, shall be required as a condition to
any Borrowing following the Effective Date.
 
(c) Each Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after giving effect to such
Borrowing no Event of Default or Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.
 
ARTICLE V
 
Affirmative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will, and will cause each of its Subsidiaries
to:
 
SECTION 5.01. Existence; Businesses and Properties.  (a) Preserve and maintain
its corporate existence, rights (charter and statute) and material franchises,
except as otherwise permitted by Section 6.03 and except pursuant to a Permitted
Reorganization; provided, however, that the Company shall not be required to
preserve any such right or franchise if (i) the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and (ii) the loss of any such right or franchise is not
disadvantageous in any material respect to the Lenders.
 
 
65

--------------------------------------------------------------------------------

 
(b) Comply in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, laws requiring payment of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith by appropriate proceedings) and all
Environmental Laws except where the failure to so comply would not result in a
Material Adverse Change.
 
(c) Maintain and preserve all of its properties which are used in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, to the extent that any failure to do so would result in a Material
Adverse Change and except for dispositions thereof permitted by Section 6.03 or
dispositions pursuant to a Permitted Reorganization.
 
SECTION 5.02. Insurance.  Maintain insurance with financially sound and
reputable insurance companies (which insurance companies shall, in any event,
have an A.M. Best rating of “B+” or better), and with respect to property and
risks of a character usually maintained by corporations engaged in the same or
similar business similarly situated, against loss, damage and liability of the
kinds and in the amounts customarily maintained by such corporations.
 
SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Company shall have
set aside on its books adequate reserves with respect thereto.
 
SECTION 5.04. Financial Statements, Reports, etc.  In the case of the Company,
furnish to the Administrative Agent:
 
(a) within 65 days after the end of each fiscal year, its consolidated balance
sheets and related statements of income, changes in stockholders’ equity and
cash flows, showing the financial condition of the Company and its Subsidiaries
as of the close of such fiscal year and the results of its operations and the
operations of its Subsidiaries during such year, all audited by
PricewaterhouseCoopers LLP or other independent public
 
 
66

--------------------------------------------------------------------------------

 
accountants of recognized national standing acceptable to the Required Lenders
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Company on a consolidated basis in accordance with GAAP consistently
applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheets and related statements of
income and cash flows, showing the financial condition of the Company and its
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of its Subsidiaries during such fiscal quarter and
the then elapsed portion of such fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of the Company on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the accounting firm or Financial Officer opining on
or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.06, 6.07 and
6.08;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than materials
ministerial or administrative in nature) filed by it with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of or all
the functions of such Commission, or distributed to its shareholders, as the
case may be; and
 
(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered under this Section 5.04 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest date on which such documents are posted on, or a link to such
documents is provided on (i) the Company’s website on the
 
 
67

--------------------------------------------------------------------------------

 
internet at www.harsco.com, (ii) the website of the U.S. Securities and Exchange
Commission or (iii) the Platform.
 
SECTION 5.05. Litigation and Other Notices.  Furnish to the Administrative Agent
and each Lender prompt written notice of the following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Company or any
Affiliate thereof which, if adversely determined, could reasonably be expected
to result in a Material Adverse Change; and
 
(c) any other development that has resulted in, or could reasonably be
anticipated to result in, a Material Adverse Change.
 
SECTION 5.06. ERISA.  (a) Comply in all material respects with the applicable
provisions of ERISA and the Code and (b) furnish to the Administrative Agent and
each Lender (i) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Company or any ERISA Affiliate either knows or has
reason to know that any Reportable Event has occurred that alone or together
with any other Reportable Event could reasonably be expected to result in
liability of the Company to the PBGC in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after receipt thereof, a copy of any notice the Company
or any ERISA Affiliate may receive from the PBGC relating to the intention of
the PBGC to terminate any Plan or Plans (other than a Plan maintained by an
ERISA Affiliate which is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code) or to appoint a trustee to
administer any Plan or Plans, and (iii) within 10 days after the due date for
filing with the PBGC of a notice of failure to make a required installment or
other payment with respect to a Plan, a statement of a Financial Officer setting
forth details as to such failure and the action proposed to be taken with
respect thereto, together with a copy of such notice given to the PBGC.
 
SECTION 5.07. Maintaining Records.  Maintain all financial records in accordance
with GAAP and unless protected by attorney-client privilege permit any
representatives designated by any Lender, upon reasonable request, to examine
and make abstracts from the records and books of account of, and visit the
properties of, the Company or any of its
 
 
68

--------------------------------------------------------------------------------

 
Subsidiaries, and to discuss the affairs, finances and condition of the Company
or any Subsidiary with the officers thereof and independent accountants therefor
all upon reasonable notice, at such reasonable times and as often as may
reasonably be desired, provided that all non-public information obtained by any
such Lender pursuant to this Agreement and/or the other Loan Documents shall be
treated as confidential in accordance with Section 10.19.
 
SECTION 5.08. Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.
 
SECTION 5.09. Subsidiary Guarantors.  The Company shall, on and after the date,
if any, that the Subsidiary Guaranty is required to be executed and delivered
pursuant to Schedule 10.21 hereto, cause each Operating Subsidiary to become a
party to the Subsidiary Guaranty by executing and delivering the Subsidiary
Guaranty or, if applicable, a supplement thereto in the form of Exhibit A to the
Subsidiary Guaranty.
 
ARTICLE VI
 
Negative Covenants
 
The Company covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other expenses or amounts payable under
any Loan Document shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, the Company will not, and will not cause or permit any of
its Subsidiaries to:
 
SECTION 6.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a) Liens in existence on the date hereof and listed in Part B of Schedule 3.11
hereto;
 
(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or the affected Subsidiaries, as the case may be, in
accordance with GAAP;
 
(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
Article VII clause (i) hereof;
 
 
69

--------------------------------------------------------------------------------

 
(d) pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;
 
(e) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto that, in the aggregate, are not material in
amount, and that do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Subsidiaries;
 
(g) Liens on property of any person that becomes a Subsidiary of the Company
after the date of this Agreement; provided that such Liens are in existence at
the time such person becomes a Subsidiary of the Company and were not created in
anticipation thereof;
 
(h) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction and any transaction costs related to such acquisition or financing,
refinancing or refunding) of such property; provided that no such Lien shall
extend to or cover any property of the Company or such Subsidiary other than the
property so acquired and improvements thereon;
 
(i) additional Liens upon real and/or personal property created after the date
hereof; provided that the aggregate Indebtedness secured thereby and incurred on
and after the date hereof shall not exceed $25,000,000 in the aggregate at any
one time outstanding; and
 
(j) any extension, renewal or replacement of any of the foregoing; provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property).
 
 
70

--------------------------------------------------------------------------------

 
SECTION 6.02. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding, (ii) Sale and Lease-Back Transactions (other than a Sale and
Lease-Back Transaction permitted by clause (i) above) relating to the Company’s
principal executive offices located as of the date of this Agreement at 350
Poplar Church Road, Camp Hill, Pennsylvania 17011, capitalized on the books of
the Company or treated as operating leases if the aggregate sale price of all
such Sale and Lease-Back Transactions does not exceed $10,000,000 in aggregate
amount at any time outstanding, (iii) Sale and Lease-Back Transactions
capitalized on the books of the Company or treated as operating leases (other
than a Sale and Lease-Back Transaction permitted by clauses (i) or (ii) above)
if the aggregate sale price of all such Sale and Lease-Back Transactions under
this clause (iii) does not exceed $25,000,000 in aggregate amount at any time
outstanding and (iv) Sale and Lease-Back Transactions entered into between any
of Harsco Corporation, the New Parent and/or any direct or indirect wholly-owned
subsidiary of the New Parent, in each case, pursuant to a Permitted
Reorganization.
 
SECTION 6.03. Mergers, Sales of Assets, etc.  (a)  In the case of the Company,
consolidate or merge with or into any other corporation or convey, transfer or
lease its properties and assets substantially as an entirety to any person,
other than any of the foregoing transactions effectuated pursuant to a Permitted
Reorganization, unless:
 
(i) the Company is the surviving corporation or the corporation formed by such
consolidation or merger or the person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Company substantially as an
entirety shall be a corporation organized and existing under the laws of the
United States of America or any state or the District of Columbia and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
each other party hereto, in form satisfactory to the Administrative Agent, the
due and punctual payment of the principal of and interest on the Loans and all
other obligations of the Company under the Loan Documents and the performance or
observance of every covenant of this Agreement on the part of the Company to be
performed or observed;
 
 
71

--------------------------------------------------------------------------------

 
(ii) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and
 
(iii) the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (a) and that all conditions precedent herein provided for
relating to such transaction have been complied with.
 
(b) In the case of any Borrower (other than the Company), consolidate or merge
with or into any other corporation or convey, transfer or lease its properties
and assets substantially as an entirety to any person, other than any of the
foregoing transactions effectuated pursuant to a Permitted Reorganization,
unless
 
(i) in the case of consolidation or merger, such Borrower is the surviving
corporation;
 
(ii) in the case of a consolidation or merger where such Borrower is not the
surviving corporation or in the case of the conveyance, transfer or lease of
such Borrower’s properties and assets substantially as an entirety;
 
(A)  
the surviving corporation or transferee/lessee is another Borrower or a
Subsidiary Guarantor and such other Borrower or such Subsidiary Guarantor, as
applicable, expressly assumes, by an agreement supplemental hereto, executed and
delivered to each other party hereto, in form and substance satisfactory to the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other obligations of such Borrower under the Loan
Documents and the performance or observance of every covenant of this Agreement
on the part of such Borrower to be performed or observed;

 
(B)  
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and

 
(C)  
the Company shall have delivered to the Administrative Agent an officers’
certificate and an opinion of counsel, each stating that such consolidation,
merger, conveyance, transfer or lease and such supplemental agreement comply
with this paragraph (b) and that all conditions precedent herein provided for
relating to such transaction have been complied with; or

 
 
72

--------------------------------------------------------------------------------

 
(iii) prior to the consummation of such transaction, either (A) such Borrower
shall have repaid the principal amount of all Loans made to such Borrower,
together with accrued interest thereon, and all other amounts then owing by such
Borrower under the Loan Documents or (B) so long as immediately after giving
effect to such transaction, no Default or Event of Default shall have occurred
and be continuing, the Company shall have expressly assumed, by an agreement
supplemental hereto, executed and delivered to each other party hereto, in form
and substance satisfactory to the Administrative Agent, the due and punctual
payment of the principal of and interest on the Loans and all other obligations
of such Borrower under the Loan Documents and the performance or observance of
every covenant of this Agreement on the part of such Borrower to be performed or
observed.
 
(c) Except as contemplated by a Permitted Reorganization or as otherwise
provided in paragraph (b) above, upon any consolidation by any Borrower with or
merger by any Borrower into any other corporation or any conveyance, transfer or
lease of the properties and assets of any Borrower substantially as an entirety
in accordance with paragraph (a) or (b) above, the successor corporation formed
by such consolidation or into which such Borrower is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the applicable Borrower under the
Loan Documents with the same effect as if such successor corporation had been
named as a Borrower herein, and thereafter, the predecessor corporation shall be
relieved of all obligations and covenants under the Loan Documents.
 
SECTION 6.04. Lines of Business; Fiscal Year.  Engage or invest in operations
engaging to any substantial extent in any line or lines of business activity
other than the business of manufacturing, providing, distributing and selling
such diverse goods and industrial services, principally for industrial,
commercial, construction and defense applications, the same or similar to those
goods and services as are manufactured, provided, distributed and sold by the
Company on the date hereof and business activities reasonably related,
ancillary, similar or supportive thereto.  In the case of the Company, change
its fiscal year end from that in effect at December 31, 2010.
 
SECTION 6.05. Transactions with Affiliates.  Other than pursuant to a Permitted
Reorganization, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that as long as no
 
 
73

--------------------------------------------------------------------------------

 
Default or Event of Default shall have occurred and be continuing, the Company
or any Subsidiary may engage in any of the foregoing transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
 
SECTION 6.06. Total Debt to Total Capital Ratio.  The Company will not permit
the ratio of Total Debt to Total Capital at any time on or after the date hereof
to exceed the ratio 0.60 to 1.00.
 
SECTION 6.07. Subsidiary Debt.  The Company will not at any time permit
Subsidiary Consolidated Indebtedness to exceed 10% of Consolidated Tangible
Assets.
 
SECTION 6.08. Total Consolidated EBITDA to Consolidated Interest Charges
Ratio.  The Company will not permit the ratio of Consolidated EBITDA to
Consolidated Interest Charges at any time on or after the date hereof to be less
than the ratio 3.00 to 1.00.
 
ARTICLE VII
 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five days;
 
(d) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) or 5.05 or in Article VI;
 
 
74

--------------------------------------------------------------------------------

 
(e) default shall be made in the due observance or performance by any of the
Borrowers or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Company;
 
(f) (i) the Company or any Subsidiary shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of (I) $20,000,000, in the case of any single
obligation, or (II) $20,000,000, in the case of all obligations in the
aggregate, in each case, when and as the same shall become due and payable, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in an aggregate principal amount in excess of $20,000,000 and such
failure shall continue beyond any applicable grace period; or (ii) Indebtedness
of the Company and its Subsidiaries, or any of them, in a principal amount in
excess of (A) $20,000,000, in the case of any single obligation, or (B)
$20,000,000, in the case of all obligations in the aggregate, shall be declared
due and payable or required to be prepaid prior to its stated maturity;
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of any Borrower or Material Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law (or similar
statute or law in any other jurisdiction), (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of any Borrower or any Material Subsidiary or (iii) the winding-up or
liquidation of any Borrower, any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 45 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(h) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law (or similar statute or
law in any other jurisdiction), (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or
 
 
75

--------------------------------------------------------------------------------

 
for a substantial part of the property or assets of any Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
 
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (exclusive of amounts fully covered by insurance where the
insurer has admitted liability in respect of such judgment) shall be rendered
against any Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
60 days execution shall not be effectively stayed, or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of any Borrower or any
Subsidiary to enforce any such judgment;
 
(j) a Reportable Event or Reportable Events, or a failure to make a contribution
payment (within the meaning of Section 430(k)(l) of the Code as in effect on the
date of this Agreement), shall have occurred with respect to any Plan or Plans
that reasonably could be expected to result in liability of any Borrower or any
Subsidiary Guarantor to the PBGC or to a Plan in an aggregate amount exceeding
$10,000,000 and, within 30 days after the reporting of any such Reportable Event
to the Administrative Agent or after the receipt by the Administrative Agent of
the statement required pursuant to Section 5.06, the Administrative Agent shall
have notified the Company in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan and (ii) as
a result thereof an Event of Default exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan or
Plans; or the PBGC shall institute proceedings to terminate any Plan or Plans;
 
(k) the Guarantor’s guarantee hereunder or any Subsidiary Guarantor’s guarantee
under the Subsidiary Guaranty shall become ineffective for any reason or the
Guarantor shall deny its obligations as a guarantor hereunder in writing or any
Subsidiary Guarantor shall deny its obligations as a guarantor under the
Subsidiary Guaranty in writing; or
 
(l) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during
 
 
76

--------------------------------------------------------------------------------

 
the continuance of such event, the Administrative Agent, with the consent of the
Required Lenders, may, or at the request of the Required Lenders, shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event with respect to
a Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01. Appointment and Authority.   Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.
 
SECTION 8.02. Administrative Agent Individually.  (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
 
77

--------------------------------------------------------------------------------

 
(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrowers or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrowers and their Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in any Borrower or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrowers or their Affiliates.  Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrowers or their Affiliates (including
information concerning the ability of the Borrowers to perform their respective
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group.  None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of the Lenders,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Borrower or any Affiliate of any
Borrower) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders.
 
(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Borrowers and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders hereunder and under the other Loan
Documents).  Each Lender agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender.  
 
 
78

--------------------------------------------------------------------------------

 
None of (i) this Agreement nor any other Loan Document, (ii) the receipt by the
Agent’s Group of information (including Information) concerning the Borrowers or
their Affiliates (including information concerning the ability of the Borrowers
to perform their respective obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Borrowers or
their Affiliates) or for its own account.
 
SECTION 8.03. Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any bankruptcy, insolvency or other similar law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any bankruptcy, insolvency or other similar
law.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary), under the
circumstances as provided in Sections 10.04 or Article VII or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until any Borrower
or any Lender shall have given notice to the Administrative Agent describing
such Default and such event or events.
 
(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information
 
 
79

--------------------------------------------------------------------------------

 
made or supplied in or in connection with this Agreement or any other Loan
Document or the information memorandum, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, or instrument or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its
 
 
80

--------------------------------------------------------------------------------

 
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article VIII and Section 10.05 (as though such sub-agents
were the “Administrative Agent” under the Loan Documents) as if set forth in
full herein with respect thereto.
 
SECTION 8.06. Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lender and the Company.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Company and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice.  Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring Administrative Agent’s
resignation
 
 
81

--------------------------------------------------------------------------------

 
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Loans hereunder is
suitable and appropriate for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
(i)           the financial condition, status and capitalization of the
Borrowers and the Subsidiary Guarantors;
 
(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;
 
 
82

--------------------------------------------------------------------------------

 
(iii)           determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;
 
(iv)           the adequacy, accuracy and/or completeness of the information
memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
 
SECTION 8.08. Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (determined at the time such indemnity is sought), indemnify the
Administrative Agent in its capacity as Administrative Agent (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), loss (except any loss in respect of any fee
arrangement between the Company and the Administrative Agent to which each
Lender is not a party) or liability (except such as result from the
Administrative Agent’s gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by the Administrative Agent thereunder.
 
SECTION 8.09. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent, Documentation
Agents, Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
as a Lender hereunder.
 
SECTION 8.10. Releases.  Each of the Lenders hereby directs the Administrative
Agent, at its option and in its discretion, (a) to release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty pursuant to Section
11(b) of the Subsidiary Guaranty and (b) deliver the release documentation
contemplated by paragraph 4 of Schedule 10.21 hereto.
 
ARTICLE IX
 
Guarantee
 
SECTION 9.01. Guarantee.  The Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the principal of and interest on the Loans
made by the Lenders to any Approved Borrower and all other amounts from time to
time owing to the Lenders or the Administrative
 
 
83

--------------------------------------------------------------------------------

 
Agent by any Approved Borrower under this Agreement or pursuant to its
Designation Letter, strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantor hereby further agrees that if any Approved Borrower shall fail to pay
in full when due (whether at stated maturity, by acceleration, by optional
prepayment or otherwise) any of the Guaranteed Obligations, the Guarantor will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
 
SECTION 9.02. Obligations Unconditional.  The obligations of the Guarantor under
Section 9.01 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein (including, without limitation, any Designation
Letter), or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of any
Guaranteed Obligations, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 9.02 that the obligations of
the Guarantor hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not affect the
liability of the Guarantor hereunder:
 
(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with.
 
 
84

--------------------------------------------------------------------------------

 
The Guarantor hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Approved Borrower under this Agreement or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
 
SECTION 9.03. Reinstatement.  The obligations of the Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Approved Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, fees of counsel) incurred by
the Administrative Agent or such Lender in connection with such rescission or
restoration.
 
SECTION 9.04. Subrogation.  The Guarantor hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under Title 11 of the United States
Code) or otherwise, by reason of any payment by it pursuant to the provisions of
this Article IX and further agrees that for the benefit of each of its creditors
(including, without limitation, each Lender and the Administrative Agent) that
any such payment by it of the Guaranteed Obligations of any Approved Borrower
shall constitute a contribution of capital by the Guarantor to such Approved
Borrower.
 
SECTION 9.05. Remedies.  The Guarantor agrees that, as between the Guarantor and
the Lenders, the obligations of any Approved Borrower under this Agreement may
be declared to be forthwith due and payable as provided in Article VII hereof
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VII) for purposes of Section 9.01 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Approved Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by such Approved Borrower)
shall forthwith become due and payable by the Guarantor for purposes of such
Section 9.01.
 
SECTION 9.06. Continuing Guarantee.  The guarantee in this Article IX is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
 
85

--------------------------------------------------------------------------------

 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01. Notices.  (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Company, to it at 350 Poplar Church Road, Camp Hill, Pennsylvania
17011, Attention:  Assistant Treasurer (Facsimile No. 717-763-6409), with a copy
to the General Counsel (Facsimile No. 717-763-6402);
 
(ii) if to an Approved Borrower, to it at its address as set forth in its
Designation Letter;
 
(iii) if to the Administrative Agent, to the Administrative Agent’s Office;
 
(iv) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto; and
 
or, if to any of (i), (ii), (iii) or (iv), at such other address or facsimile
number as the applicable party may designate from time to time in a written
notice to the Company and the Administrative Agent.
 
(b) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given, if
received during the recipient’s normal business hours, (i) on the date of
receipt if delivered by hand or overnight courier service or sent by telecopy,
(ii) on the date of transmission if sent by electronic mail or through the
Internet or (iii) on the date five Business Days after dispatch by certified or
registered mail, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
 
(c) Each Borrower hereby agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of
 
 
86

--------------------------------------------------------------------------------

 
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement, (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder or (v) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”) by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Administrative Agent from time to time in a written notice to the Company).  The
Administrative Agent and each Lender hereby agrees that, notwithstanding any
other provision hereof, any Communication delivered by any Borrower pursuant to
this paragraph shall be deemed to have been delivered in accordance with this
Agreement.
 
(d) Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Debtdomain or another relevant website, if any, to which each Lender  and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 10.01 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.
 
(e) Each Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  The Company hereby agrees that (i) Communications that are to
be made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender,” and (iv) the Administrative
Agent shall be entitled to treat any Communications that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Lender.”
 
 
87

--------------------------------------------------------------------------------

 
(f) Each Lender agrees that e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in the next
paragraph) specifying that Communications have been posted to the Platform shall
constitute effective delivery of such Communications to such Lender for purposes
of this Agreement.  Each Lender agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.
 
(g) Each party hereto agrees that any electronic communication referred to in
this Section 10.01 shall be deemed delivered upon the posting of a record of
such communication (properly addressed to such party at the e-mail address
provided to the Administrative Agent) as “sent” in the e-mail system of the
sending party or, in the case of any such communication to the Administrative
Agent, upon the posting of a record of such communication as “received” in the
e-mail system of the Administrative Agent; provided that if such communication
is not so received by the Administrative Agent during the normal business hours
of the Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.
 
(h) Each party hereto acknowledges that (i) the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Communications and the Platform are provided “as is” and “as available,” (iii)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (iv) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform.
 
SECTION 10.02. Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.
 
 
88

--------------------------------------------------------------------------------

 
SECTION 10.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that, other than
an assignment by the Company to the New Parent pursuant to the New Parent
Assignment and Assumption Agreement, the Borrowers shall not have the right to
assign rights hereunder or any interest herein without the prior consent of all
the Lenders.
 
SECTION 10.04. Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrowers, the Administrative Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of such Lender, the Company, must give
their prior written consent to such assignment (which consent shall not be
unreasonably withheld and in the case of the Company, shall not be required
during the continuation of an Event of Default); provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement, (iii) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if smaller, such
Lender’s remaining Commitment) and the amount of the Commitment of such Lender
remaining after such assignment shall not be less than $5,000,000 or shall be
zero, (iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, and a processing and
recordation fee of $3,500, (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire, and (vi) no
assignment to the Company or any Affiliate of the Company shall be permitted
without the prior written consent of each Lender.  Upon acceptance and recording
pursuant to
 
 
89

--------------------------------------------------------------------------------

 
paragraph (e) of this Section 10.04, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least five
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.13, 2.15, 2.19, 2.22 and
10.05, as well as to any Fees accrued for its account hereunder and not yet
paid)).  Notwithstanding the foregoing, any Lender assigning its rights and
obligations under this Agreement may retain any Competitive Loans made by it
outstanding at such time, and in such case shall retain its rights hereunder in
respect of any Loans so retained until such Loans have been repaid in full in
accordance with this Agreement.
 
No assignment will be made to any Defaulting Lender or any of its respective
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any Defaulting Lender or any of its respective subsidiaries.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any
 
 
90

--------------------------------------------------------------------------------

 
adverse claim and that its Commitment, if any, and the outstanding balances of
its Standby Loans and Competitive Loans, if any, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or the financial condition of the Company or any Subsidiary or the
performance or observance by any Borrower or any Subsidiary Guarantor of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent shall maintain at one of its offices in The City of
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive in the absence of manifest error and the Borrowers,
the Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the
 
 
91

--------------------------------------------------------------------------------

 
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above and, if required, the written consent of
the Company and the Administrative Agent to such assignment, the Administrative
Agent shall (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders.
 
(f) Upon giving written notice to the Company, each Lender may without the
consent of the Company or the Administrative Agent sell participations to one or
more banks or other entities (other than the Company or an Affiliate of the
Company, unless prior consent thereto has been given to the Company in writing
by each Lender) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.13, 2.15, 2.19 and 2.22 to
the same extent as if they were Lenders and (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or changing or extending the Commitments).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers or the Subsidiary
Guarantors furnished to such Lender by or on behalf of the Borrowers or the
Subsidiary Guarantors; provided that, prior to any such disclosure of
information designated by the Company as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential
information.  It is understood that confidential information relating to the
Borrowers or the Subsidiary Guarantors would not ordinarily be provided in
connection with assignments or participations of Competitive Loans.
 
(h) Any Lender may at any time assign as security all or any portion of its
rights under this Agreement, including to a Federal Reserve
 
 
92

--------------------------------------------------------------------------------

 
Bank or other central banking authority; provided that no such assignment shall
release a Lender from any of its obligations hereunder.
 
(i) The Borrowers shall not assign or delegate any of their rights or duties
hereunder, except as permitted by Section 6.03; provided that Harsco Corporation
may assign its rights and duties hereunder to the New Parent pursuant to the New
Parent Assignment and Assumption Agreement.
 
SECTION 10.05. Expenses; Indemnity.  (a)Each Borrower agrees to pay all
reasonable and properly documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby contemplated shall be consummated) or incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, including the reasonable fees, charges
and disbursements of Chadbourne & Parke LLP, counsel for the Administrative
Agent, and, in connection with any such amendment, modification or waiver or any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel for the Administrative Agent or any Lender.  Each Borrower
further agrees that it shall indemnify the Lenders from and hold them harmless
against any documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any of
the other Loan Documents.
 
(b) Each Borrower agrees to indemnify the Administrative Agent, each Lender, any
of their respective Affiliates that have made Loans as provided in
Section 2.02(b) and the respective directors, officers, employees and agents of
the foregoing persons (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby,
(ii) the actual or proposed use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether commenced by a Borrower, any of its Affiliates or any other person and
whether or not any Indemnitee is a party thereto or (iv) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or its subsidiaries;
provided that the
 
 
93

--------------------------------------------------------------------------------

 
indemnity set forth in this Section 10.05(b) shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses either (x) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee or any of its Affiliates or
(y) resulted from the breach by such Indemnitee or any of its Affiliates of any
of such person’s agreements under this Agreement or any other Loan Document
(other than unintentional breaches that are corrected promptly after such
Indemnitee becomes aware that it is in breach).
 
(c) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in Section
10.05(b) shall be liable for any damages arising from the use by unintended or
unauthorized recipients of any information or other materials distributed by it
through telecommunications, electronic or other similar information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(d) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender.  All amounts due under this
Section 10.05 shall be payable on written demand therefor.
 
SECTION 10.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender (and any of its Affiliates) is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender (or any of its Affiliates) to or for the credit or the account of
any Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent
 
 
94

--------------------------------------------------------------------------------

 
for further application in accordance with the provisions of Section 2.25 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent, with a copy to the Company, a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Promptly following the exercise of a Lender’s
rights under this Section, such Lender shall deliver to the Company written
notice of its exercise of such rights together with a statement describing in
reasonable detail the basis for the taking of such action, provided that the
failure of a Lender to deliver such a notice shall not impair or otherwise
adversely affect the validity of the exercise of its rights under this Section.
 
SECTION 10.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 10.08. Waivers: Amendment.  (a)No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any Borrower in any case shall entitle
such Borrower to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender affected thereby, (ii) change or extend the Commitment or decrease
the Commitment Fees of any Lender
 
 
95

--------------------------------------------------------------------------------

 
without the prior written consent of such Lender, (iii) change Section 2.17 in a
manner that would alter the pro rata sharing of payments required thereby
without the prior written consent of each Lender, or (iv) amend or modify the
provisions of Section 2.16, release the Guarantor from its obligations under
Article IX, except as contemplated by Section 8.10, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, or amend or modify
the provisions of this Section, the definition of “Required Lenders”, or any
provision hereof which requires the consent of each Lender, without the prior
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative
Agent.  Anything herein to the contrary notwithstanding, during such period that
a Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Defaulting Lender will not be entitled to vote in respect of
amendments and waivers hereunder which are subject to the approval of the
Required Lenders, and the Commitment and the outstanding Loans or other
extensions of credit of such Defaulting Lender hereunder will not be taken into
account in determining whether the Required Lenders have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period).
 
SECTION 10.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable on the
Loan of such Lender, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate.
 
SECTION 10.10. Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
SECTION 10.11. Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan
 
 
96

--------------------------------------------------------------------------------

 
Documents.  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.11.
 
SECTION 10.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 10.13. Judgment Currency.  (a)The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in Dollars or in any Alternative
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents.  If, for the purpose of obtaining or enforcing judgment
against any Borrower or in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Alternative Currency Equivalent or Dollar Equivalent, in the case of
any Alternative Currency or Dollars, and, in the case of other currencies, the
rate of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may
 
 
97

--------------------------------------------------------------------------------

 
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
 
(c) For purposes of determining the Alternative Currency Equivalent or Dollar
Equivalent or rate of exchange for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
 
SECTION 10.14. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.  Delivery of an executed signature page of this
Agreement by facsimile transmission, electronic mail or by posting on the
Platform shall be as effective as delivery of a manually executed counterpart
hereof.
 
SECTION 10.15. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.16. Jurisdiction: Consent to Service of Process.  (a)The Company and
each other Borrower that is a Domestic Subsidiary hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of, and each other Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of, any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Borrower or its properties in the courts of any jurisdiction.
 
 
98

--------------------------------------------------------------------------------

 
(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.17. USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.
 
SECTION 10.18. No Fiduciary Relationship.  The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their respective Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.
 
SECTION 10.19. Confidentiality.  Each of the Administrative Agent and each
Lender agrees, for the benefit of the Company and each other Borrower, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other
 
 
99

--------------------------------------------------------------------------------

 
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
written consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 10.20. Cure of Defaulting Lender Status.  Except as otherwise provided
in the definition of “Defaulting Lender”, if the Company and the Administrative
Agent agree in writing in their discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Committed Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender (and such Committed Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to
Commitment Fees accrued or payments made by or on behalf of the
 
 
100

--------------------------------------------------------------------------------

 
Borrowers while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
termination of a Lender’s status as a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
 
SECTION 10.21. Joint and Several Liability.  The Company and each Approved
Borrower organized or incorporated under the laws of one of the States of the
United States of America, the laws of the District of Columbia or the Federal
laws of the United States of America shall be jointly and severally liable for
all obligations of the Company and each Approved Borrower under this Agreement;
and each Approved Borrower organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia shall be
jointly and severally liable for all obligations of the Approved Borrowers
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia under this Agreement, which joint and
several liability shall be more specifically set forth in each Designation
Letter.  Solely for purposes of the preceding sentence, any Approved Borrower
organized under the laws of Mexico or Canada that is treated as a US domestic
corporation pursuant to Section 1504(d) of the Code shall be treated as an
Approved Borrower organized under the laws of the United States.
 
SECTION 10.22. Existing Credit Agreement Amended and Restated.
 
(a) Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety and (b) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Borrowers and Guarantor hereby
agree that all obligations of the Borrowers under the Existing Credit Agreement
shall remain outstanding, shall constitute continuing obligations hereunder, and
this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.
 
(b) The parties hereto hereby agree that on the Effective Date the Commitments
shall be as set forth in Schedule 2.01 and the portion of Loans (as defined in
the Existing Credit Agreement) outstanding under the Existing Credit Agreement
shall be reallocated in accordance with such Commitments and the requisite
assignments shall be deemed to be made in such amounts by and between the
Lenders and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Assignment and
Acceptances (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement.  Notwithstanding anything
 
 
101

--------------------------------------------------------------------------------

 
to the contrary in Section 10.04 of the Existing Credit Agreement or Section
10.04 of this Agreement, no other documents or instruments, including any
Assignment and Acceptance, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Acceptance.  On the Effective
Date, the Lenders shall make full cash settlement with each other either
directly or through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all assignments, reallocations and other
changes in Commitments (as such term is defined in the Existing Credit
Agreement) such that after giving effect to such settlements each Lender’s
Applicable Percentage shall be as set forth on Schedule 2.01.
 


 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
102

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.
 

 
HARSCO CORPORATION
     
By: /s/ Stephen J. Schnoor                    
 
Name: Stephen J. Schnoor
 
Title: Senior Vice President, CFO and Treasurer
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
CITIBANK, N.A.,
as Administrative Agent
          By: /s/ Susan M. Olsen                    
Name:  Susan M. Olsen
 
Title:  Vice President
   



 

 
CITIBANK, N.A.,
as a Lender
          By: /s/ Susan M. Olsen                       
Name:  Susan M. Olsen
 
Title:  Vice President
   



 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender and as Syndication Agent
          By:  /s/ L. Peter Yetman                      
Name:  L. Peter Yetman
 
Title:  Director
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and as a Documentation Agent
          By: /s/ M. Antioco                                    
Name:  M. Antioco
 
Title:  Associate

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, NATIONAL
  ASSOCIATION, as a Lender and as a
  Documentation Agent
          By: /s/ Kate Webre                                       
Name:  Kate Webre
 
Title:  Assistant Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
ING BANK N.V., DUBLIN BRANCH,
as a Lender and as a Documentation Agent
          By:  /s/ Emma Condon                      
Name:  Emma Condon
 
Title:  Vice President
   
 
 
 
 
 
 
 
By: /s/ Aidan Neill                           
Name:  Aidan Neill
Title:  Director

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
as a Lender and as a Documentation Agent
          By:  /s/ Deborah R. Winkler                        
Name:  Deborah R. Winkler
 
Title:  Vice President
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
LLOYDS TSB BANK PLC,
as a Lender and as a Documentation Agent
          By:   /s/ Dennis McClellan                
Name:  Dennis McClellan
 
Title:  Assistant Vice President – M040
 
 
 
 
By:/s/ Julia R. Franklin                     
Name:  Julia R. Franklin
Title:  Vice President – F014

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
          By: /s/ Domenic D’Ginto                               
Name:  Domenic D’Ginto
 
Title:  Senior Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
          By: /s/ Diane Pockaj                            
Name:  Diane Pockaj
 
Title:  Managing Director
 
 
 
 
By: /s/ Michael Weinert                      
Name:  Michael Weinert
Title:  Assistant Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
          By: /s/ Michael P. Dickman                              
Name:  Michael P. Dickman
 
Title:  Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, N.A.,
as a Lender
          By: /s/ James Travagline                                
Name:  James Travagline
 
Title:  Director
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
MANUFACTURERS AND TRADERS
  TRUST COMPANY, as a Lender
          By: /s/ Derek Lynch                                  
Name:  Derek Lynch
 
Title:  Banking Officer
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY,
  as a Lender
          By:  /s/ Andrew D. Holtz                        
Name:  Andrew D. Holtz
 
Title:  Vice President
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
SVENSKA HANDELSBANKEN AB
  (PUBL.), NEW YORK BRANCH,
  as a Lender
          By: /s/ Anders Abelson                        
Name:  Anders Abelson
 
Title:  Vice President
 
 
 
 
 
 
 
By: /s/ Richard Johnson                     
Name:  Richard Johnson
Title:  Senior Vice President



 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Harsco Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.01
 
Administrative Agent’s Office
 
 
Citibank, N.A., as Administrative Agent
Building #3
1615 Brett Rd
New Castle, Delaware 19720
Attention:  Thomas Schmitt
Facsimile: 212-994-0961
Telephone: 302-894-6088
Email: thomas.schmitt@citi.com (cc: oploanswebadmin@citigroup.com)


with a copy to:


Citibank, N.A., as Administrative Agent
388 Greenwich Street
New York, New York  10013
Attention:  Michelle Bauko Kaicher
Telephone: 212-816-7269
Facsimile:  646-291-3269


Wire Instructions for Payments:


Bank Name:  Citibank N.A.
ABA/Routing No.:  021000089
Account Name:  Medium Term Finance
Account No.:  3685-2248
Reference:  Harsco Corporation


 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.01
 
Lenders; Commitments
 
 
 
Lender Name
Commitment
Applicable Percentage
Citibank, N.A.
47,500,000
9.047619%
The Royal Bank of Scotland plc
47,500,000
9.047619%
Bank of Tokyo-Mitsubishi UFJ, Ltd.
45,000,000
8.571429%
HSBC Bank USA, National Association
45,000,000
8.571429%
ING Bank N.V., Dublin Branch
45,000,000
8.571429%
JPMorgan Chase Bank, N.A.
45,000,000
8.571429%
Lloyds TSB Bank plc
45,000,000
8.571429%
PNC Bank, National Association
40,000,000
7.619048%
Commerzbank AG, New York Branch
30,000,000
5.714286%
U.S. Bank National Association
30,000,000
5.714286%
Wells Fargo Bank, N.A.
30,000,000
5.714286%
Manufacturers and Traders Trust Company
25,000,000
4.761905%
The Northern Trust Company
25,000,000
4.761905%
Svenska Handelsbanken AB (publ.), New York Branch
25,000,000
4.761905%
Total:
$525,000,000
100.000000%



 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2.21


Approved Borrowers


None.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.11 (a)


Material Agreements


Material Agreements for Indebtedness of the Company or any of its Subsidiaries
whose aggregate principal or face amount of which exceeds (or may equal or
exceed) $5,000,000:


1.   Credit Agreements


a.  
$570,000,000 three-year credit agreement dated as of December 17, 2009, among
Harsco Corporation, the Lenders Named Therein and Citibank, N.A. as
Administrative Agent, as amended and restated by this Agreement



b.  
$50,000,000 facility agreement dated as of December 15, 2000, as the same has
been amended and reduced to $25,000,000, between Harsco Finance BV and Harsco
Investment Limited as Borrowers, Harsco Corporation as Guarantor and National
Westminster Bank plc as Lender



c.  
GBP 7,000,000 multiline facility agreement dated March 23, 2007, as the same has
been amended, between the Royal Bank of Scotland plc as Agent, National
Westminster Bank plc and certain of the Company’s Subsidiaries



d.  
GBP 5,000,000 multiline facility agreement dated March 23, 2007, as the same has
been amended, between the Royal Bank of Scotland plc as Agent, National
Westminster Bank plc and certain of the Company’s Subsidiaries



e.  
GBP 10,000,000 trade credit, bond and guarantee facility, as the same has been
amended, between the Royal Bank of Scotland plc as Agent, National Westminster
Bank plc and certain of the Company’s UK Subsidiaries



f.  
$20,000,000 multicurrency credit facility agreement dated July 8, 1998, as the
same has been amended, between Harsco Europa BV, Harsco Finance BV and Bank
Brussels Lambert



g.  
ZAR 35,000,000 overdraft facility agreement between Heckett MultiServ (Pty.)
Limited, SteelServ (Pty.) Limited and Standard Bank of South Africa Limited



h.  
EUR 5,000,000 and EUR 2,000,000 credit facility agreements dated July 30, 2010,
and between ING Bank NV and certain of the Company’s Dutch Subsidiaries



i.  
EUR 6,000,000 credit agreement dated November 7, 2001, between Société Générale
SA and certain of the Company’s French Subsidiaries



 
 

--------------------------------------------------------------------------------

 
j.  
CAD 6,000,000 credit agreement dated August 16, 2007, between HSBC Bank Canada
and certain of the Company’s Canadian Subsidiaries



k.  
EUR 6,000,000 credit agreement dated June 10, 2005, as the same has been
amended, between Hϋnnebeck GmbH and Commerzbank AG



l.  
$250,000,000 notional value Euro/US Dollar debt swap dated May 12, 2008, between
JPMorgan Chase Bank, N.A. and Harsco Investments Europe BV maturing May 15, 2018



m.  
$55,000,000 notional value Pounds Sterling/US Dollar debt swap dated October 15,
2010, between the Royal Bank of Scotland plc and Harsco (UK) Group Limited
maturing October 25, 2020



n.  
$55,000,000 notional value Pounds Sterling/US Dollar debt swap dated October 15,
2010, between Citibank, N.A. and Harsco (UK) Group Limited maturing October 25,
2020



o.  
$55,000,000 notional value Pounds Sterling/US Dollar debt swap dated October 15,
2010, between Lloyds TSB Bank plc and Harsco (UK) Group Limited maturing October
25, 2020



p.  
$55,000,000 notional value Pounds Sterling/US Dollar debt swap dated October 15,
2010, between Société Générale SA and Harsco (UK) Group Limited maturing October
25, 2020



q.  
AUD 10,200,000 multiline facility dated July 8, 2011, between HSBC Bank
Australia Limited and certain of the Company’s Australian Subsidiaries



r.  
CZK 100,000,000 multiline facility dated December 28, 2007, between MultiServ CZ
s.r.o. and Huennebeck CZ s.r.o. and ING Bank NV, Prague Branch



s.  
EUR 13,430,000 multiline facility dated December, 2009, between Société Générale
and certain of the Company’s French subsidiaries

 
t.  
INR 410,000,000 multiline facility dated October 18, 2010, between Hong Kong and
Shanghai Banking Corporation Limited and Harsco India Metals Private Limited



u.  
INR 230,000,000 multiline facility dated December 21, 2011, between Hong Kong
and Shanghai Banking Corporation Limited and Harsco India Private Limited



v.  
EUR 4,000,000 overdraft facility between Intesa Sanpaolo S.p.A. and Harsco
Metals Italia s.r.l. and Illserv s.r.l.



w.  
$15,000,000 short-term credit facility dated August 9, 2011, between Svenska
Handelsbanken AB and Harsco International Finance BV



 
 

--------------------------------------------------------------------------------

 
2.  Loan Agreements


 
a.
USD 220,000,000 4.95% and EUR 72,800,000 5.1% fixed rate unsecured notes
registered on the Channel Islands Stock Exchange (Island of  Guernsey) issued by
Harsco (UK) Group Limited on May 27, 2011, and due on October 25, 2020.  [These
notes represent an intercompany debt between Harsco (UK) Group Limited as debtor
and Harsco Highlands Limited Liability Partnership as creditor.  They were
registered with and listed on the Channel Islands Stock Exchange in order to
qualify for certain U.K. tax treatment. The Company will not sell these
securities to third parties.]



3.  Indentures


a.  
$150,000,000 notes issued under an indenture dated as of May 1, 1985, between
Harsco Corporation and the Chase Manhattan Bank as Trustee and due September 15,
2013



b.  
$250,000,000 notes issued under an indenture dated as of September 20, 2010
between Harsco Corporation and Wells Fargo Bank, N.A. as Trustee and due October
15, 2015



c.  
$450,000,000 notes issued under an indenture dated as of May 15, 2008, between
Harsco Corporation and the Bank of New York as Trustee and due May 15, 2018



4.  Guarantees


a.  
Guarantee dated October 12, 2005, by Harsco Corporation for up to EUR
200,000,000 in respect of commercial paper issued by Harsco Finance BV (see 6b
below)



b.  
Guarantee dated December 15, 2000, by Harsco Corporation and certain of the
Company’s Subsidiaries in favor of National Westminster Bank plc for $25,000,000
in respect of the bank’s credit facility granted to Harsco Investment Limited
and Harsco Finance BV (see 1b  above)



c.  
Guarantee dated January 30, 2007, by Harsco Corporation in favor of National
Westminster Bank plc for GBP 26,000,000 in respect of the bank’s multiline and
trade credit, bond and guarantee facilities extended to certain of the Company’s
Subsidiaries (see 1c, 1d and 1e above)



d.  
Guarantee dated November 9, 2009, by Harsco Corporation in favor of Bank Mendes
Gans NV for USD 30,000,000 in respect of the bank’s global cash pooling services
to Harsco International Finance BV and Harsco Finance BV (see 6d and 6e below)



 
 

--------------------------------------------------------------------------------

 
e.  
Guarantee dated as September 26, 2008, by Harsco Corporation in favor of Lloyds
TSB Bank plc for up to USD 30,000,000 in respect of the bank’s International
Swap Dealers Master Agreement with Harsco International Finance BV (see 6i
below)



f.  
Guarantee dated December 19, 2008, by Harsco Corporation in favor of ING Belgium
SA/NV for up to $50,000,000 in respect of the bank’s currency dealing line
extended to Harsco International Finance BV



g.  
Guarantee dated November 11, 2003, by Harsco Corporation in favor of ING Bank SA
in respect of the bank’s $20,000,000 multicurrency credit facility extended to
Harsco Europa BV and Harsco Finance BV (see 1f above)



h.  
Guarantee dated September 5, 2006, by Harsco Corporation in favor of the
National Australia Bank Limited for up to USD 20,000,000 in respect of the
bank’s International Swaps and Derivatives Association Master Agreement with
Harsco Investment Limited (see 6g below)



i.  
Guarantee dated as September 26, 2008, by Harsco Corporation in favor of the
National Australia Bank Limited for up to USD 20,000,000 in respect of the
Bank’s International Swaps and Derivatives Association Master Agreement with
Harsco International Finance BV (see 6h below)



j.  
Guarantee dated as July 17, 2009, by Harsco Corporation in favor of Société
Générale for up to USD 20,000,000 in respect of the bank’s currency dealing line
extended to Harsco International Finance BV



k.  
Guarantee dated October 28, 2010, by Harsco Corporation in favor of ING Bank NV
for EUR 7,000,000 in respect of the bank’s credit facilities extended to certain
of the Company’s Dutch Subsidiaries (see 1h above)



l.  
Guarantee dated April 12, 2011, by Harsco Corporation in favor of Svenska
Handelsbanken for $16,500,000 in respect of the bank’s multicurrency credit
facility extended to Harsco International Finance BV (see 1w above)



m.  
Guarantee dated June 22, 2010, by Harsco Corporation in favor of HSBC Bank plc
for up to $30,000,000 in respect of the bank’s International Swaps and
Derivatives Association Master Agreement with Harsco International Finance BV
(see 6p below)



n.  
Guarantee dated April 10, 2007, by Harsco Corporation in favor of Société
Générale SA for EUR 13,430,000 in respect of the bank’s credit facility with
certain of the Company’s French Subsidiaries (see 1s above)



o.  
Guarantee dated August 8, 2007, by Harsco Corporation in favor of HSBC Bank
Canada for CAD 6,000,000 in respect of the bank’s credit facility extended to
certain of the Company’s Canadian Subsidiaries (see 1j above)



 
 

--------------------------------------------------------------------------------

 
p.  
Guarantee dated November 29, 2007, by Harsco Corporation in favor of Svenska
Handelsbanken AB for SEK 38,000,000 in respect of the bank’s performance
guarantee issued for the account of MultiServ AB (Sweden) (see 5f below)



q.  
Suretyship Agreement dated November 23, 1999, by Harsco Corporation in favor of
Standard Bank of South Africa Limited for up to ZAR 39,000,000 in respect of the
bank’s credit facility extended to the Company’s South African Subsidiaries (see
1g above)



r.  
Guarantee dated as of May 9, 2008, by Harsco Corporation in favor of JPMorgan
Chase Bank, N.A. in respect of the Bank’s International Swaps and Derivatives
Association Master Agreement with Harsco Investments Europe BV (see 6j below)



s.  
Guarantee dated July 21, 2011, by Harsco Corporation in favor of the HSBC Bank
Australia Limited for up to AUD 10,200,000 in respect of the bank’s credit
facility with certain of the Company’s Australian Subsidiaries (see 1q above)



t.  
Guarantee dated December 28, 2007, by Harsco Corporation in favor of the ING
Bank NV for up to CZK 100,000,000 in respect of the bank’s credit facility with
certain of the Company’s Czech Subsidiaries (see 1r above)



u.  
Guarantee dated October 13, 2010, by Harsco Corporation in favor of the Hong
Kong and Shanghai Banking Corporation Limited for up to INR 410,000,000 in
respect of the bank’s credit facility extended to Harsco India Metals Private
Limited (see 1t above)



v.  
Guarantee dated January 12, 2012, by Harsco Corporation in favor of the Hong
Kong and Shanghai Banking Corporation Limited for up to INR 230,900,000 in
respect of the bank’s credit facility extended to Harsco India Private Limited
(see 1u above)



w.  
Guarantee dated March 23, 2011, by Harsco Corporation in favor of the Svenska
Handelbanken AB for up to $6,500,000 in respect of the bank’s credit facilities
with certain of the Company’s Swedish, Norwegian and Danish Subsidiaries



x.  
Guarantee dated as of October 12, 2010, by Harsco Corporation in favor of Lloyds
TSB Bank plc in respect of the Bank’s International Swaps and Derivatives
Association Master Agreement with Harsco (UK) Group Limited (see 6q below)



 
 

--------------------------------------------------------------------------------

 
y.  
Guarantee dated as of October 12, 2010, by Harsco Corporation in favor of The
Royal Bank of Scotland plc in respect of the Bank’s International Swaps and
Derivatives Association Master Agreement with Harsco (UK) Group Limited (see 6n
below)



z.  
Guarantee dated as of October 15, 2010, by Harsco Corporation in favor of
Societe Generale SA in respect of the Bank’s International Swaps and Derivatives
Association Master Agreement with Harsco (UK) Group Limited (see 6r below)



aa.  
Guarantee dated as of October 7, 2010, by Harsco Corporation in favor of
Citibank, N.A. in respect of the Bank’s International Swaps and Derivatives
Association Master Agreement with Harsco (UK) Group Limited (see 6s below)



bb.  
Guarantee dated January 19, 2012, by Harsco Corporation in favor of the Intesa
Sanpaolo SpA for up to EUR 4,000,000 in respect of the bank’s credit facility
with certain of the Company’s Italian Subsidiaries (see 1v above)



cc.  
Guarantee dated January 19, 2012, by Harsco Corporation in favor of ING Bank
N.V. for up to $21,000,000 in respect of the bank’s currency dealing line to
Harsco International Finance BV and Harsco Finance BV



dd.  
Guarantee dated March 22, 2002, between Harsco Corporation and Lex Vehicle
Leasing Limited for up to £5,000,000 in respect of Lex’s master lease agreement
with Harsco Investment Limited (see 6c below)



5. Letters of Credit


a.  
$66,807,254 standby letter of credit dated May 23, 2011, issued by Svenska
Handelsbanken AB in favor of ACE Property & Casualty Insurance Company and
certain of its subsidiaries and for the account of Harsco Corporation expiring
December 31, 2012



b.  
$11,616,767 standby letter of credit/performance guarantee dated July 2, 2007,
issued by JPMorgan Chase Bank, N.A. in favor of Guangzhou Railway Group Company,
Ministry of Railways, People’s Republic of China and for the account of Harsco
Track Technologies Division of Harsco Corporation expiring March 30, 2012



c.  
$21,873,828 standby letter of credit/performance guarantee dated May 6,  2008,
issued by JP Morgan Chase Bank, N.A. in favor of Foreign Capital and Import
Center, Ministry of Railways, People’s Republic of China and for the account of
Harsco Track Technologies Division of Harsco Corporation expiring July 2, 2012



d.  
$14,582,283 standby letter of credit/performance guarantee dated July 29, 2008,
issued by JP Morgan Chase Bank, N.A. in favor of Foreign Capital and Import
Center, Ministry of Railways, People’s Republic of China and for the account of
Harsco Track Technologies Division of Harsco Corporation expiring March 4, 2013



 
 

--------------------------------------------------------------------------------

 
e.  
$29,164,565 standby letter of credit/performance guarantee dated November 13,
2008, issued by JP Morgan Chase Bank, N.A. in favor of Foreign Capital and
Import Center, Ministry of Railways, People’s Republic of China and for the
account of Harsco Track Technologies Division of Harsco Corporation
expiring  August 31, 2012



f.  
SEK 38,000,000 performance guarantee issued by Svenska Handelsbanken AB in favor
of Länsstyrelsen Västmanland for the Account of MultiServ AB (Sweden)



g.  
$7,100,000 performance guarantee dated December 5, 2011, by Harsco Corporation
in favor of Network Rail Infrastructure Limited in respect of their service
contract with Harsco Rail Limited



6.  Other Arrangements


a.  
Commercial paper placement agency agreement dated as of October 1, 2000, between
Salomon Smith Barney, Inc. and Harsco Corporation for the issuance of the
Company’s commercial paper under its $550,000,000 commercial paper program



b.  
Commercial paper dealer agreement dated September 24, 2003, as amended on
October 12, 2005, between ING Bank and Harsco Finance BV for the placement of
Harsco Finance BV’s commercial paper up to EUR 200,000,000 or the equivalent in
another currency



c.  
Master lease agreement dated March 22, 2002, between SGB Services Limited and
Lex Vehicle Leasing Limited for the lease of cars and other vehicles



d.  
Cash Pooling Agreement dated November 9, 2009, between Bank Mendes Gans NV and
Harsco International Finance BV



e.  
Cash Pooling Agreement dated November 9, 2009, between Bank Mendes Gans NV and
Harsco Finance BV



f.  
International Swaps and Derivatives Association Master Agreement dated as of
March 30, 2005, between National Westminster Bank plc and Harsco Investment
Limited



g.  
International Swaps and Derivatives Association Master Agreement dated as of
September 14, 2006, between National Australia Bank Limited and Harsco
Investment Limited



 
 

--------------------------------------------------------------------------------

 
h.  
International Swaps and Derivatives Association Master Agreement dated as of
September 25, 2008, between National Australia Bank Limited and Harsco
International Finance BV



i.  
International Swaps and Derivatives Association Master Agreement dated as of
July 24, 2008, between Lloyds TSB Bank plc and Harsco International Finance BV



j.  
International Swaps and Derivatives Association Master Agreement dated as of May
9, 2008, between JPMorgan Chase Bank, N.A. and Harsco Investments Europe BV



k.  
International Swaps and Derivatives Association Master Agreement dated as of
August 8, 2007, between Société Générale and Harsco Corporation



l.  
International Swaps and Derivatives Association Master Agreement dated as of
February 6, 2007, between Citibank, N.A. and Harsco Corporation



m.  
International Swaps and Derivatives Association Master Agreement dated as of May
9, 2008, between JPMorgan Chase Bank, N.A. and Harsco Corporation



n.  
International Swaps and Derivatives Association Master Agreement dated as of
September 17, 2009, as amended between the Royal Bank of Scotland plc, Harsco
Corporation and Harsco (UK) Group Limited



o.  
International Swaps and Derivatives Association Master Agreement dated as of
December 3, 2009, between the Wachovia Bank, N.A. and Harsco Corporation



p.  
International Swaps and Derivatives Association Master Agreement dated February
2, 2010, between HSBC Bank plc and Harsco International Finance BV



q.  
International Swaps and Derivatives Association Master Agreement dated as of
October 12, 2010, between Lloyds TSB Bank plc and Harsco (UK) Group Limited



r.  
International Swaps and Derivatives Association Master Agreement dated as of
October 15, 2010, between Société Générale SA and Harsco (UK) Group Limited



s.  
International Swaps and Derivatives Association Master Agreement dated as of
October 7, 2010, between Citibank, N.A. and Harsco (UK) Group Limited



t.  
International Swaps and Derivatives Association Master Agreement dated November
15, 2010, between Hong Kong and Shanghai Banking Corporation Limited and Harsco
India Metals Private Limited



 
 

--------------------------------------------------------------------------------

 
u.  
Hedge contracts for the forward purchase of currency as follows:



 
 
Account Party
 
Maturity
Date
 
 
Purchased Currency
 
Sold
Currency
 
Harsco International Finance BV
3/2/2012
EUR
11,489,514
GBP
9,640,219
Harsco International Finance BV
3/2/2012
USD
63,775,000
EUR
48,504,949
Harsco International Finance BV
3/8/2012
USD
14,832,640
EUR
11,173,842
Harsco International Finance BV
3/8/2012
EUR
9,463,611
GBP
7,892,056
Harsco International Finance BV
3/16/2012
DKK
40,534,654
EUR
5,453,567
Harsco International Finance BV
3/16/2012
EUR
21,165,125
SEK
186,149,940
Harsco International Finance BV
3/22/2012
AED
118,615,585
EUR
24,858,327
Harsco International Finance BV
3/22/2012
EUR
5,125,225
RON
22,375,950
Harsco International Finance BV
3/22/2012
MXN
156,008,325
EUR
9,160,443
Harsco International Finance BV
3/23/2012
AUD
24,981,715
EUR
20,202,427
Harsco International Finance BV
3/26/2012
USD
6,400,000
EUR
4,772,099
Harsco International Finance BV
3/27/2012
EUR
8,609,449
CZK
214,639,675



 
 

--------------------------------------------------------------------------------

 
Schedule 3.11 (b)


Liens


Liens securing Indebtedness of any person the aggregate principal or face amount
of which equals or exceeds (or may equal or exceed) $5,000,000 and covering any
property of the Company or any of its Subsidiaries:


None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.13
 
Harsco Corporation Subsidiaries


 
PART I: Wholly-Owned Subsidiaries




   
Jurisdiction of
Company Name
 
Incorporation
Harsco Metals Argentina S.A.
 
Argentina
Harsco (Australia) Pty. Limited
 
Australia
Harsco Rail Pty. Ltd.
 
Australia
Harsco Metals Australia Pty. Ltd.
 
Australia
Harsco Metals Australia Holdings Investment Co. Pty. Ltd.
 
Australia
Harsco Metals NSW Pty. Ltd.
 
Australia
Harsco Metals Victoria Pty. Ltd.
 
Australia
Harsco Infrastructure Australia Pty. Ltd.
 
Australia
Bell Scaffolding (Gladstone) Pty. Ltd.
 
Australia
Bell Scaffolding (Hunter Valley) Pty. Ltd.
 
Australia
Bell Scaffolding (NSW) Pty. Ltd.
 
Australia
Bell Scaffolding Pty. Ltd.
 
Australia
Harsco Infrastructure Austria GmbH
 
Austria
Harsco Minerals Austria GmbH
 
Austria
Harsco Infrastructure Industrial Services S.A.
 
Belgium
Harsco Belgium S.P.R.L.
 
Belgium
Harsco Metals Belgium S.A.
 
Belgium
Harsco Rail Emirates Maatschap/Societe
 
Belgium
  de Droit Commun
   
Harsco (Bermuda) Limited
 
Bermuda
Harsco do Brasil Participacoes e Servicos Siderurgicos Limitada
 
Brazil
Harsco Metais Limitada
 
Brazil
Harsco Minerals Limitada
 
Brazil
Harsco Rail Limitada
 
Brazil
Harsco Infrastructure Trademarks and Intellectual Property Ltd.
 
British Virgin Islands
Harsco Infrastructure Columbia Limited
 
British Virgin Islands
Harsco Canada Corporation
 
Canada
Harsco Canada Limited Partnership
 
Canada
Harsco Canada General Partner Limited
 
Canada
Harsco Nova Scotia Holding Corporation
 
Canada
Harsco Infrastructure (Guernsey) Limited
 
Channel Islands-Guernsey
Harsco Infrastructure (Channel Islands) Limited
 
Channel Islands-Jersey
SGB Overseas Limited
 
Channel Islands-Jersey
Harsco Infrastructura Chile Limitada
 
Chile
Harsco Metals Chile S.A.
 
Chile
Harsco Metals Tangshan Limited.
 
China
Harsco Infrastructura Costa Rica S.A.
 
Costa Rica
General Corporate Services S.A.
 
Costa Rica
Harsco Infrastructure CZ s.r.o.
 
Czech Republic
Harsco Metals CZ s.r.o.
 
Czech Republic
Harsco Metals spol s.r.o.
 
Czech Republic
Harsco Infrastructure Danmark A/S
 
Denmark
Hünnebeck Middle East FZE
 
Dubai
Harsco Corporation FZE
 
Dubai
Harsco Metals Egypt L.L.C.
 
Egypt
Harsco Infrastructura El Salvadore S.A. de C.V.
 
El Salvador
Ginebra S.A. de C.V.
 
El Salvador

 
 

--------------------------------------------------------------------------------

 

   
Jurisdiction of
Company Name
 
Incorporation
MultiServ Oy
 
Finland
Harsco Metals BC Nord S.A.S.
 
France
Harsco Metals Evulca Sud S.A.S.
 
France
Harsco Minerals France S.A.S.
 
France
Harsco Infrastructure France S.A.S.
 
France
Harsco Metals Solomat Industries S.A.S.
 
France
Harsco Metals France S.A.S.
 
France
Harsco Metals Mill Services S.A.S.
 
France
Harsco Metals Sud S.A.S.
 
France
Harsco Metals Industries S.A.S.
 
France
Harsco Metals Logistique et Specialises S.A.S.
 
France
Harsco France S.A.S.
 
France
Harsco Rail Europe GmbH
 
Germany
Harsco Infrastructure Services GmbH
 
Germany
Harsco Infrastructure Deutschland GmbH
 
Germany
Harsco Minerals Deutschland GmbH
 
Germany
Harsco Infrastructure Industrial Services GmbH
 
Germany
Alexandros International Limited
 
Greece
Harsco (Gibraltar) Holding Limited
 
Gibraltar
Harsco Metals Guatemala S.A.
 
Guatemala
Harsco Infrastructura Guatemala S.A.
 
Guatemala
Harsco China Holding Company Limited
 
Hong Kong
Harsco Infrastructure Magyarorszag K.f.t.
 
Hungary
Harsco India Services Private Limited
 
India
Harsco Infrastructure Italia S.p.A.
 
Italy
Harsco Metals Italia S.R.L.
 
Italy
Harsco Infrastructure Baltics S.I.A.
 
Latvia
Harsco Luxembourg s.a.r.l.
 
Luxembourg
Harsco Metals Luxequip S.A.
 
Luxembourg
Harsco Metals Luxembourg S.A.
 
Luxembourg
Excell Americas Holdings Ltd. S.a.r.l.
 
Luxembourg
Harsco Interamerica s.a.r.l.
 
Luxembourg
Harsco Infrastructure Malaysia Sdn. Bhd.
 
Malaysia
Irving S.A. de C.V.
 
Mexico
Harsco Metals de Mexico S.A. de C.V.
 
Mexico
Harsco Infrastructura Mexico S.A. de C.V.
 
Mexico
Harsco Industrial IKG de Mexico S.A. de C.V.
 
Mexico
Harsco Infrastructure Industrial Services B.V.
 
Netherlands
Harsco Infrastructure B.V.
 
Netherlands
Harsco Infrastructure Construction Services B.V.
 
Netherlands
Harsco Infrastructure Logistic Services B.V.
 
Netherlands
MultiServ International B.V.
 
Netherlands
MultiServ Finance B.V.
 
Netherlands
Harsco Minerals Europe B.V.
 
Netherlands
Harsco Metals Ostellijk Staal International B.V.
 
Netherlands
Harsco Asia Investment B.V.
 
Netherlands
Harsco Asia Pacific Investment B.V.
 
Netherlands
GasServ (Netherlands) II B.V.
 
Netherlands
GasServ (Netherlands) VII B.V.
 
Netherlands
Harsco International Finance B.V.
 
Netherlands
Harsco Investments Europe B.V.
 
Netherlands

 
 

--------------------------------------------------------------------------------

 

   
Jurisdiction of
Company Name
 
Incorporation
Harsco (Mexico) Holdings B.V.
 
Netherlands
Harsco Nederland Slag B.V.
 
Netherlands
Harsco (Peru) Holdings B.V.
 
Netherlands
Heckett MultiServ China B.V.
 
Netherlands
Heckett MultiServ Far East B.V.
 
Netherlands
Harsco Europa B.V.
 
Netherlands
Harsco Finance B.V.
 
Netherlands
Harsco Metals Holland B.V.
 
Netherlands
Harsco Metals Transport B.V.
 
Netherlands
Slag Reductie (Pacific) B.V.
 
Netherlands
Slag Reductie Nederland B.V.
 
Netherlands
Harsco Metals Norway A.S.
 
Norway
Harsco Infrastructure Norge A.S.
 
Norway
Patent Panama S.A.
 
Panama
Harsco Infrastructura Panama S.A.
 
Panama
Financo S.A.
 
Panama
Representaciones Arcal S.A.
 
Panama
Harsco Metals Peru S.A.
 
Peru
Harsco Infrastructura Peru S.A.
 
Peru
Harsco Metals Polska SP Z.O.O.
 
Poland
Harsco Infrastructure Polska SP Z.O.O.
 
Poland
Harsco Infrastructure Portugal Limitada.
 
Portugal
Harsco Metals CTS Prestacao de Servicos Tecnicos e Aluguer
 
Portugal
  de Equipamentos Ltda. Unipessoal
   
Harsco Infrastructure Puerto Corporation
 
Puerto Rico
Harsco Metals Romania S.R.I.
 
Romania
Harsco infrastructure Romania S.R.I.
 
Romania
O.O.O. Harsco Infrastructure RUS
 
Russia
Harsco Metals D.O.O. Smerderevo
 
Serbia
Harsco Infrastructure Singapore Pte. Limited
 
Singapore
Harsco Metals Slovensko s.r.o.
 
Slovak Republic
Harsco Infrastructure Slovensko s.r.o.
 
Slovak Republic
Harsco Minerali d.o.o.
 
Slovenia
Harsco Metals South Africa (Pty.) Limited
 
South Africa
Harsco Metals RSA Africa (Pty.) Limited
 
South Africa
Harsco Metals SteelServ (Pty.) Limited
 
South Africa
Harsco Metals SRH Mill Services (Pty.) Limited
 
South Africa
Harsco Infrastructure South Africa (Pty.) Limited
 
South Africa
Harsco Metals Lycrete S.A.
 
Spain
Harsco Metals Intermetal S.A.
 
Spain
Harsco Metals Iberica S.A.
 
Spain
Harsco Metals Reclamet S.A.
 
Spain
Harsco Metals Gesmafesa S.A.
 
Spain
Excell Africa Holdings, Limited.
 
St. Kitts and Nevis
Harsco Metals Sweden A.B.
 
Sweden
Harsco Infrastructure Sverige A.B.
 
Sweden
Harsco Metals Thailand Company Limited
.
Thailand
Harsco Infrastructure West Indies Ltd.
 
Trinidad & Tobago
Harsco Infrastructure Ukraine L.L.C.
 
Ukraine
Harsco Metals Ukraine L.L.C.
 
Ukraine
Faber Prest Limited
 
U.K.

 
 
 

--------------------------------------------------------------------------------

 

   
Jurisdiction of
Company Name
 
Incorporation
Harsco Metals Holdings Limited
 
U.K.
Fourninezero Limited
 
U.K.
Harsco (U.K.) Limited
 
U.K.
Harsco (UK) Group Limited
 
U.K.
Harsco (UK) Holdings Limited
 
U.K.
Harsco Surrey Limited
 
U.K.
Harsco Infrastructure Middle East Limited
 
U.K.
Short Brothers (Plant) Limited
 
U.K.
Harsco Infrastructure Group Limited
 
U.K.
Harsco Infrastructure Services Limited
 
U.K.
SGB Investments Limited
 
U.K.
Harsco Infrastructure Holding Limited
 
U.K.
Harsco Investment Limited
 
U.K.
MultiServ Investment Limited
 
U.K.
Harsco Metals 385 Limited
 
U.K.
Harsco Rail Limited
 
U.K.
Harsco Metals Group Limited
 
U.K.
Harsco Leatherhead Limited
 
U.K.
Harsco Mole Valley Limited
 
U.K.
Harsco Fairways Partnership
 
U.K.
Harsco Fairerways Partnership
 
U.K.
Harsco Fairestways Partnership
 
U.K.
Harsco Highlands Partnership
 
U.K
Harsco Higherlands Partnership
 
U.K.
Harsco Highestlands Partnership.
 
U.K.
Harsco (York Place) Limited
 
U.K.
Harsco Metals ARI L.L.C.
 
U.S.
Harsco Metals BRI L.L.C.
 
U.S.
Harsco Metals ECR L.L.C.
 
U.S.
Harsco Minerals Technologies L.L.C.
 
U.S.
Harsco Metals GLRS L.L.C.
 
U.S.
Harsco Holdings, Inc.
 
U.S.
Harsco Minerals Briquetting L.L.C.
 
U.S.
Harsco Metals VB L.L.C.
 
U.S.
Harsco Metals Holding L.L.C.
 
U.S.
Harsco Metals Operations L.L.C.
 
U.S.
Harsco Metals Intermetal L.L.C.
 
U.S.
Harsco Defense Holding L.L.C.
 
U.S.
Harsco Metals Investment L.L.C.
.
U.S.
Harsco Infrastructure Holdings, Inc.
 
U.S.
Harsco Metals SRI L.L.C.
 
U.S.
Harsco Minnesota L.L.C.
 
U.S.
Harsco Minnesota Finance L.L.C.
 
U.S.
Harsco Technologies L.L.C.
 
U.S.
Harsco Minerals PA L.L.C.
 
U.S.
Harsco Minerals KY L.L.C.
 
U.S.
Harsco Engineering L.L.C.
 
U.S.
Harsco Engineering (California) L.L.C.
 
U.S.

 
 
 

--------------------------------------------------------------------------------

 
 
PART II: Other Subsidiaries directly or indirectly partially owned by Harsco
Corporation

                                                                                                                                                                                                            

Company Name
Jurisdiction of 
Incorporation
% Harsco
Ownership
Partner
% Partner
Ownership
         
Harsco Industrial Air-X-Changers
Australia
80%
Oztec US Corp. Pty.
20%
Pty. Ltd.
   
Limited
 
         
Harsco Metals
Bahrain
65%
Trans-Gulf
35%
AluServ Middle
   
Consultant W.L.L.
 
East W.L.L.
                 
Harsco Metals Emirates
Belgium
65%
Trans-Gulf
35%
Partnership
   
Consultant W.L.L
           
Harsco Armo Staco Gradesur
Brazil
51%
Armco Staco S/A
49%
Fabricacao de Grades Metalicas e
   
Industria Metalurgica
 
Servicos Limitada
                 
Harsco Metals Zhejiang Co. Limited
China
80%
Hang Zhou Iron &
Steel Group Corp
20%
                   
Harsco Metals (Ningbo) Co. Ltd.
China
100%
See Note 1
           
Harsco Infrastructure Zhejiang Co. Ltd.
China
70%
Zhejiang Construction
Materials & Equipment
Company Limited
30%
         
Shanxi TISCO-Harsco Technology
China
60%
Taiyuan Iron & Steel
40%
Company Limited
   
(Group) Co., Ltd.
           
Harsco Metals Czech s.r.o.
Czech
65%
Mittal Steel
35%
 
Republic
 
Ostrava A.S.
           
Heckett MultiServ
Egypt
65%
Bahna Engineering
35%
Bahna S.A.E.
   
Company Ltd
           
Heckett Bahna Co. for Industrial
Egypt
65%
Bahna Engineering
35%
Operations S.A.E.
   
Company Ltd
         
.
Slag Processing Company
Egypt
60%
Bahna Engineering
40%
Egypt (SLAR) S.A.E.
   
Company Ltd
 

 
Note 1:  70% owned subsidiary of an 80% owned entity MultiServ Zhejiang Iron &
Steel Service Corp. Ltd.
 
 

--------------------------------------------------------------------------------

 



Company Name  
Jurisdiction of 
Incorporation
% Harsco
Ownership
Partner
% Partner
Ownership
Harsco Infrastructure for
Egypt
98.85%
Hasaballa Family
1.15%
Scaffolding and Formwork S.A.E.
                 
Granufos S.A.S.
France
50%
SCREG Sud-Est
50%
         
Harsco Industrial Grating China Holding Company Limited
Hong Kong
70%
Binsys Brothers Inc.
and Tao He
30%
                   
JaingSu Harsco Industrial Grating Company Limited
China
100%
See Note 2
           
Phooltas Tamper Private Limited
India
40%
Speedcraft Private
Ltd. & Nirmal
Manufacturing &
Marketing Co. Pvt. Ltd.
60%
     
 
 
Harsco India Private Limited
India
90%
Sreedhar Chowdhury,
Ganapathy Finance
& Investment Co.
10%
         
Harsco India Metals Private Limited
India
100%
See Note 3
           
P.T. Purna Baja Heckett
Indonesia
40%
P.T. Purna
60%
     
Sentana Baja
           
Ilserv S.r.L.
Italy
65%
ICROT
35%
     
S.p.A.
           
Harsco Metals SteelServ Limited
New Zealand
50%
BlueScope
50%
     
Steel Ltd.
Note 3
         
Harsco Al Darwish United W.L.L.
Qatar
49%
Al Darwish United
Company WLL
51%
   
See Note 4
             
Harsco Metals Saudi Arabia Ltd.
Saudi Arabia
55%
Al-Aismah
L.L.C.
45%
.
                 
Harsco Baroom Limited
Saudi Arabia
51%
Baroom Family
49%
         
Harsco Infrastructure Quebeisi L.L.C.
United Arab
Emirates
49 %
Bashir Mohammed
51 %
   
See Note 4
Khalifa Al Quebeisi
           
Harsco Infrastructure Emirates L.L.C.
United Arab Emirates
49%
See Note 4
Sheikh Jassim
Bin Humaid
Al Qussimi
51%
 
.
 
             

 
Note 2:  100% owned subsidiary of Harsco Industrial Grating China Holding
Company Limited
Note 3:  100% owned subsidiary of Harsco India Private Limited
Note 4:  Although Harsco does not own a majority of the shares, Harsco exercises
Control
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
Schedule 10.21
 
 
Permitted Reorganization
 
****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
 
 
 
FORM OF COMPETITIVE BID REQUEST
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt
[Date]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated Five-Year Credit Agreement dated as of March __, 2012 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders party thereto, the other parties party thereto
and Citibank, N.A., as Administrative Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. The Borrower hereby gives you notice pursuant to Section
2.03(a) of the Credit Agreement that it requests a Competitive Borrowing under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Borrowing is requested to be made:
 
(A)         Date of Competitive Borrowing (which is a Business Day)
_____________________________
   
(B)         Principal Amount of Competitive Borrowing1
_____________________________

 
____________________
1      Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the Alternative Currency.
 
(Cont'd on following page)
 
 
A-1-1

--------------------------------------------------------------------------------

 
 
(C)         Type of Borrowing2
_____________________________
   
(D)         Interest Period and the last day thereof3
_____________________________
   
(E)         Currency of Competitive Borrowing
_____________________________

 
Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.03(b) and (c) of the
Credit Agreement have been satisfied.
 

 
Very truly yours,
 
[NAME OF BORROWER],
     
by HARSCO CORPORATION, as attorney-in-fact
     
By:_____________________
 
     Name:
     Title:



 

_____________________
(Cont'd from preceding page)
  
 
2      Eurocurrency Loan or Fixed Rate Loan.
 
3      Which shall be subject to the definition of “Interest Period” and end not
later than the Termination Date.
 
 
 
 
A-1-2

--------------------------------------------------------------------------------

 
EXHIBIT A-2
 
 
 
FORM OF NOTICE OF COMPETITIVE BID REQUEST
 
[Name of Lender]
[Address]
 
Attention:
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Five-Year Credit Agreement dated
as of March __, 2012 (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Harsco Corporation, the Lenders party
thereto, the other parties party thereto and Citibank, N.A., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
made a Competitive Bid Request on [           ], 20[ ], pursuant to Section
2.03(a) of the Credit Agreement, and in that connection you are invited to
submit a Competitive Bid by [Date]/[Time].4 Your Competitive Bid must comply
with Section 2.03(b) of the Credit Agreement and the terms set forth below on
which the Competitive Bid Request was made:
 
(A)         Date of Competitive Borrowing
_____________________________
   
(B)         Principal amount of Competitive Borrowing5
_____________________________
   

 
_____________________
 
1      The Competitive Bid must be received by the Administrative Agent (i) in
the case of Eurocurrency Loans, not later than 11:00 a.m., New York City time,
three Business Days before a proposed Eurocurrency Competitive Borrowing, and
(ii) in the case of Fixed Rate Loans, not later than 11:00 a.m., New York City
time, on the Business Day of a proposed Competitive Borrowing.
 
    2      In the case of a Borrowing in Dollars, must be expressed in Dollars
and, in the case of an Alternative Currency Borrowing, must be expressed in both
the Alternative Currency and the Assigned Dollar Value thereof.
 
 
 
A-2-1

--------------------------------------------------------------------------------

 
(C)         Spot Exchange Rate utilized
_____________________________
   
(D)         Interest rate basis
_____________________________
   
(E)         Interest Period and the last day thereof
_____________________________
   
(F)         Currency of Competitive Borrowing
_____________________________



 

 
Very truly yours,
     
CITIBANK, N.A., as Administrative Agent
     
By:________________________________
     Name:
     Title:



 


 
A-2-2

--------------------------------------------------------------------------------

 
EXHIBIT A-3

 
 FORM OF COMPETITIVE BID
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
1615 Brett Rd
OPS 3
New Castle, Delaware 19720
Attention:  Thomas Schmitt
     Citigroup Global Loans
 
[Date]
 


 
Ladies and Gentlemen:
 
The undersigned, [Name of Lender], refers to the Amended and Restated Five-Year
Credit Agreement dated as of March __, 2012 (as amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Harsco Corporation,
the Lenders party thereto, the other parties party thereto and Citibank, N.A.,
as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The undersigned hereby makes a Competitive Bid pursuant to Section
2.03(b) of the Credit Agreement, in response to the Competitive Bid Request made
by [Name of Borrower] (the “Borrower”) on [       ], 20[ ], and in that
connection sets forth below the terms on which such Competitive Bid is made:
 
(A)         Principal Amount6
_____________________________

 
_____________________
1      Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. The Principal Amount must be expressed, in the case of
Borrowings in Dollars, in Dollars, and in the case of Alternative Currency
Borrowings, in both the Alternative Currency and the Assigned Dollar Value
thereof. Multiple bids will be accepted by the Administrative Agent.
 
(Cont'd on following page)
 
 
 
A-2-1

--------------------------------------------------------------------------------

 
(B)         Competitive Bid Rate7
_____________________________
   
(C)         Interest Period and last day thereof
_____________________________

 
The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.
 

 
Very truly yours,
 
 
[NAME OF LENDER]
 
By:____________________________
     Name:
     Title:


 
 
 
 
 
 
 
 
_______________________  
(Cont'd from preceding page)
 
2      I.e., LIBO Rate + or - [   ]%, in the case of Eurocurrency Loans in
Dollars or any Alternative Currency (other than Euros), EURIBO Rate + or -
[   ]%, in the case of Eurocurrency Loans in Euros or [   ]%, in the case of
Fixed Rate Loans.
 
 
 
A-2-2

--------------------------------------------------------------------------------

 
EXHIBIT A-4
 
 
 
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
 
[Date]
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt


 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated Five-Year Credit Agreement dated as of March __, 2012 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders party thereto, the other parties party thereto
and Citibank, N.A., as Administrative Agent.
 
In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request (attached hereto)
dated [       ], 20[ ] and in accordance with Section 2.03(d) of the Credit
Agreement, we have indicated on such summary of bids the principal amount, rates
and Lenders of the bids we are accepting, and we are rejecting the bids not
indicated thereon as being accepted.
 
The [insert principal amount] should be credited as follows to the following
account number(s) on [date]:
 
_______________________________
_______________________________
_______________________________
_______________________________



 
 
A-4-1

--------------------------------------------------------------------------------

 

 
Very truly yours,
     
[NAME OF BORROWER],
     
by HARSCO CORPORATION, as attorney-in-fact
         
By:____________________________
  Name:
  Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-4-2

--------------------------------------------------------------------------------

 
EXHIBIT A-5
 
 
 
FORM OF STANDBY BORROWING REQUEST
 
Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Amended and
Restated Five-Year Credit Agreement dated as of March __, 2012 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Lenders party thereto, the other parties party thereto
and Citibank, N.A., as Administrative Agent.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.  The Borrower hereby gives you notice pursuant to Section
2.04 of the Credit Agreement that it requests a Standby Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:
 
(A)          Date of Standby Borrowing (which is a Business Day)
_____________________________
   
(B)          Principal Amount of Standby Borrowing8
_____________________________
   

 
_________________________________
8      Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the applicable Alternative Currency.
 
 
A-5-1

--------------------------------------------------------------------------------

 
 
(C)         Type of Borrowing9
_____________________________
   
(D)         Interest Period and the last day thereof10
_____________________________
   
(E)         Currency of Loans
_____________________________
   
(F)         Principal Amount/Account(s) to be credited
       _____________________________
       _____________________________
       _____________________________

 
 
Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.03(b) and (c) of the
Credit Agreement have been satisfied.
 

 
Very truly yours,
     
[NAME OF BORROWER],
     
    by HARSCO CORPORATION, as attorney-in-fact
     
By:______________________________
      Name:
      Title:


_______________________  
(Cont'd from preceding page)
 
9      Eurocurrency Loan or ABR Loan.
 
10      Which shall be subject to the definition of “Interest Period” and end
not later than the Termination Date.
 
 
 
 
A-5-2

--------------------------------------------------------------------------------

 
EXHIBIT A-6
 
 
 
FORM OF INTEREST ELECTION REQUEST
 
Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt


 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Amended and Restated Five-Year Credit Agreement dated
as of March __, 2012 (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Harsco Corporation, the Lenders party
thereto, the other parties party thereto and Citibank, N.A., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  This notice
constitutes an Interest Election Request and the undersigned Borrower hereby
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the undersigned Borrower specifies the
following information with respect to the Borrowing to be converted or continued
as requested hereby:
 
1.
Borrowing to which this request applies11:
   
2.
Principal amount of Borrowing to be converted/continued12:
   

 
 
____________________
11      Specify existing Type and last day of current Interest Period.
 
12      If different options are being elected with respect to different
portions of the Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing. Each resulting Borrowing must be (a) not less than
$5,000,000, in the case of Borrowings in Dollars, and 5,000,000 units (or, in
the case of Sterling, 2,500,000 units) of such currency, in the case of
Borrowings in any Alternative Currency, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency.
 
 
A-6-1

--------------------------------------------------------------------------------

 
 
 
3.
Effective date of election (which is a Business Day):
   
4.
Interest rate basis of resulting Borrowing(s)13:
   
5.
Interest Period of resulting Borrowing(s)14:



 

 
Very truly yours,
     
[NAME OF BORROWER],
     
by HARSCO CORPORATION,
     as attorney-in-fact
     
By:_________________________________
      Name:
      Title:




--------------------------------------------------------------------------------

 
11      Specify existing Type and last day of current Interest Period.
 
12      If different options are being elected with respect to different
portions of the Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing. Each resulting Borrowing must be (a) not less than
$5,000,000, in the case of Borrowings in Dollars, and 5,000,000 units (or, in
the case of Sterling, 2,500,000 units) of such currency, in the case of
Borrowings in any Alternative Currency, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency.
 
13      Eurocurrency Borrowing or ABR Borrowing.
 
14      If the Borrowing is to be a Eurocurrency Borrowing. Must comply with the
definition of “Interest Period” and end not later than the Termination Date.
 
 
 
 
 
A-6-2

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
HARSCO CORPORATION
 
ADMINISTRATIVE QUESTIONNAIRE
 
Please accurately complete the following information and return via FAX to the
attention of Loans Middle Office at Citibank, N.A. as soon as possible.
 
FAX Number: (646) 843-3644
 
LEGAL NAME TO APPEAR IN DOCUMENTATION:
_____________________________________________________________________
 
GENERAL INFORMATION - DOMESTIC LENDING OFFICE:
 
Institution Name: _________________________________________________
Street Address: _________________________________________________
City, State, Zip Code: _________________________________________________
 
GENERAL INFORMATION - EUROCURRENCY LENDING OFFICE:
 
Institution Name: _________________________________________________
Street Address: _________________________________________________
City, State, Zip Code: _________________________________________________
 
CONTRACTS/NOTIFICATION METHODS:
 
CREDIT CONTACTS:
 
Primary Contact: _________________________________________________
Street Address: _________________________________________________
City, State, Zip Code: _________________________________________________
Phone Number: _________________________________________________
FAX Number: _________________________________________________
 
Backup Contact: _________________________________________________
 
Street Address: _________________________________________________
City, State, Zip Code: _________________________________________________
Phone Number: _________________________________________________
FAX Number: _________________________________________________

 
 
B-1

--------------------------------------------------------------------------------

 

 
TAX WITHHOLDING:
 
Non Resident Alien  ____________ Y* ________ N
* Form 4224 (or equivalent) Enclosed
 
Tax ID Number ______________________________
 
CONTACTS/NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS--BORROWINGS, PAYDOWNS, INTEREST, FEES,
ETC.
Contact:  ________________________________________________________
Street Address: ___________________________________________________
City, State, Zip Code: ______________________________________________
Phone Number: ___________________________________________________
FAX Number: ____________________________________________________
 
BID LOAN NOTIFICATION:
Contact:  ________________________________________________________
Street Address: ___________________________________________________
City, State, Zip Code: ______________________________________________
Phone Number: ___________________________________________________
FAX Number: ____________________________________________________
 
PAYMENT INSTRUCTIONS:
Name of Bank where funds are to be transferred:
________________________________________________________________
Routing Transit/ABA number of Bank where funds are to be
transferred:_______________________________________________________
Name of Account, if applicable:
________________________________________________________________
Account Number: _________________________________________________
Additional Information: ____________________________________________
 _______________________________________________________________
It is very important that all of the above information is accurately filled in
and returned promptly.  If there is someone other than yourself who should
receive this questionnaire, please notify us of their name and FAX number and we
will FAX them a copy of the questionnaire.



 
B-2

--------------------------------------------------------------------------------

 
EXHIBIT C
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Amended and Restated Five-Year Credit Agreement dated
as of March __, 2012 (the “Credit Agreement”), among Harsco Corporation, a
Delaware corporation (the “Company”), the Lenders party thereto (the “Lenders”),
the other parties party thereto and Citibank, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).  Terms defined in
the Credit Agreement are used herein with the same meanings.
 
1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth on the reverse hereof,
the interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Loans and/or Standby
Loans owing to the Assignor which are outstanding on the Effective Date,
together with unpaid interest accrued on the assigned Loans to the Effective
Date and the amount, if any, set forth on the reverse hereof of the Fees accrued
to the Effective Date for the account of the Assignor.  Each of the Assignor and
the Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 10.04(c) of the Credit Agreement,
a copy of which has been received by each such party.  From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interests assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.
 
2.  This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, the forms specified in Section 2.19(g)
of the Credit Agreement, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form of Exhibit B to the Credit Agreement
and (iii) unless the assignment is to an Affiliate of the Assignor, a processing
and recordation fee of $3,500.
 
3.  This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
C-1

--------------------------------------------------------------------------------

 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment
 
(may not be fewer than 5 Business
 
Days after the Date of Assignment):
 
Facility
Principal Amount Assigned
(and identifying information
as to individual
Competitive Loans)
Percentage Assigned
of Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of Facility
and the
Total Commitment)
Commitment Assigned:
$
%
Standby Loans:
   
Competitive Loans:
   
Fees Assigned (if any):
   
The terms set forth above and on the reverse side hereof are hereby agreed to:
         
_________________ , as Assignor
_____________, as Assignee
 
By:  _________________________
       Name:
       Title:
By:  _________________________
       Name:
       Title:



 
C-2

--------------------------------------------------------------------------------

 
 
Accepted:
CITIBANK, N.A., as administrative agent
HARSCO CORPORATION15
By:  _________________________
       Name:
       Title:
By:  _________________________
       Name:
       Title:


 
 
 
 
 
 
 
 
 
 
 
________________________
 
15      Signature of Company is required unless either (i) the assignment is to
a Lender or an Affiliate of the Assignor or (ii) an Event of Default is
continuing; provided that the Company shall be deemed to have consented to the
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.
 
 
C-3

--------------------------------------------------------------------------------

 
EXHIBIT D
 
MANDATORY COSTS RATE
 
1.      Definitions
 
In this Exhibit:
 
“Act” means the Bank of England Act of 1998.
 
The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.
 
“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.
 
“Fees Regulations” means the rules on periodic fees contained in the FSA Fees
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.
 
“FSA” means the Financial Services Authority.
 
Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.
 
2.      Calculation of the Mandatory Costs Rate
 
The Mandatory Costs Rate is an addition to the interest rate on each
Eurocurrency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to such Eurocurrency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to the liabilities
used to fund the relevant Eurocurrency Loan or such sum.
 
The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/100 of 1%) resulting from the application of the following formula:
 
 
D-1

--------------------------------------------------------------------------------

 
For Sterling:
 
XL + S(L-D) + F x 0.01
100-(X+S)
 
For other Alternative Currencies:
 
F x 0.01
   300
 
where on the day of application of the formula
 
 
X
is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which Citibank, N.A. (“Citi”) is required under or pursuant to the
Act to maintain as an interest free cash ratio deposit with the Bank of England
in order to comply with the cash ratio requirements;

 
 
L
is the rate of interest (exclusive of Applicable Margin, Mandatory Costs Rate
and default interest payable under Section 2.09 of the Credit Agreement) payable
on that day on the related Eurocurrency Loan or unpaid sum pursuant to this
Agreement;

 
 
F
is the rate of charge payable by Citi to the FSA pursuant to the Fees
Regulations and expressed in pounds per £1 million of the Fee Base of Citi;

 
 
S
is the percentage (if any) of Eligible Liabilities, which Citi is required from
time to time to maintain as Special Deposits with the Bank of England; and

 
 
D
is the percentage rate per annum payable by the Bank of England to Citi on
interest bearing Special Deposits.

 
(X, L, S and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from L shall be
counted as zero.)
 
The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.
 
The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.
 
 
D-2

--------------------------------------------------------------------------------

 
3.      Change of Requirements
 
 
If there is any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the FSA or the European Central Bank which
renders or will render the above formula (or any element thereof, or any defined
term used therein) inappropriate or inapplicable, the Administrative Agent shall
be entitled, after consultation with the Borrower, to vary the same to the
extent necessary to comply with or reflect such change.  Any such variation
shall, in the absence of manifest error, be conclusive and binding on all
parties and shall apply from the date specified in such notice.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
D-3

--------------------------------------------------------------------------------

 
EXHIBIT E-1
 
 
Harsco

--------------------------------------------------------------------------------



Harsco Corporation
350 Poplar Church Road
Camp Hill, PA 17011 USA
Mail: P.O. Box 8888
Camp Hill. PA 17001-8888 USA
 
Telephone: 717.763.7064
Fax: 717.763.6424
Web: www.harsco.com
 
March __, 2012
 
To the Lenders and the Administrative Agent Referred to Below
 
Ladies and Gentlemen:
 
I am General Counsel and Corporate Secretary of Harsco Corporation, incorporated
under the laws of the State of Delaware (the “Company”), and am familiar with
the Amended and Restated Five-Year Credit Agreement dated as of March __, 2012
(the “Credit Agreement”), among the Company, the lenders party thereto from time
to time (collectively, the “Lenders”), the other parties party thereto and
Citibank, N.A., as administrative agent for the Lenders (in such capacity, and
together with its successors and assigns in such capacity, the “Administrative
Agent”).  Terms defined in the Credit Agreement, as applicable, are used herein
as defined therein.
 
In rendering the opinions expressed below, I (or attorneys under my supervision
with inquiry by me as I have deemed necessary in order to render the opinions
herein) have examined the Credit Agreement and such corporate records of the
Company and such other documents as we have deemed necessary as a basis for the
opinions expressed below.  In such examination, we have assumed the genuineness
of all signatures, the authenticity of all documents submitted to us as
originals and the conformity with authentic original documents of all documents
submitted to us as copies.  As to certain facts relevant to my opinions, I or
attorneys under my supervision have relied upon representations made in or
pursuant to the Credit Agreement and certificates of appropriate representatives
of the Company.
 
In rendering the opinions expressed below, I have assumed with respect to all of
the documents referred to in this opinion letter that (except, to the extent set
forth in the opinions expressed below, as to the Company):
 
 
E-1-1

--------------------------------------------------------------------------------

 
(i)  such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;
 
(ii) all signatories to such documents have been duly authorized; and
 
(iii)  all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.
 
Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:
 
1.           The execution, delivery and performance by the Company of the
Credit Agreement, and the borrowings by the Company under the Credit Agreement,
have been duly authorized by all necessary corporate action on the part of the
Company.
 
2.           The Credit Agreement has been duly executed and delivered by the
Company.
 
3.           The execution, delivery and performance by the Company of, and the
consummation by the Company of the transactions contemplated by, the Credit
Agreement do not and will not (a) violate any provision of its charter or
bylaws, (b) violate any applicable law, rule or regulation, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Company or any of its
Subsidiaries of which I have knowledge (after due inquiry) or (d) result in a
breach of, constitute a default under, require any consent under, or result in
the acceleration or required prepayment of any indebtedness pursuant to the
terms of, any credit agreement or instrument of which I have knowledge (after
due inquiry) to which the Company or any of its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or result in the
creation or imposition of any Lien upon any property of the Company pursuant to
the terms of any such credit agreement or instrument.
 
4.           Except as disclosed in note 11 of the audited annual consolidated
financial statements of the Company included in the Company’s Form 10-K, for the
fiscal year ended December 31, 2011 filed with the Securities and Exchange
Commission, I have no knowledge (after due inquiry) of any legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, now
pending or (to the knowledge of the Company) threatened against the Company or
any of its Subsidiaries that is materially likely to be adversely determined and
which, if adversely determined, could (either individually or in the aggregate)
have a Material Adverse Effect.
 
 
E-1-2

--------------------------------------------------------------------------------

 
The foregoing opinions are limited to matters involving the Federal laws of the
United States and the Delaware General Corporation Law, and I do not express any
opinion as to the laws of any other jurisdiction.
 
At the request of the Company, this opinion letter is, pursuant to the terms of
the Credit Agreement, provided to you by me in my capacity as counsel of the
Company and may not be relied upon by any person for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without,
in each instance, my prior written consent.
 
 
 
Very truly yours,
 
 
[Name]
[Title]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E-1-3

--------------------------------------------------------------------------------

 
EXHIBIT E-2
 
 
 
March __, 2012
 
To the Lenders and the Administrative Agent Referred to Below
 
Re:  Harsco Corporation
 
Ladies/Gentlemen:
 
We have acted as special New York counsel for Harsco Corporation, a Delaware
corporation (the “Company”), in connection with the Amended and Restated
Five-Year Credit Agreement dated as of March __, 2012 (the “Credit Agreement”),
among the Company, the lenders party thereto on the date hereof (collectively,
the “Lenders”), the other parties party thereto on the date hereof and Citibank,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  This opinion letter is delivered to you pursuant to
Section 4.01(b)(ii) of the Credit Agreement.  Capitalized terms used herein and
not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement.  With your permission, all assumptions and statements of
reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.
 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined, among other documents, the
following:
 
(1)           an executed copy of the Credit Agreement; and
 
 
(2)
a certificate of the Secretary of State of the State of Delaware as to the
incorporation and good standing of the Company under the laws of the State of
Delaware as of [___________], 2012 (the “Good Standing Certificate”).

 
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies.  As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Credit Agreement and certificates and oral or written
statements and other information of or from representatives of the Company and
others and assume compliance on the part of the Company with its covenants and
agreements contained therein.  In connection with the
 
 
E-2-1

--------------------------------------------------------------------------------

 
opinions expressed in the first sentence of paragraph (a) below, we have relied
solely upon the Good Standing Certificate as to the factual matters and legal
conclusions set forth therein.  With respect to the opinions expressed in
paragraph (b) below, our opinions are limited (x) to our actual knowledge, if
any, of the specially regulated business activities and properties of the
Company based solely upon an officer’s certificate in respect of such matters
and without any independent investigation or verification on our part and (y) to
only those laws and regulations that, in our experience, are normally applicable
to transactions of the type contemplated by the Credit Agreement.
 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
(a)           The Company is a corporation existing in good standing under the
laws of the State of Delaware.  The Company has the corporate power and
authority to enter into and to incur and perform its obligations under the
Credit Agreement.
 
(b)           The execution and delivery to the Administrative Agent and the
Lenders by the Company of the Credit Agreement and the performance by the
Company of its obligations thereunder (i) do not require under present law, or
present regulation of any governmental agency or authority, of the State of New
York or the United States of America any filing or registration by the Company
with, or approval or consent to the Company of, any governmental agency or
authority of the State of New York or the United States of America that has not
been made or obtained except those required in the ordinary course of business
in connection with the performance by the Company of its obligations under
certain covenants contained in the Credit Agreement and filings, registrations,
consents or approvals in each case not required to be made or obtained by the
date hereof and (ii) do not violate any present law, or present regulation of
any governmental agency or authority, of the State of New York or the United
States of America applicable to the Company or its property.
 
(c)           The Credit Agreement constitutes a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
 
The opinions set forth above are subject to the following qualifications and
limitations:
 
(A) Our opinions in paragraph (c) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable
 
 
E-2-2

--------------------------------------------------------------------------------

 
defenses, the exercise of judicial discretion and limits on the availability of
equitable remedies), whether such principles are considered in a proceeding at
law or in equity and (iii) the qualification that certain other provisions of
the Credit Agreement may be unenforceable in whole or in part under the laws
(including judicial decisions) of the State of New York or the United States of
America, but the inclusion of such provisions does not affect the validity as
against the Company of the Credit Agreement as a whole and the Credit Agreement
contains adequate provisions for enforcing payment of the obligations governed
thereby and otherwise for the practical realization of the principal benefits
provided by the Credit Agreement, in each case subject to the other
qualifications contained in this letter.
 
(B)           We express no opinion as to the enforceability of any provision in
the Credit Agreement:
 
 
(i)
providing that any person or entity may enforce any right or remedy thereunder,
except in compliance with applicable laws;

 
 
(ii)
relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;

 
 
(iii)
providing that any person or entity may exercise set-off rights other than in
accordance with and pursuant to applicable law;

 
 
(iv)
relating to choice of governing law to the extent that the enforceability of any
such provision is to be determined by any court other than a court of the State
of New York or may be subject to constitutional limitations;

 
 
(v)
purporting to confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States federal courts to adjudicate any matter;

 
 
(vi)
purporting to create a trust or other fiduciary relationship;

 
 
(vii)
specifying that provisions thereof may be waived or amended only in writing, to
the extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Credit
Agreement;

 
 
E-2-3

--------------------------------------------------------------------------------

 
 
(viii)
giving any person or entity the power to accelerate obligations without any
notice to the obligor;

 
 
(ix)
granting or purporting to create a power of attorney, and we express no opinion
as to the effectiveness of any power of attorney granted or purported to be
created under the Credit Agreement;

 
 
(x)
providing for restraints on alienation of property and purporting to render
transfers of such property void and of no effect or prohibiting or restricting
the assignment or transfer of property or rights to the extent that any such
prohibition or restriction is ineffective pursuant to Sections 9-406 through
9-409 of the Uniform Commercial Code, as amended and in effect in the State of
New York on the date hereof; or

 
 
(xi)
providing for default interest rates, late charges or other economic remedies to
the extent a court were to determine that any such economic remedy is not
reasonable and therefore constitutes a penalty.

 
 (C)           Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:
 
 
(i)
provide that forum selection clauses in contracts are not necessarily binding on
the court(s) in the forum selected; and

 
 
(ii)
may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.

 
(D)           We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of
 
E-2-4

--------------------------------------------------------------------------------

 
the foregoing, collectively, a “Waiver”) by the Company under the Credit
Agreement to the extent limited by provisions of applicable law (including
judicial decisions), or to the extent that such a Waiver applies to a right,
claim, duty or defense or a ground for, or a circumstance that would operate as,
a discharge or release otherwise existing or occurring as a matter of law
(including judicial decisions), except to the extent that such a Waiver is
effective under and is not prohibited by or void or invalid under provisions of
applicable law (including judicial decisions).
 
(E)           For purposes of our opinions in paragraphs (a), (b) and (c) above
insofar as they relate to the Company’s obligations in its capacity as Guarantor
under Section 9.01 of the Credit Agreement, we have assumed that the Company’s
obligations under Section 9.01 of the Credit Agreement are, and would be deemed
by a court of competent jurisdiction to be, necessary or convenient to the
conduct, promotion or attainment of the Company’s business.
 
(F)           To the extent it may be relevant to the opinions expressed herein,
we have assumed that the parties to the Credit Agreement (other than the
Company) have the power to enter into and perform such documents and to
consummate the transactions contemplated thereby and that such documents have
been duly authorized, executed and delivered by, and constitute legal, valid and
binding obligations of, such parties.  In addition, we have assumed the due
authorization, execution and delivery of the Credit Agreement by the Company.
 
(G)           We express no opinion as to the application of, and our opinions
above are subject to the effect, if any, of, any applicable fraudulent
conveyance, fraudulent transfer, fraudulent obligation or preferential transfer
law.
 
(H)           The opinions expressed herein are limited to the federal laws of
the United States of America and the laws of the State of New York and, to the
extent relevant to the opinions expressed in paragraph (a) above, the General
Corporation Law of the State of Delaware, in each case as currently in effect.
 
(I)           Our opinions are limited to those expressly set forth herein, and
we express no opinions by implication.  This opinion letter speaks only as of
the date hereof and we have no responsibility or obligation to update this
opinion letter, to consider its applicability or correctness to any person or
entity other than its addressee(s), or to take into account changes in law,
facts or any other developments of which we may later become aware.
 
(J)           We express no opinion as to the compliance or noncompliance, or
the effect of the compliance or noncompliance, of each of the addressees or any
other
 
 
E-2-5

--------------------------------------------------------------------------------

 
person or entity with any state or federal laws or regulations applicable to
each of them by reason of their status as or affiliation with a federally
insured depository institution.
 
The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender or the Administrative
Agent under the Credit Agreement, in each case above, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity.
 
Very truly yours,
 
JONES DAY
 
 
 
 
 
 
 
 
 
 
 
 
E-2-6

--------------------------------------------------------------------------------

 
EXHIBIT F-1
 
 
 
FORM OF DESIGNATION LETTER
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Harsco Corporation (the “Company”), refers to the Amended and
Restated Five-Year Credit Agreement dated as of March __, 2012 (the “Credit
Agreement”), among the Company, the Lenders party thereto, the other parties
party thereto and Citibank, N.A., as Administrative Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
The Company hereby designates [Name of Approved Borrower] (the “Approved
Borrower”), a wholly owned subsidiary of the Company and a corporation duly
incorporated under the laws of [State/Country], as a Borrower in accordance with
Section 2.21 of the Credit Agreement until such designation is terminated in
accordance with such Section 2.21.
 
The Approved Borrower hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the Credit
Agreement, adheres to the Credit Agreement and agrees and confirms that, upon
its execution of this Designation Letter, it shall be a Borrower for purposes of
the Credit Agreement and agrees to be bound by and to perform and comply with
the terms and provisions of the Credit Agreement applicable to it as if it had
originally executed the Credit Agreement.  The Approved Borrower hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of borrowing under Article II of the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.
 
 
F-1-1

--------------------------------------------------------------------------------

 
The Company hereby represents and warrants to the Administrative Agent and each
Lender that, before and immediately after giving effect to this Designation
Letter, (i) the representations and warranties set forth in Part A of Article
III of the Credit Agreement are true and correct in all material respects on the
date hereof as if made on and as of the date hereof and (ii) no Default has
occurred and is continuing on the date hereof.
 
The Approved Borrower hereby represents and warrants to the Administrative Agent
and each Lender that, immediately after giving effect to this Designation
Letter, the representations and warranties set forth in Part B of Article III of
the Credit Agreement are true and correct with respect to the Approved Borrower
on the date hereof.
 
The Approved Borrower hereby instructs its counsel to deliver the opinion
required by Section 4.02(a) of the Credit Agreement.
 
The Approved Borrower hereby agrees that this Designation Letter and the Credit
Agreement, and the rights and obligations of the parties hereunder and
thereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York.  The Approved Borrower hereby irrevocably and
unconditionally submits to the [exclusive] [nonexclusive]16 jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City for the purposes of all legal proceedings arising out of or
relating to this Designation Letter, the Credit Agreement or the transactions
contemplated thereby.  The Approved Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.  The Approved Borrower further agrees
that service of process in any such action or proceeding brought in New York may
be made upon it by service upon the Company at the address specified in the
Credit Agreement and the Approved Borrower hereby irrevocably appoints the
Company as its authorized agent (“Process Agent”) to accept, on behalf of it and
its property such service of process in New York, and the Company accepts such
appointment.
 
_______________________________
16      Each Approved Borrower that is a Domestic Subsidiary must submit to
exclusive jurisdiction, while all other Subsidiaries must submit to nonexclusive
jurisdiction.
 
 
F-1-2

--------------------------------------------------------------------------------

 
 
[Insert for Approved Borrowers that are Domestic Subsidiaries or are treated as
domestic corporations under Section 1504(d) of the Code:
 
The Company and the Approved Borrower shall be liable for all amounts due to the
Administrative Agent and/or any Lender from the Company or any other Approved
Borrower under the Credit Agreement, regardless of which of the Company or any
Approved Borrower actually receives Loans or the amount of Loans received by the
Company or any Approved Borrower or the manner in which the Administrative Agent
and/or such Lender accounts for Loans on its books and records (without limiting
the foregoing, the Company and the Approved Borrower shall be liable for Loans
made to the Company and any other Approved Borrower).  Each of the Company’s and
the Approved Borrower’s obligations with respect to Loans made to it, and the
obligations arising as a result of the joint and several liability under the
Credit Agreement, with respect to Loans made to the Borrower or any Approved
Borrower under the Credit Agreement, shall be separate and distinct obligations,
but all such obligations shall be primary obligations of the Company or the
Approved Borrower, as the case may be.]
 
[Insert for Approved Borrowers that are not Domestic Subsidiaries and are not
treated as domestic corporations under Section 1504(d) of the Code:
 
The Company and the Approved Borrower hereby represent and warrant to the
Administrative Agent and each Lender that the Approved Borrower is a “Non-U.S.
Approved Borrower,” which for purposes of this Designation Letter means an
Approved Borrower that (i) is not organized or incorporated under the laws of
one of the States of the United States of America, the laws of the District of
Columbia or the Federal laws of the United States of America and (ii) is not
treated as a domestic corporation under Section 1504(d) of the Code.
 
The Company shall be liable for all amounts due to the Administrative Agent
and/or any Lender from the Company, the Approved Borrower, or any other Approved
Borrower under the Credit Agreement, regardless of which of the Company or any
Approved Borrower actually receives Loans or the amount of Loans received by the
Company or any Approved Borrower or the manner in which the Administrative Agent
and/or such Lender accounts for Loans on its books and records (without limiting
the foregoing, the Company shall be liable for Loans made to the Company, the
Approved Borrower and any other Approved Borrower).  Each of the Company’s
obligations with respect to Loans made to it, and the Company’s obligations
arising as a result of the joint and several liability under the Credit
Agreement with respect to Loans made to the Approved Borrower or any other
Approved Borrower under the Credit Agreement, shall be separate and distinct
obligations, but all such obligations shall be primary obligations of the
Company.
 
 
F-1-3

--------------------------------------------------------------------------------

 
The Approved Borrower shall be liable for all amounts due to the Administrative
Agent and/or any Lender from the Approved Borrower or any other Non-U.S.
Approved Borrower under the Credit Agreement, regardless of which of the
Non-U.S. Approved Borrowers actually receives Loans or the amount of Loans
received by any Non-U.S. Approved Borrower or the manner in which the
Administrative Agent and/or such Lender accounts for Loans on its books and
records (without limiting the foregoing, the Approved Borrower shall be liable
for Loans made to the Approved Borrower and any other Non-U.S. Approved
Borrower).  The Approved Borrower’s obligations with respect to Loans made to
it, and the Approved Borrower’s obligations arising as a result of the joint and
several liability under the Credit Agreement with respect to Loans made to any
other Non-U.S. Approved Borrower under the Credit Agreement, shall be separate
and distinct obligations, but all such obligations shall be primary obligations
of the Approved Borrower.]
 
Each of the Company and the Approved Borrower agree that if the joint and
several liability under the Credit Agreement, would, but for the application of
this sentence, be unenforceable under applicable law, such joint and several
liability shall be valid and enforceable to the maximum extent that would not
cause such joint and several liability to be unenforceable under applicable law,
and such joint and several liability shall be deemed to have been automatically
amended accordingly at all relevant times.
 
THE APPROVED BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.
 
[Remainder of page intentionally left blank]
 

 
 
 
 
 
 
F-1-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Designation Letter to be
duly executed by their duly authorized officers, all as of the date first above
written.
 


 
HARSCO CORPORATION
 
By:__________________________________
      Name:
      Title:
 


 
[APPROVED BORROWER]
 
By:__________________________________
      Name:
      Title:
 
[Insert Address, Contact Name, Telephone and Facsimile Numbers]
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F-2
 
 
FORM OF TERMINATION LETTER
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention:  Thomas Schmitt


 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Harsco Corporation (the “Company”), refers to the Amended and
Restated Five-Year Credit Agreement dated as of March __, 2012 (the “Credit
Agreement”), among the Company, the Lenders party thereto, the other parties
party thereto and Citibank, N.A., as Administrative Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
The Company hereby terminates the status as an Approved Borrower of [Name of
Approved Borrower], a corporation incorporated under the laws of
[State/Country], in accordance with Section 2.21 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative
Agent.  The undersigned hereby represents and warrants that all principal and
interest on all Loans of the above-referenced Approved Borrower and all other
amounts payable by such Approved Borrower pursuant to the Credit Agreement have
been paid in full on or prior to the date hereof.  Notwithstanding the
foregoing, this Termination Letter shall not affect any obligation which by the
terms of the Credit Agreement survives termination thereof.
 
HARSCO CORPORATION


By:_____________________________
      Name:
      Title:


 


 
cc: [Approved Borrower]
 
 
F-2-1

--------------------------------------------------------------------------------

 
EXHIBIT G
 
 
FORM OF LENDER JOINDER AGREEMENT
 
THIS LENDER JOINDER AGREEMENT (this “Joinder Agreement”) dated as of
[__________], 20[__] to the Credit Agreement referenced below is by and among
[NEW LENDER] (the “New Lender”), Harsco Corporation, a Delaware corporation (the
“Company”), and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
 
Reference is made to the Amended and Restated Five-Year Credit Agreement dated
as of March __, 2012 (the “Credit Agreement”), among the Company, the Lenders
party thereto (the “Lenders”), the other parties party thereto and the
Administrative Agent.  Terms defined in the Credit Agreement are used herein
with the same meanings.
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Company has
requested that the New Lender provide an additional Commitment under the Credit
Agreement; and
 
WHEREAS, the New Lender has agreed to provide the additional Commitment on the
terms and conditions set forth herein and to become a “Lender” under the Credit
Agreement in connection therewith;
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           The New Lender hereby agrees to provide a Commitment to the Company
in an amount up to its commitment set forth on Schedule 2.01 attached
hereto.  The existing Schedule 2.01 to the Credit Agreement shall be deemed to
be amended to include the information set forth on Schedule 2.01 attached
hereto.
 
2.           The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Joinder Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement and, based on such
information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (iv) if it is a
Non-U.S. Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the New Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents
 
 
 
G-1

--------------------------------------------------------------------------------

 
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
3.           The Company agrees that, as of the date hereof, the New Lender
shall (a) be a party to the Credit Agreement and the other Loan Documents, (b)
be a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents.
 
4.           The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.
 
5.           This Joinder Agreement may be executed in any number of
counterparts and by the various parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one contract.  Delivery of an executed counterpart of
this Joinder Agreement by telecopier or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.
 
6.           This Joinder Agreement, and the rights and obligations of the
parties hereunder, shall be governed by and construed in accordance with the
laws of the State of New York.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be executed by a duly authorized officer as of the date first above written.
 

 
[NEW LENDER]
     
By:  _________________________
        Name:
        Title:
         
HARSCO CORPORATION
     
By:  _________________________
        Name:
        Title:



 
 
G-2

--------------------------------------------------------------------------------

 
Agreed and Accepted
 


 
CITIBANK, N.A., as Administrative Agent
   
By:  _________________________
        Name:
        Title:



 
 
 
 
 
 
 
 
 
 
 
G-3

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF SUBSIDIARY GUARANTY
 
Guaranty, dated as of [_______________] (this “Guaranty”), by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 24 (Additional Guarantors) hereof (collectively, the
“Guarantors” and individually a “Guarantor”), in favor of the Administrative
Agent (as defined in the Credit Agreement referred to below), each Lender (as
defined in the Credit Agreement referred to below), and each other holder of an
Obligation (as defined below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).
 
W i t n e s s e t h:
 
Whereas, pursuant to the Amended and Restated Five-Year Credit Agreement dated
as of March __, 2012 (together with all appendices, exhibits and schedules
thereto and as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined
therein and used herein having the meanings given to them in the Credit
Agreement) among [____________]17, as a borrower (the “Company”), the Lenders
party thereto, the other parties party thereto and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), the Lenders
have severally agreed to make extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein;
 
Whereas, each Guarantor is a direct or indirect Domestic Subsidiary of the
Company;
 
Whereas, each Guarantor will receive substantial direct and indirect benefits
from the making or maintaining of the Loans and the granting of the other
financial accommodations to the Borrowers under the Credit Agreement; and
 
Whereas, pursuant to the Credit Agreement (and in particular Schedule 10.21
thereto), the Guarantors are required to execute and deliver this Guaranty for
the benefit of the Guarantied Parties;
 
Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
___________________
 
17 Insert legal name of the New Parent.
 
 
H-1

--------------------------------------------------------------------------------

 
Section 1. Guaranty
 
(a) To induce the Lenders to make the Loans, each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as primary obligor and not merely as surety, the full and
punctual payment when due and in the currency due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all the obligations of the
Borrowers under the Loan Documents (collectively, the “Obligations”), whether or
not from time to time reduced or extinguished or hereafter increased or
incurred, whether or not recovery may be or hereafter may become barred by any
statute of limitations, whether or not enforceable as against any Borrower,
whether now or hereafter existing, and whether due or to become due, including
principal, interest (including interest at the contract rate applicable upon
default accrued or accruing after the commencement of any proceeding under Title
11 of the United States Code (the “Bankruptcy Code”), or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection.  This
Guaranty constitutes a guaranty of payment and not of collection.
 
(b) Each Guarantor further agrees that, if any payment made by a Borrower or any
other Person and applied to the Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, then, to the extent of such payment
or repayment, any such Guarantor’s liability hereunder  shall be and remain in
full force and effect, as fully as if such payment had never been made.  If,
prior to any of the foregoing, this Guaranty shall have been cancelled or
surrendered, this Guaranty shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Guarantor in respect of
the amount of such payment.
 
Section 2. Limitation of Guaranty
 
Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law or foreign law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to a Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder) and (b) to the value as assets of such Guarantor (as determined under
the applicable provisions of such Fraudulent Transfer Laws) of any rights to
subrogation, contribution,
 
 
H-2

--------------------------------------------------------------------------------

 
reimbursement, indemnity or similar rights held by such Guarantor pursuant to
(i) applicable requirements of law, (ii) Section 3 (Contribution) of this
Guaranty or (iii) any other contractual obligations providing for an equitable
allocation among such Guarantor and other Subsidiaries or Affiliates of any
Borrower of obligations arising under this Guaranty or other guaranties of the
Obligations by such parties.
 
Section 3. Contribution
 
To the extent that any Guarantor shall be required hereunder to pay a portion of
the Obligations exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrowers under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
applicable Borrowers) in the same proportion as such Guarantor’s net worth at
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by the other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of the other Guarantors at the date
enforcement hereunder is sought.
 
Section 4. Authorization; Other Agreements
 
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
or consent of, any Guarantor, which notice, demand and consent requirements each
are expressly waived hereby, and without discharging or otherwise affecting the
obligations of each Guarantor hereunder (which obligations shall remain absolute
and unconditional notwithstanding any such action or omission to act), from time
to time, to do each of the following:
 
(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by any Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
 
(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by any Borrower and delivered to the
Guarantied Parties or any of them;
 
(c) accept partial payments on the Obligations;
 
(d) settle, release, compromise, collect or otherwise liquidate the Obligations,
in any manner;
 
 
H-3

--------------------------------------------------------------------------------

 
(e) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with any
Borrower or any other guarantor, maker or endorser;
 
(f) apply to the Obligations any payment or recovery (x) from any Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(y) from any Guarantor in any order, in each case whether such Obligations are
guaranteed or not guaranteed by others;
 
(g) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guarantied Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and
 
(h) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;
 
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).
 
Section 5. Guaranty Absolute and Unconditional
 
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:
 
(a) the invalidity or unenforceability of any of the Obligations under the
Credit Agreement or any other Loan Document or any other agreement or instrument
relating thereto, or any guaranty of the Obligations or any part of them;
 
(b) the absence of any attempt to collect the Obligations or any part of them
from any Borrower or other action to enforce the same;
 
(c) any Guarantied Party’s election, in any proceeding instituted under Chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
 
 
H-4

--------------------------------------------------------------------------------

 
(d) any borrowing or grant of a lien by any Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;
 
(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;
 
(f) any use of cash collateral under Section 363 of the Bankruptcy Code;
 
(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;
 
(h) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, any Guarantor or any of the Company’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
 
(i) failure by any Guarantied Party to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;
 
(j) any action taken by any Guarantied Party if such action is authorized
hereby;
 
(k) any change in the corporate existence or structure of any Borrower;
 
(l) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against any Guarantied Party;
 
(m) any requirement of law affecting any term of any Guarantor’s obligations
under this Guaranty; or
 
(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.
 
Section 6. Waivers
 
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any
Borrower.  Each Guarantor shall not, until the Obligations are irrevocably paid
in full and the Commitments have been terminated, assert any claim or
counterclaim it may have against any Borrower or set off any of its obligations
to any Borrower against any obligations of such Borrower to it.  In connection
with the foregoing, each Guarantor covenants that its obligations hereunder
shall not be discharged, except by complete performance.
 
 
H-5

--------------------------------------------------------------------------------

 
Section 7. Reliance
 
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrowers and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to such
Guarantied Party regarding such condition or any such circumstances.  In the
event any Guarantied Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any Guarantor, such
Guarantied Party shall be under no obligation (a) to undertake any investigation
not a part of its regular business routine, (b) to disclose any information that
such Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.
 
Section 8. Waiver of Subrogation and Contribution Rights
 
Until the Obligations have been irrevocably paid in full and the Commitments
have been terminated, the Guarantors shall not enforce or otherwise exercise any
right of subrogation to any of the rights of the Guarantied Parties or any part
of them against any Borrower or any right of reimbursement or contribution or
similar right against any Borrower by reason of this Guaranty or by any payment
made by any Guarantor in respect of the Obligations.
 
Section 9. Subordination
 
Each Guarantor hereby agrees that any Indebtedness of a Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated in right of payment
to all of the Obligations and that, except as permitted under the Credit
Agreement, any payment on the Guarantor Subordinated Debt received by a
Guarantor after an Event of Default has occurred and is continuing shall be
deemed to have been received by such Guarantor as trustee for the Guarantied
Parties and upon written request of the Administrative Agent, shall be paid over
to the Administrative Agent immediately on account of the Obligations, but
without otherwise affecting in any manner such Guarantor’s liability
hereunder.  Each Guarantor agrees to file all claims against any Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Guarantor Subordinated Debt, and the Administrative Agent and
the other Guarantied Parties shall be entitled to all of such Guarantor’s rights
thereunder.  If for any reason a Guarantor fails to file such claim at least ten
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the
 
 
H-6

--------------------------------------------------------------------------------

 
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Guarantor’s name to file such
claim or, in the Administrative Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in the name of the Administrative Agent or its
nominee.  In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be
entitled.  If the amount so paid is greater than such Guarantor’s liability
hereunder, the Administrative Agent shall pay the excess amount to the party
entitled thereto.  In addition, each Guarantor hereby irrevocably appoints the
Administrative Agent as its attorney-in-fact to exercise all of such Guarantor’s
voting rights in respect of its Guarantor Subordinated Debt in connection with
any bankruptcy proceeding or any plan for the reorganization of any Borrower.
 
Section 10. Default; Remedies
 
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations.  If any Obligation is not paid when due, or upon the occurrence
and during the continuance of any Event of Default or upon the occurrence and
during the continuance of any default by any Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against any
Borrower or any other guarantor of the Obligations, or against any collateral
securing the Obligations or joining any Borrower or any other guarantor in any
proceeding against any Guarantor.
 
Section 11. Irrevocability; Cancellation of Guaranty
 
(a) This Guaranty shall be irrevocable as to the Obligations (or any part
thereof) until the Commitments have been terminated and all monetary Obligations
then outstanding have been irrevocably repaid in cash, at which time this
Guaranty shall automatically be cancelled and all obligations of the Guarantors
hereunder shall be automatically and permanently terminated.  Upon such
cancellation and at the written request of any Borrower or any Guarantor or its
successors or assigns, and at the cost and expense of such Borrower, such
Guarantor or its successors or assigns (as applicable), the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination and discharge of this Guaranty.
 
(b) If any Guarantor ceases to be an Operating Subsidiary, whether as a result
of the sale, transfer or other disposition of all of the capital stock or other
equity interests of such Guarantor or such Guarantor becoming a Special Purpose
Entity or for any other reason whatsoever, and so long as no Default or Event of
Default has occurred
 
 
H-7

--------------------------------------------------------------------------------

 
and is continuing as a result thereof or immediately after giving effect
thereto, then this Guaranty shall automatically be cancelled with respect to
such Guarantor and such Guarantor’s obligations hereunder shall be automatically
and permanently terminated; provided that such termination will not affect the
Guarantor’s liability with respect to any of Guarantor’s obligations hereunder
that shall have become due and payable pursuant to the terms hereof and which
remain outstanding at the time of such termination.  Upon any such cancellation
of this Guaranty with respect to any Guarantor and at the written request of any
Borrower, such Guarantor or such Guarantor’s successors or assigns, and at the
cost and expense of such Borrower, such Guarantor or such Guarantor’s successors
or assigns (as applicable), the Administrative Agent shall execute in a timely
manner a satisfaction of this Guaranty with respect to such Guarantor and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination  of this Guaranty with respect to such Guarantor and the release
and discharge of such Guarantor from this Guaranty.
 
Section 12. Setoff
 
Upon the occurrence and during the continuance of an Event of Default or upon
all Obligations becoming due and payable (whether at stated maturity, by
acceleration or otherwise), each Guarantied Party and each Affiliate of a
Guarantied Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Guarantied Party or its Affiliates
to or for the credit or the account of any Guarantor against any and all of the
Obligations now or hereafter existing whether or not such Guarantied Party shall
have made any demand under this Guaranty or any other Loan Document and even
though such Obligations may be unmatured.  Each Guarantied Party agrees promptly
to notify such Guarantor after any such set-off and application made by such
Guarantied Party or Affiliate to such Guarantied Party; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of each Guarantied Party under this Section 12 are
in addition to the other rights and remedies (including other rights of set-off)
that such Guarantied Party may have.
 
Section 13. No Marshalling
 
Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.
 
Section 14. Enforcement; Waivers; Amendments
 
(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement or any other Loan
Document or otherwise with respect to all or any part of the Obligations, or any
other
 
 
H-8

--------------------------------------------------------------------------------

 
guaranty of all or any part of the Obligations shall operate as a waiver
thereof, and no single or partial exercise by any such Person of any such right
or remedy shall preclude any other or further exercise thereof or any exercise
of any other right or remedy.  Failure by any Guarantied Party at any time or
times hereafter to require strict performance by any Borrower, any Guarantor,
any other guarantor of all or any part of the Obligations or any other Person of
any provision, warranty, term or condition contained in any Loan Document now or
at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act (except by a
written instrument pursuant to Section 14(b)) or knowledge of any Guarantied
Party, or its respective agents, officers or employees.  No waiver of any Event
of Default by any Guarantied Party shall operate as a waiver of any other Event
of Default or the same Event of Default on a future occasion, and no action by
any Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty.  Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by a Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
 
(b) No provision of this Guaranty may be waived, amended, supplemented or
modified unless done so in a written instrument executed and delivered by each
Guarantor and the Lenders required to consent thereto pursuant to Section 10.08
(Waivers; Amendment) of the Credit Agreement.
 
Section 15. Successors and Assigns
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantor and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of the Guarantors and the
Borrowers shall include, without limitation, their respective receivers,
trustees and debtors-in-possession.  All references to the singular shall be
deemed to include the plural where the context so requires.
 
Section 16. Representations and Warranties
 
Each Guarantor hereby represents and warrants to each of the Guarantied Parties
as following:
 
(a) Such Guarantor and each of its Subsidiaries: (i) is a corporation,
partnership or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary and where
failure so to qualify would have a Material Adverse Effect.
 
 
H-9

--------------------------------------------------------------------------------

 
(b) None of the execution and delivery of this Guaranty, the consummation of the
transactions herein contemplated and compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent
under, the charter or by­laws or other organizational documents of such
Guarantor, or any applicable law or regulation, or any order, writ, injunction
or decree of any court or Governmental Authority or agency, or any material
agreement or instrument to which such Guarantor or any of its Subsidiaries is a
party or by which any of them or their assets or properties is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument.
 
(c) Such Guarantor has all necessary corporate or other power and authority to
execute, deliver and perform its obligations under this Guaranty, and to perform
its obligations hereunder; the execution and delivery by such Guarantor of this
Guaranty and the performance by such Guarantor hereof have been duly authorized
by all necessary corporate or other action on its part (including, without
limitation, any required shareholder approvals); and this Guaranty constitutes
the legal, valid and binding obligation of such Guarantor, enforceable against
such Guarantor in accordance with its terms, except as such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(d) No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority are necessary for the execution, delivery or
performance by such Guarantor of this Guaranty or for the validity or
enforceability hereof.
 
Section 17. Governing Law
 
This Guaranty and the rights and obligations of the parties hereto shall be
construed in accordance with, and governed by, the laws of the State of New
York.
 
Section 18. Jurisdiction; Consent to Service of Process
 
(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the
 
 
H-10

--------------------------------------------------------------------------------

 
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Guaranty shall
affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or the other Loan Documents against any
Borrower or its properties or any Guarantor or its properties in the courts of
any jurisdiction.
 
(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
 
(c) Each Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 22 hereof.  Nothing in this Guaranty will affect
the right of any Guarantied Party to serve process in any other manner permitted
by law.
 
Section 19. Waiver of Judicial Bond
 
To the fullest extent permitted by applicable law, each of the Guarantors waives
the requirement to post any bond that otherwise may be required of any
Guarantied Party in connection with any judicial proceeding to enforce such
Guarantied Party’s rights to payment hereunder or in connection with any other
legal or equitable action or proceeding arising out of, in connection with, or
related to this Guaranty and the Loan Documents to which it is a party.
 
Section 20. Certain Terms
 
The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.
 
Section 21. Waiver of Jury Trial
 
Each party hereto (and each other Guarantied Party, by its acceptance of this
Guaranty) hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Guaranty.  Each
party hereto (and each other Guarantied Party, by its acceptance of this
Guaranty) (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Guaranty by, among other things, the mutual waivers and certifications
in this Section 21.
 
 
H-11

--------------------------------------------------------------------------------

 
Section 22. Notices
 
Any notice or other communication herein required or permitted shall be given as
provided in Section 10.01 (Notices) of the Credit Agreement and, in the case of
any Guarantor, to such Guarantor in care of the Company.
 
Section 23. Severability
 
Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Section 24. Additional Guarantors
 
Any Subsidiary that shall execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit A (Guaranty Supplement)
attached hereto shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Guarantor party hereto on the date
hereof.
 
Section 25. Costs and Expenses
 
Each Guarantor agrees to pay or reimburse the Administrative Agent and each of
the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees, incurred by the Administrative
Agent and such other Guarantied Parties in enforcing this Guaranty against such
Guarantor or any security therefor or exercising or enforcing any other right or
remedy available in connection herewith or therewith.
 
Section 26. Waiver of Consequential Damages
 
To the fullest extent permitted by applicable law, the Guarantors shall not
assert, and hereby waive, any claim against any Guarantied Party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby.
 
Section 27. Entire Agreement
 
This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof and thereof.
 
 
H-12

--------------------------------------------------------------------------------

 
Section 28. Counterparts
 
This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
 


 
[Signature Pages Follow]
 

 
 
 
 
 
 
 
 
 
 
 
 
 
H-13

--------------------------------------------------------------------------------

 
 
 
In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.
 
[Name of Guarantor]2,
  as a Guarantor


 


 


 


 


 


____________________
 
2
To be executed by each Domestic Subsidiary of the New Parent that is an
Operating Subsidiary

 
 
 

--------------------------------------------------------------------------------

 
Acknowledged and Agreed
as of the date first above written:
 
 
CITIBANK, N.A.,
as Administrative Agent
 
By: ______________________
Name:
Title:
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A TO
SUBSIDIARY GUARANTY
 


 
FORM OF GUARANTY SUPPLEMENT
 
Supplement to Guaranty
 
The undersigned hereby agrees to be bound as a Guarantor under the Guaranty,
dated as of [______________] (the “Guaranty”), among certain Domestic
Subsidiaries of [______________]3 listed on the signature pages thereof and
acknowledged by Citibank, N.A., as Administrative Agent, with the same force and
effect as if the undersigned was an original signatory thereto (but effective as
of the date hereof) and the undersigned hereby acknowledges receipt of a copy of
the Guaranty.  The undersigned hereby represents and warrants that each of the
representations and warranties contained in Section 16 (Representations and
Warranties) of the Guaranty applicable to it is true and correct with respect to
it on and as the date hereof as if made on and as of such date.  Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Guaranty.
 
In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _________ __, ____.
 
[Name of Guarantor]
 
 
By:
   

 
Name:

 
Title:



 


 
3           Insert legal name of the New Parent
 
 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and Agreed
as of the date first above written:
 
 
CITIBANK, N.A.,
as Administrative Agent
 
By:  ________________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 


FORM OF REVOLVING NOTE


REVOLVING NOTE


U.S. $[                     ]
Dated: [             ]





FOR VALUE RECEIVED, the undersigned, HARSCO CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                             ] (the “Lender”) for the account of its applicable
lending office the aggregate principal amount of U.S. $[                     ]
(or, to the extent of any Revolving Loans (as defined below) denominated in an
Alternate Currency, the aggregate principal amount thereof in such currency) or,
if less, the aggregate principal amount of the Revolving Loans (as defined
below) owing to the Lender by the Borrower pursuant to the Credit Agreement (as
defined below) on the Termination Date.  The principal of each Revolving Loan
evidenced hereby shall be payable on the last day of the Interest Period
relating thereto, as provided in the Credit Agreement referred to below.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, and in the
currency or currencies, as are specified in the Credit Agreement.


Both principal and interest are payable to Citibank, N.A. (“Citibank”), as
Administrative Agent, or any successor to Citibank in such capacity, for the
account of the Lender at the Administrative Agent’s Office as defined in the
Credit Agreement (or at the office of such successor, if applicable), in same
day funds. Each Revolving Loan made by the Lender to the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Revolving Note.


This Revolving Note is one of the promissory notes evidencing the Loans (as
defined in the Credit Agreement) referred to in, and is entitled to the benefits
of, the Amended and Restated Five-Year Credit Agreement dated as of March __,
2012 (said agreement, as further amended, restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”) among Harsco
Corporation, Citibank, in its capacity as Administrative Agent, the Lender and
certain other lenders and other parties party thereto.  The Credit Agreement,
among other things, (i) provides for the making of loans (the “Revolving Loans”)
by the Lender to the Borrower and certain other borrowers from time to time in
an aggregate amount not to exceed at any time outstanding the amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Loan being evidenced by this Revolving Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also
 
 
[Signature Page to Revolving Note]
 
 
 
 

--------------------------------------------------------------------------------

 
 
for prepayments on account of principal hereof prior to the maturity hereof upon
the terms and conditions therein specified.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


 
[The remainder of this page is intentionally left blank]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
This Revolving Note shall be governed by, and construed in accordance with, the
law of the State of New York.
 
 
 


HARSCO CORPORATION




By:____________________________
      Name:
      Title:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Revolving Note]

 
 

--------------------------------------------------------------------------------

 
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL




 
 
 
 
 
Date
 
 
Amount and
Type of
Revolving
Loan
 
 
Amount of
Principal
Paid or
Prepaid
 
 
 
Unpaid
Principal
Balance
 
 
 
 
Notation
Made By
         



 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT J
 


 
FORM OF NEW PARENT ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as
of______________ __, 20__, between HARSCO CORPORATION, a Delaware corporation
(the “Assignor”), and [NAME OF NEW PARENT], a ____________________ (the
“Assignee”), and acknowledged by CITIBANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”) party
to the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meanings given to them in such Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Assignor, the Lenders, certain other parties and the Administrative
Agent have entered into that certain Amended and Restated Five-Year Credit
Agreement, dated as of March __, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Assignor desires that certain transactions result in a Permitted
Reorganization under, and as defined in, the Credit Agreement; and
 
WHEREAS, this Agreement is executed and delivered pursuant to Schedule 10.21 to
the Credit Agreement.
 
NOW, THEREFORE, IT IS AGREED:
 
1. Credit Agreement.  By executing and delivering this Agreement, the Assignor
hereby assigns to the Assignee, and the Assignee hereby assumes, all rights,
title, interests, obligations and liabilities of all and whatever nature of the
Assignor in its capacity as the “Company” and as a Borrower under the Credit
Agreement and as the Guarantor under Article IX of the Credit Agreement from and
after the date hereof with the same force and effect as if originally the
“Company” and a “Borrower” and the “Guarantor”, as such terms are defined under
the Credit Agreement.  Without limiting the generality of the foregoing, the
Assignee hereby expressly agrees to observe and perform and be bound by all of
the terms, covenants, representations, warranties and agreements contained in
the Credit Agreement that are binding upon, and to be observed or performed by,
the Assignor in its capacity as the Borrower and as the Guarantor, except to the
extent (i) such representations and warranties relate to an earlier date or (ii)
the representations and warranties contained in Sections 3.11 and 3.13 of the
Credit Agreement are modified by replacement schedules to the Credit Agreement
delivered by the Assignee pursuant to and in accordance with Schedule 10.21 to
the Credit Agreement.  The Assignee hereby ratifies and confirms the validity
of, and all of its obligations and liabilities under, the Credit Agreement and
each other Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
2. Effect on the Credit Agreement and Loan Documents.  On and after the
effectiveness of this Agreement, each reference in the Credit Agreement and each
other Loan Document to the “Company” shall mean and be a reference to the
Assignee, and the Assignee shall be the “Company” for all purposes of the Credit
Agreement and the other Loan Documents.
 
3. Governing Law.  This Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
4. Loan Document.  This Agreement shall constitute a Loan Document.
 
[The remainder of this page is intentionally left blank]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 



 
HARSCO CORPORATION, as Assignor
 
By:_________________________________
     Name:
     Title:
         
[NAME OF NEW PARENT], as Assignee
 
By:_________________________________
     Name:
     Title:
       
ACKNOWLEDGED:
 
CITIBANK, N.A., as Administrative Agent
 
By:_________________________________
     Name:
     Title:
 

 




 